Exhibit 10.09

EXECUTION VERSION

 

 

 

HIGHLY CONFIDENTIAL & TRADE SECRET

BTOSIA L.L.C.

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

DATED AS OF AUGUST 6, 2019

EFFECTIVE AS OF MAY 12, 2016

THE LIMITED LIABILITY COMPANY INTERESTS (THE “INTERESTS”) OF BTOSIA L.L.C. (THE
“COMPANY”) HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), THE SECURITIES LAWS OF ANY STATE IN THE UNITED
STATES OR ANY OTHER APPLICABLE SECURITIES LAWS IN RELIANCE UPON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. SUCH
INTERESTS MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE,
PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN
COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE STATE SECURITIES LAWS,
AND ANY OTHER APPLICABLE SECURITIES LAWS; AND (II) THE TERMS AND CONDITIONS OF
THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT. THE INTERESTS MAY
NOT BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS AND THIS
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT. THEREFORE, PURCHASERS
OF SUCH INTERESTS WILL BE REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

Section 1.1.

  Definitions      1  

Section 1.2.

  Terms Generally      17  

ARTICLE II GENERAL PROVISIONS

     17  

Section 2.1.

  Managing Member, Regular Members, Special Members      17  

Section 2.2.

  Continuation; Name; Foreign Jurisdictions      18  

Section 2.3.

  Term      18  

Section 2.4.

  Purposes; Powers      18  

Section 2.5.

  Place of Business      21  

ARTICLE III MANAGEMENT

     21  

Section 3.1.

  Managing Member      21  

Section 3.2.

  Member Voting, etc.      21  

Section 3.3.

  Management      22  

Section 3.4.

  Responsibilities of Members      24  

Section 3.5.

  Exculpation and Indemnification      24  

Section 3.6.

  Representations of Members      26  

Section 3.7.

  Tax Representation and Further Assurances      27  

ARTICLE IV CAPITAL OF THE COMPANY

     28  

Section 4.1.

  Capital Contributions by Members      28  

Section 4.2.

  Interest      36  

Section 4.3.

  Withdrawals of Capital      36  

ARTICLE V PARTICIPATION IN PROFITS AND LOSSES

     36  

Section 5.1.

  General Accounting Matters      36  

Section 5.2.

  GP-Related Capital Accounts      38  

Section 5.3.

  GP-Related Profit Sharing Percentages      38  

Section 5.4.

  Allocations of GP-Related Net Income (Loss)      39  

Section 5.5.

  Liability of Members      40  

Section 5.6.

  [Intentionally omitted.]      41  

Section 5.7.

  Repurchase Rights, etc.      41  

Section 5.8.

  Distributions      41  

Section 5.9.

  Business Expenses      48  

Section 5.10.

  Tax Capital Accounts; Tax Allocations      48  

ARTICLE VI ADDITIONAL MEMBERS; WITHDRAWAL OF MEMBERS; SATISFACTION AND DISCHARGE
OF COMPANY INTERESTS; TERMINATION

     49  

Section 6.1.

  Additional Members      49  

Section 6.2.

  Withdrawal of Members      50  

Section 6.3.

  GP-Related Member Interests Not Transferable          51  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 6.4.

  Consequences upon Withdrawal of a Member      52  

Section 6.5.

  Satisfaction and Discharge of a Withdrawn Member’s GP-Related Member Interests
     53  

Section 6.6.

  Dissolution of the Company      58  

Section 6.7.

  Certain Tax Matters      58  

Section 6.8.

  Special Basis Adjustments      60  

ARTICLE VII CAPITAL COMMITMENT INTERESTS; CAPITAL CONTRIBUTIONS; ALLOCATIONS;
DISTRIBUTIONS

     60  

Section 7.1.

  Capital Commitment Interests, etc.      60  

Section 7.2.

  Capital Commitment Capital Accounts      61  

Section 7.3.

  Allocations      61  

Section 7.4.

  Distributions      62  

Section 7.5.

  Valuations      66  

Section 7.6.

  Disposition Election      67  

Section 7.7.

  Capital Commitment Special Distribution Election      67  

ARTICLE VIII WITHDRAWAL, ADMISSION OF NEW MEMBERS

     67  

Section 8.1.

  Member Withdrawal; Repurchase of Capital Commitment Interests      67  

Section 8.2.

  Transfer of Member’s Capital Commitment Interest      73  

Section 8.3.

  Compliance with Law      73  

ARTICLE IX DISSOLUTION

     73  

Section 9.1.

  Dissolution      73  

Section 9.2.

  Final Distribution      74  

Section 9.3.

  Amounts Reserved Related to Capital Commitment Member Interests      74  

ARTICLE X MISCELLANEOUS

     75  

Section 10.1.

  Submission to Jurisdiction; Waiver of Jury Trial      75  

Section 10.2.

  Ownership and Use of the Blackstone Name      76  

Section 10.3.

  Written Consent      77  

Section 10.4.

  Letter Agreements; Schedules      77  

Section 10.5.

  Governing Law; Separability of Provisions      77  

Section 10.6.

  Successors and Assigns; Third Party Beneficiaries      77  

Section 10.7.

  Confidentiality      77  

Section 10.8.

  Notices      78  

Section 10.9.

  Counterparts      79  

Section 10.10.

  Power of Attorney      79  

Section 10.11.

  Member’s Will      79  

Section 10.12.

  Cumulative Remedies      79  

Section 10.13.

  Legal Fees      79  

Section 10.14.

  Entire Agreement      80  

 

 

-ii-



--------------------------------------------------------------------------------

BTOSIA L.L.C.

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of BTOSIA L.L.C.,
a Delaware limited liability company (the “Company”), dated as of August 6,
2019, and effective as of May 12, 2016, by and among Blackstone Holdings III
L.P., a Québec sociéte en commandite, as managing member of the Company (in its
capacity as managing member of the Company (the “Managing Member”)), and such
other persons that are admitted to the Company as members after the date hereof
in accordance herewith.

W I T N E S S E T H

WHEREAS, the Company was formed as a limited liability company under the laws of
the State of Delaware pursuant to the filing of a certificate of formation with
the office of the Secretary of State of the State of Delaware on September 23,
2015; and a limited liability company agreement, dated as of September 23, 2015
(the “Original Agreement”), by Blackstone Holdings III L.P., as the managing
member of the Company;

WHEREAS, pursuant to a certificate of amendment dated as of October 13, 2015,
which was filed in the office of the Secretary of State of the State of Delaware
on October 13, 2015, the name of the Company was changed from “BSVOA L.L.C.” to
“BTOCA L.L.C.” and the name change was ratified by the amended and restated
limited liability company agreement of the Company, dated October 13, 2015 (the
“Amended Agreement”);

WHEREAS, pursuant to a second certificate of amendment dated as of July 28,
2016, which was filed in the office of the Secretary of State of the State of
Delaware on July 28, 2016, the name of the Company has been changed from “BTOCA
L.L.C.” to “BTOSIA L.L.C.,” and the name change was ratified by the second
amended limited liability company agreement of the Company, dated as of July 28,
2016 (the “Second Amended Agreement”); and

WHEREAS, the parties hereto desire to enter into this Agreement;

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree that the
Second Amended Agreement shall be amended and restated in its entirety as
follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. Unless the context otherwise requires, the following
terms shall have the following meanings for purposes of this Agreement:

“Adjustment Amount” has the meaning set forth in Section 8.1(b)(ii).

“Advancing Party” has the meaning set forth in Section 7.1(c).

“Affiliate” when used with reference to another person means any person (other
than the Company), directly or indirectly, through one or more intermediaries,
controlling,



--------------------------------------------------------------------------------

controlled by, or under common control with, such other person, which may
include, for greater certainty and as the context requires, endowment funds,
estate planning vehicles (including any trusts, family members, family
investment vehicles, descendant, trusts and other related persons and entities),
charitable programs and other similar and/or related vehicles or accounts
associated with or established by Blackstone and/or its affiliates, partners and
current and/or former employees and/or related persons.

“Agreement” means this Amended and Restated Limited Liability Company Agreement,
as it may be further amended, supplemented, restated or otherwise modified from
time to time.

“Alternative Vehicle” means any investment vehicle or structure formed pursuant
to Section 2.9 of the BTOSI – N Partnership Agreement or any other “Alternative
Vehicle” (as defined in any other BTOSI – N Agreements).

“Amended Agreement” has the meaning set forth in the recitals.

“Applicable Collateral Percentage” with respect to any Firm Collateral or
Special Firm Collateral, has the meaning set forth in the books and records of
the Company with respect thereto.

“Associates” means Blackstone Tactical Opportunities Stable Income Associates
L.L.C., a Delaware limited liability company and the general partner of BTOSI –
N, or any other entity that serves as the general partner or managing member of
a vehicle indicated in the definition of BTOSI – N.

“Associates LLC Agreement” means the limited liability company agreement, dated
as of the date set forth therein, of Associates, as it may be amended,
supplemented, restated or otherwise modified from time to time.

“Bankruptcy” means, with respect to any person, the occurrence of any of the
following events: (i) the filing of an application by such person for, or a
consent to, the appointment of a trustee or custodian of his or her assets;
(ii) the filing by such person of a voluntary petition in Bankruptcy or the
seeking of relief under Title 11 of the United States Code, as now constituted
or hereafter amended, or the filing of a pleading in any court of record
admitting in writing his or her inability to pay his or her debts as they become
due; (iii) the failure of such person to pay his or her debts as such debts
become due; (iv) the making by such person of a general assignment for the
benefit of creditors; (v) the filing by such person of an answer admitting the
material allegations of, or his or her consenting to, or defaulting in
answering, a Bankruptcy petition filed against him or her in any Bankruptcy
proceeding or petition seeking relief under Title 11 of the United States Code,
as now constituted or as hereafter amended; or (vi) the entry of an order,
judgment or decree by any court of competent jurisdiction adjudicating such
person a bankrupt or insolvent or for relief in respect of such person or
appointing a trustee or custodian of his or her assets and the continuance of
such order, judgment or decree unstayed and in effect for a period of 60
consecutive days.

 

2



--------------------------------------------------------------------------------

“BE Agreement” means the limited partnership agreement, limited liability
company agreement or other governing document of any limited partnership,
limited liability company or other entity referred to in the definition of
“Blackstone Entity,” as such limited partnership agreement, limited liability
company agreement or other governing document may be amended, supplemented,
restated or otherwise modified to date, and as such limited partnership
agreement, limited liability company agreement or other governing document may
be further amended, supplemented, restated or otherwise modified from time to
time.

“BE Investment” means any direct or indirect investment by any Blackstone
Entity.

“Blackstone” means, collectively, The Blackstone Group Inc., a Delaware
corporation, and any successor thereto, and any Affiliate thereof (excluding any
natural persons and any portfolio companies, investments or similar entities of
any Blackstone-sponsored fund (or any affiliate thereof that is not otherwise an
Affiliate of The Blackstone Group Inc.)).

“Blackstone Commitment” has the meaning set forth in the BTOSI – N Partnership
Agreement.

“Blackstone Entity” means any partnership, limited liability company or other
entity (excluding any natural persons and any portfolio companies of any
Blackstone-sponsored fund) that is an Affiliate of The Blackstone Group Inc., as
designated by the Managing Member in its sole discretion.

“Blackstone Tactical Opportunities Stable Income Program” is the collective
reference to (i) BTOSI – N, (ii) any Alternative Vehicles, Parallel Funds or
Comparable Funds (each as defined in the partnership agreements for the
partnerships referred to in clause (i) above) or (iii) any other investment
vehicle established pursuant to Article II of the partnership agreement for the
partnership referred to in clause (i) above.

“BTOSI” means (i) the investment funds, vehicles and/or managed accounts managed
on a day-to-day basis primarily by personnel in the Blackstone Tactical
Opportunities Stable Income Program (including, without limitation, Blackstone
Tactical Opportunities Stable Income Fund – N L.P. a Delaware limited
partnership, and its successors), (ii) any alternative investment vehicles
relating to, or formed in connection with, any of the partnerships referred to
in clause (i) of this definition, (iii) any parallel fund, managed account or
other capital vehicle relating to, or formed in connection with, any of the
partnerships referred to in clause (i) of this definition, and (iv) any other
limited partnership, limited liability company or other entity (in each case,
whether now or hereafter established) of which Associates or the Managing Member
serves, directly or indirectly, as the general partner, manager, managing member
or in a similar capacity.

“BTOSI – N” means (i) Blackstone Tactical Opportunities Stable Income Fund – N
L.P., a Delaware limited partnership, (ii) any Alternative Vehicle relating
thereto and any Parallel Fund relating thereto, (iii) any managed account or
other capital vehicle relating to, or formed in connection with, Blackstone
Tactical Opportunities Stable Income

 

3



--------------------------------------------------------------------------------

Fund – N L.P. and (iv) any other limited partnership, limited liability company
or other entity (in each case, whether now or hereafter established) of which
Associates or the Company serves, directly or indirectly, as the general
partner, manager, managing member or in a similar capacity.

“BTOSI – N Agreements” means the collective reference to (i) the BTOSI – N
Partnership Agreement and (ii) any other BTOSI – N partnership, limited
liability company or other governing agreements, as each may be amended,
supplemented, restated or otherwise modified from time to time.

“BTOSI – N Partnership Agreement” means the collective reference to the Amended
and Restated Limited Partnership Agreement of BTOSI – N of each limited
partnership named in clause (i) of the definition of “BTOSI – N,” as each may be
amended, supplemented, restated or otherwise modified from time to time.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized or required by law to be closed in New York, New York.

“Capital Commitment Associates Member Interest” means the interest of the
Company, if any, as the sole member of Associates with respect to any Capital
Commitment BTOSI – N Interest that may be held by Associates.

“Capital Commitment BTOSI – N Commitment” means the Capital Commitment (as
defined in the BTOSI – N Partnership Agreement), if any, of the Company or
Associates to BTOSI – N that relates solely to the Capital Commitment BTOSI – N
Interest, if any.

“Capital Commitment BTOSI – N Interest” means the Interest (as defined in the
BTOSI – N Partnership Agreement), if any, of the Company or Associates as a
capital partner in BTOSI – N.

“Capital Commitment BTOSI – N Investment” means the Company’s interest in a
specific investment of BTOSI – N, which interest may be held by the Company
(i) through the Company’s direct interest in BTOSI – N through the Company’s
Capital Commitment BTOSI – N Interest, if the Company holds the Capital
Commitment BTOSI – N Interest, or (ii) through the Company’s interest in
Associates and Associates’ interest in BTOSI – N through Associates’ Capital
Commitment BTOSI – N Interest, if Associates holds the Capital Commitment BTOSI
– N Interest.

“Capital Commitment Capital Account” means, with respect to each Capital
Commitment Investment for each Member, the account maintained for such Member to
which are credited such Member’s contributions to the Company with respect to
such Capital Commitment Investment and any net income allocated to such Member
pursuant to Section 7.3 with respect to such Capital Commitment Investment and
from which are debited any distributions with respect to such Capital Commitment
Investment to such Member and any net losses allocated to such Member with
respect to such Capital Commitment Investment pursuant to Section 7.3. In the
case of any such distribution in kind, the Capital Commitment Capital Accounts
for the related Capital Commitment

 

4



--------------------------------------------------------------------------------

Investment shall be adjusted as if the asset distributed had been sold in a
taxable transaction and the proceeds distributed in cash, and any resulting gain
or loss on such sale shall be allocated to the Members participating in such
Capital Commitment Investment pursuant to Section 7.3.

“Capital Commitment Class A Interest” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Class B Interest” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Defaulting Party” has the meaning set forth in
Section 7.4(g)(ii)(A).

“Capital Commitment Deficiency Contribution” has the meaning set forth in
Section 7.4(g)(ii)(A).

“Capital Commitment Disposable Investment” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Distributions” means, with respect to each Capital
Commitment Investment, all amounts of distributions received by the Company with
respect to such Capital Commitment Investment solely in respect of the Capital
Commitment BTOSI – N Interest, if any, less any costs, fees and expenses of the
Company with respect thereto and less reasonable reserves for payment of costs,
fees and expenses of the Company that are anticipated with respect thereto, in
each case which the Managing Member may allocate to all or any portion of such
Capital Commitment Investment as it may determine in good faith is appropriate.

“Capital Commitment Giveback Amount” has the meaning set forth in
Section 7.4(g)(i).

“Capital Commitment Interest” means the interest of a Member in a specific
Capital Commitment Investment as provided herein.

“Capital Commitment Investment” means any Capital Commitment BTOSI – N
Investment, but shall exclude any GP-Related Investment.

“Capital Commitment Liquidating Share” means, with respect to each Capital
Commitment Investment, in the case of dissolution of the Company, the related
Capital Commitment Capital Account of a Member (less amounts reserved in
accordance with Section 9.3) immediately prior to dissolution.

“Capital Commitment Net Income (Loss)” means, with respect to each Capital
Commitment Investment, all amounts of income received by the Company with
respect to such Capital Commitment Investment, including without limitation gain
or loss in respect of the disposition, in whole or in part, of such Capital
Commitment Investment, less any costs, fees and expenses of the Company
allocated thereto and less reasonable reserves for payment of costs, fees and
expenses of the Company anticipated to be allocated thereto.

 

5



--------------------------------------------------------------------------------

“Capital Commitment Member Carried Interest” means, with respect to any Member,
the aggregate amount of distributions or payments received by such Member (in
any capacity) from Affiliates of the Company in respect of or relating to
“carried interest.” “Capital Commitment Member Carried Interest” includes any
amount initially received by an Affiliate of the Company from any fund
(including BTOSI – N, any similar funds formed after the date hereof, and any
Other Blackstone Funds (as defined in the BTOSI – N Partnership Agreement),
whether or not in existence as of the date hereof) to which such Affiliate
serves as general partner (or in another similar capacity) that exceeds such
Affiliate’s pro rata share of distributions from such fund based upon capital
contributions thereto (or the capital contributions to make the investment of
such fund giving rise to such “carried interest”).

“Capital Commitment Member Interest” means a Member’s interest in the Company
which relates (i) to any Capital Commitment BTOSI – N Interest held by the
Company or (ii) through the Company and Associates, to any Capital Commitment
BTOSI – N Interest that may be held by Associates.

“Capital Commitment Profit Sharing Percentage” means, with respect to each
Capital Commitment Investment, the percentage interest of a Member in Capital
Commitment Net Income (Loss) from such Capital Commitment Investment set forth
in the books and records of the Company.

“Capital Commitment Recontribution Amount” has the meaning set forth in
Section 7.4(g)(i).

“Capital Commitment-Related Capital Contributions” has the meaning set forth in
Section 7.1(b).

“Capital Commitment-Related Commitment” means, with respect to any Member, such
Member’s commitment to the Company relating to such Member’s Capital Commitment
Member Interest, as set forth in the books and records of the Company,
including, without limitation, any such commitment that may be set forth in such
Member’s Commitment Agreement or SMD Agreement, if any.

“Capital Commitment Special Distribution” has the meaning set forth in
Section 7.7(a).

“Capital Commitment Value” has the meaning set forth in Section 7.5.

“Carried Interest” means (i) “Carried Interest” as defined in the BTOSI – N
Partnership Agreement, and (ii) any other carried interest distribution to a
Fund GP pursuant to any BTOSI – N Agreement. In the case of each of (i) and (ii)
above, except as determined by the Managing Member, the amount shall not be less
any costs, fees and expenses of the Company with respect thereto and less
reasonable reserves for payment of costs, fees and expenses of the Company that
are anticipated with respect thereto (in each case which the Managing Member may
allocate among all or any portion of the GP-Related Investments as it determines
in good faith is appropriate).

 

6



--------------------------------------------------------------------------------

“Carried Interest Give Back Percentage” means, for any Member or Withdrawn
Member, subject to Section 5.8(e), the percentage determined by dividing (A) the
aggregate amount of distributions received by such Member or Withdrawn Member
from the Company or any Other Fund GPs or their Affiliates in respect of Carried
Interest by (B) the aggregate amount of distributions made to all Members,
Withdrawn Members or any other person by the Company or any Other Fund GP or any
of their Affiliates (in any capacity) in respect of Carried Interest. For
purposes of determining any “Carried Interest Give Back Percentage” hereunder,
all Trust Amounts contributed to the Trust by the Company or any Other Fund GPs
on behalf of a Member or Withdrawn Member (but not the Trust Income thereon)
shall be deemed to have been initially distributed or paid to the Members and
Withdrawn Members as members, partners or other equity interest owners of the
Company or any of the Other Fund GPs or their Affiliates.

“Carried Interest Sharing Percentage” means, with respect to each GP-Related
Investment, the percentage interest of a Member in Carried Interest from such
GP-Related Investment set forth in the books and records of the Company.

“Cause” means the occurrence or existence of any of the following with respect
to any Member, as determined fairly, reasonably, on an informed basis and in
good faith by the Managing Member: (i) (w) any breach by any Member of any
provision of any non-competition agreement, (x) any material breach of this
Agreement or any rules or regulations applicable to such Member that are
established by the Managing Member, (y) such Member’s deliberate failure to
perform his or her duties to the Company or any of its Affiliates, or (z) such
Member’s committing to or engaging in any conduct or behavior that is or may be
harmful to the Company or any of its Affiliates in a material way as determined
by the Managing Member; provided, that in the case of any of the foregoing
clauses (w), (x), (y) and (z), the Managing Member has given such Member written
notice (a “Notice of Breach”) within 15 days after the Managing Member becomes
aware of such action and such Member fails to cure such breach, failure to
perform or conduct or behavior within 15 days after receipt of such Notice of
Breach from the Managing Member (or such longer period, not to exceed an
additional 15 days, as shall be reasonably required for such cure, provided that
such Member is diligently pursuing such cure); (ii) any act of fraud,
misappropriation, dishonesty, embezzlement or similar conduct against the
Company or any of its Affiliates; (iii) conviction (on the basis of a trial or
by an accepted plea of guilty or nolo contendere) of a felony (under U.S. law or
its equivalent in any jurisdiction) or crime (including any misdemeanor charge
involving moral turpitude, false statements or misleading omissions, forgery,
wrongful taking, embezzlement, extortion or bribery), or a determination by a
court of competent jurisdiction, by a regulatory body or by a self-regulatory
body having authority with respect to securities laws, rules or regulations of
the applicable securities industry, that such Member individually has violated
any applicable securities laws or any rules or regulations thereunder, or any
rules of any such self-regulatory body (including, without limitation, any
licensing requirement), if such conviction or determination has a material
adverse effect on (A) such Member’s ability to function as a Member of the
Company, taking into account the services required of such Member and the nature
of the business of the Company and its Affiliates or (B) the business of the
Company and its Affiliates or (iv) becoming subject to an event described in
Rule 506(d)(1)(i)-(viii) of Regulation D under the Securities Act.

 

7



--------------------------------------------------------------------------------

“Clawback Adjustment Amount” has the meaning set forth in Section 5.8(e)(ii)(C).

“Clawback Amount” means the “Clawback Amount” and (to the extent applicable to
any limited partnership, limited liability company or other entity named or
referred to in the definition of “BTOSI – N”) the “Interim Clawback Amount,”
each as defined in the BTOSI – N Partnership Agreement, and any other clawback
amount payable to the limited partners of BTOSI – N or to BTOSI – N pursuant to
any BTOSI – N Agreement, as applicable.

“Clawback Provisions” means Section 3.5 and Section 9.4 of the BTOSI – N
Partnership Agreement and any other similar provisions in any other BTOSI – N
Agreement existing heretofore or hereafter entered into.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute. Any reference herein to a particular provision of the
Code means, where appropriate, the corresponding provision in any successor
statute.

“Commitment Agreements” means the agreements between the Company or an Affiliate
thereof and Members, pursuant to which each Member undertakes certain
obligations, including the obligation to make capital contributions pursuant to
Section 4.1 and/or Section 7.1. Each Commitment Agreement is hereby incorporated
by reference as between the Company and the relevant Member.

“Company” has the meaning set forth in the preamble hereto.

“Company Affiliate” has the meaning set forth in Section 3.3(b).

“Company Affiliate Governing Agreement” has the meaning set forth in
Section 3.3(b).

“Contingent” means subject to repurchase rights and/or other requirements.

The term “control” when used with reference to any person means the power to
direct the management and policies of such person, directly or indirectly, by or
through stock or other equity interest ownership, agency or otherwise, or
pursuant to or in connection with an agreement, arrangement or understanding
(written or oral) with one or more other persons by or through stock or other
equity interest ownership, agency or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.

“Controlled Entity” when used with reference to another person means any person
controlled by such other person.

“Covered Person” has the meaning set forth in Section 3.5(a).

“Deceased Member” means any Member or Withdrawn Member who has died or who
suffers from Incompetence. For purposes hereof, references to a Deceased Member
shall refer collectively to the Deceased Member and the estate and heirs or
legal

 

8



--------------------------------------------------------------------------------

representative of such Deceased Member, as the case may be, that have received
such Deceased Member’s interest in the Company.

“Default Interest Rate” means the lower of (i) the sum of (a) the Prime Rate and
(b) 5%, or (ii) the highest rate of interest permitted under applicable law.

“Estate Planning Vehicle” has the meaning set forth in Section 6.3(a).

“Excess Holdback” has the meaning set forth in Section 4.1(d)(v)(A).

“Excess Holdback Percentage” has the meaning set forth in Section 4.1(d)(v)(A).

“Excess Tax-Related Amount” has the meaning set forth in Section 5.8(e).

“Existing Member” means any Member who is neither a Retaining Withdrawn Member
nor a Deceased Member.

“Final Event” means the death, Total Disability, Incompetence, Bankruptcy,
liquidation, dissolution or Withdrawal from the Company of any person who is a
Member.

“Firm Advances” has the meaning set forth in Section 7.1(c).

“Firm Collateral” means a Member’s or Withdrawn Member’s interest in one or more
partnerships or limited liability companies, in either case affiliated with the
Company, and certain other assets of such Member or Withdrawn Member, in each
case that has been pledged or made available to the Trustee(s) to satisfy all or
any portion of the Excess Holdback of such Member or Withdrawn Member as more
fully described in the Company’s books and records; provided, that for all
purposes hereof (and any other agreement (e.g., the Trust Agreement) that
incorporates the meaning of the term “Firm Collateral” by reference), references
to “Firm Collateral” shall include “Special Firm Collateral”, excluding
references to “Firm Collateral” in Section 4.1(d)(v) and Section 4.1(d)(viii).

“Firm Collateral Realization” has the meaning set forth in Section 4.1(d)(v)(B).

“Fiscal Year” means a calendar year, or any other period chosen by the Managing
Member.

“Fund GP” means the Company (only with respect to the GP-Related BTOSI – N
Interest) and the Other Fund GPs.

“GAAP” means U.S. generally accepted accounting principles.

“Giveback Amount(s)” means the amount(s) payable by partners of BTOSI – N
pursuant to the Giveback Provisions.

 

9



--------------------------------------------------------------------------------

“Giveback Provisions” means Section 5.2 of the BTOSI – N Partnership Agreement
and any other similar provisions in any other BTOSI – N Agreement existing
heretofore or hereafter entered into.

“Governmental Entity” has the meaning set forth in Section 10.7(b).

“GP-Related Associates Interest” means the interest of the Company as the sole
member of Associates with respect to the GP-Related BTOSI – N Interest, but does
not include any interest of the Company in Associates with respect to any
Capital Commitment BTOSI – N Interest that may be held by Associates.

“GP-Related BTOSI – N Interest” means the interest of Associates in BTOSI – N as
general partner of BTOSI – N, excluding any Capital Commitment BTOSI – N
Interest that may be held by Associates.

“GP-Related BTOSI – N Investment” means the Company’s indirect interest in
Associates’ indirect interest in an Investment (for purposes of this definition,
as defined in the BTOSI – N Partnership Agreement) in Associates’ capacity as
the general partner of BTOSI – N, but does not include any Capital Commitment
Investment.

“GP-Related Capital Account” has the meaning set forth in Section 5.2(a).

“GP-Related Capital Contributions” has the meaning set forth in Section 4.1(a).

“GP-Related Class A Interest” has the meaning set forth in Section 5.8(a)(ii).

“GP-Related Class B Interest” has the meaning set forth in Section 5.8(a)(ii).

“GP-Related Commitment” with respect to any Member, means such Member’s
commitment to the Company relating to such Member’s GP-Related Member Interest,
as set forth in the books and records of the Company, including, without
limitation, any such commitment that may be set forth in such Member’s
Commitment Agreement or SMD Agreement, if any.

“GP-Related Defaulting Party” has the meaning set forth in
Section 5.8(d)(ii)(A).

“GP-Related Deficiency Contribution” has the meaning set forth in
Section 5.8(d)(ii)(A).

“GP-Related Disposable Investment” has the meaning set forth in
Section 5.8(a)(ii).

“GP-Related Giveback Amount” has the meaning set forth in Section 5.8(d)(i)(A).

“GP-Related Investment” means any investment (direct or indirect) of the Company
in respect of the GP-Related BTOSI – N Interest (including, without limitation,
any GP-Related BTOSI – N Investment, but excluding any Capital Commitment
Investment).

 

10



--------------------------------------------------------------------------------

“GP-Related Member Interest” of a Member means all interests of such Member in
the Company (other than such Member’s Capital Commitment Member Interest),
including, without limitation, such Member’s interest in the Company with
respect to the GP-Related BTOSI – N Interest and with respect to all GP-Related
Investments.

“GP-Related Net Income (Loss)” has the meaning set forth in Section 5.1(b).

“GP-Related Profit Sharing Percentage” means the “Carried Interest Sharing
Percentage” and “Non-Carried Interest Sharing Percentage” of each Member;
provided, that any references in this Agreement to GP-Related Profit Sharing
Percentages made (i) in connection with voting or voting rights or
(ii) GP-Related Capital Contributions with respect to GP-Related Investments
(including Section 5.3(b)) means the “Non-Carried Interest Sharing Percentage”
of each Member; provided further, that the term “GP-Related Profit Sharing
Percentage” shall not include any Capital Commitment Profit Sharing Percentage.

“GP-Related Recontribution Amount” has the meaning set forth in
Section 5.8(d)(i)(A).

“GP-Related Required Amounts” has the meaning set forth in Section 4.1(a).

“GP-Related Unallocated Percentage” has the meaning set forth in Section 5.3(b).

“GP-Related Unrealized Net Income (Loss)” attributable to any GP-Related BTOSI –
N Investment as of any date means the GP-Related Net Income (Loss) that would be
realized by the Company with respect to such GP-Related BTOSI – N Investment if
BTOSI – N’s entire portfolio of investments were sold on such date for cash in
an amount equal to their aggregate value on such date (determined in accordance
with Section 5.1(e)) and all distributions payable by BTOSI – N to the Company
(indirectly through the general partner of BTOSI – N) pursuant to any BTOSI – N
Partnership Agreement with respect to such GP-Related BTOSI – N Investment were
made on such date. “GP-Related Unrealized Net Income (Loss)” attributable to any
other GP-Related Investment (other than any Capital Commitment Investment) as of
any date means the GP-Related Net Income (Loss) that would be realized by the
Company with respect to such GP-Related Investment if such GP-Related Investment
were sold on such date for cash in an amount equal to its value on such date
(determined in accordance with Section 5.1(e)).

“Holdback” has the meaning set forth in Section 4.1(d)(i).

“Holdback Percentage” has the meaning set forth in Section 4.1(d)(i).

“Holdback Vote” has the meaning set forth in Section 4.1(d)(iv)(A).

“Incompetence” means, with respect to any Member, the determination by the
Managing Member in its sole discretion, after consultation with a qualified
medical doctor, that such Member is incompetent to manage his or her person or
his or her property.

“Initial Holdback Percentages” has the meaning set forth in Section 4.1(d)(i).

 

11



--------------------------------------------------------------------------------

“Interest” means a limited liability company interest (as defined in §18-101(8)
of the LLC Act) in the Company, including any interest that is held by a
Retaining Withdrawn Member and including any Member’s GP-Related Member Interest
and Capital Commitment Member Interest.

“Investment” means any investment (direct or indirect) of the Company designated
by the Managing Member from time to time as an investment in which the Members’
respective interests shall be established and accounted for on a basis separate
from the Company’s other businesses, activities and investments, including
(a) GP-Related Investments, and (b) Capital Commitment Investments.

“Investor Note” means a promissory note of a Member evidencing indebtedness
incurred by such Member to purchase a Capital Commitment Interest, the terms of
which were or are approved by the Managing Member and which is secured by such
Capital Commitment Interest, all other Capital Commitment Interests of such
Member and all other interests of such Member in Blackstone Entities; provided,
that such promissory note may also evidence indebtedness relating to other
interests of such Member in Blackstone Entities, and such indebtedness shall be
prepayable with Capital Commitment Net Income (whether or not such indebtedness
relates to Capital Commitment Investments) as set forth in this Agreement, the
Investor Note, the other BE Agreements and any documentation relating to Other
Sources; provided further, that references to “Investor Notes” herein refer to
multiple loans made pursuant to such note, whether made with respect to Capital
Commitment Investments or other BE Investments, and references to an “Investor
Note” refer to one such loan as the context requires. In no way shall any
indebtedness incurred to acquire Capital Commitment Interests or other interests
in Blackstone Entities be considered part of the Investor Notes for purposes
hereof if the Lender or Guarantor is not the lender or guarantor with respect
thereto.

“Investor Special Member” means any Special Member so designated at the time of
its admission by the Managing Member as a Member of the Company.

“Issuer” means the issuer of any Security comprising part of an Investment.

“L/C” has the meaning set forth in Section 4.1(d)(vi).

“L/C Member” has the meaning set forth in Section 4.1(d)(vi).

“Lender or Guarantor” means Blackstone Holdings I L.P., in its capacity as
lender or guarantor under the Investor Notes, or any other Affiliate of the
Company that makes or guarantees loans to enable a Member to acquire Capital
Commitment Interests or other interests in Blackstone Entities.

“LLC Act” means the Delaware Limited Liability Company Act (6 Del. C. § 18-101,
et seq.), as amended from time to time, and any successor to such statute.

“Loss Amount” has the meaning set forth in Section 5.8(e)(i)(A).

“Loss Investment” has the meaning set forth in Section 5.8(e).

 

12



--------------------------------------------------------------------------------

“Losses” has the meaning set forth in Section 3.5(b)(i).

“Majority in Interest of the Members” on any date (a “vote date”) means one or
more persons who are Members (including the Managing Member but excluding
Nonvoting Special Members) on the vote date and who, as of the last day of the
most recent accounting period ending on or prior to the vote date (or as of such
later date on or prior to the vote date selected by the Managing Member as of
which the Members’ capital account balances can be determined), have aggregate
capital account balances representing at least a majority in amount of the total
capital account balances of all the persons who are Members (including the
Managing Member but excluding Nonvoting Special Members) on the vote date.

“Managing Member” means Blackstone Holdings III L.P. and any person admitted to
the Company as an additional or substitute managing member of the Company in
accordance with the provisions of this Agreement (until such time as such person
ceases to be a managing member of the Company as provided herein or in the LLC
Act). In the event that one or more other Managing Members is admitted to the
Company as such, all references herein to the “Managing Member” in the singular
form shall be deemed to also refer to such other Managing Members as may be
appropriate.

“Member” means any person who is a member of the Company, including the Regular
Members, the Managing Member and the Special Members. Except as otherwise
specifically provided herein, no group of Members, including the Special Members
and any group of Members in the same Member Category, shall have any right to
vote as a class on any matter relating to the Company, including, but not
limited to, any merger, reorganization, dissolution or liquidation.

“Member Category” means the Managing Member, Existing Members, Retaining
Withdrawn Members or Deceased Members, each referred to as a group for purposes
hereof.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Net Carried Interest Distribution” has the meaning set forth in
Section 5.8(e)(i)(C).

“Net Carried Interest Distribution Recontribution Amount” has the meaning set
forth in Section 5.8(e).

“Net GP-Related Recontribution Amount” has the meaning set forth in
Section 5.8(d)(i)(A).

“Non-Carried Interest” means, with respect to each GP-Related Investment, all
amounts of distributions, other than Carried Interest and other than Capital
Commitment Distributions, received by the Company with respect to such
GP-Related Investment, less any costs, fees and expenses of the Company with
respect thereto and less reasonable reserves for payment of costs, fees and
expenses of the Company that are anticipated with respect thereto, in each case
which the Managing Member may allocate to all or any portion of the GP-Related
Investments as it may determine in good faith is appropriate.

 

13



--------------------------------------------------------------------------------

“Non-Carried Interest Sharing Percentage” means, with respect to each GP-Related
Investment, the percentage interest of a Member in Non-Carried Interest from
such GP-Related Investment set forth in the books and records of the Company.

“Non-Contingent” means generally not subject to repurchase rights or other
requirements.

“Nonvoting Member” has the meaning set forth in Section 8.2.

“Nonvoting Special Member” has the meaning set forth in Section 6.1(a).

“Original Agreement” has the meaning set forth in the recitals.

“Other Fund GPs” means Associates and any other entity (other than the Company)
through which any Member, Withdrawn Member or any other person directly receives
any amounts of Carried Interest and any successor thereto; provided, that this
includes any other entity which has in its organizational documents a provision
which indicates that it is a “Fund GP” or an “Other Fund GP”; provided further,
that notwithstanding any of the foregoing, neither Blackstone Holdings III L.P.
nor any Estate Planning Vehicle established for the benefit of family members of
any Member or of any member or partner of any Other Fund GP shall be considered
an “Other Fund GP” for purposes hereof.

“Other Sources” means (i) distributions or payments of Capital Commitment Member
Carried Interest (which shall include amounts of Capital Commitment Member
Carried Interest which are not distributed or paid to a Member but are instead
contributed to a trust (or similar arrangement) to satisfy any “holdback”
obligation with respect thereto), and (ii) distributions from Blackstone
Entities (other than the Company) to such Member.

“Parallel Fund” means any additional collective investment vehicle (or other
similar arrangement) formed pursuant to Section 2.10 of the BTOSI – N
Partnership Agreement.

“Pledgable Blackstone Interests” has the meaning set forth in
Section 4.1(d)(v)(A).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate.

“Qualifying Fund” means any fund designated by the Managing Member as a
“Qualifying Fund”.

“Regular Member” means each of the parties listed as Regular Members in the
books and records of the Company or any person that has been admitted to the
Company as a substituted or additional Regular Member in accordance with the
terms of this Agreement, each in its capacity as a regular member of the
Company. For the avoidance of doubt, the term “Regular Member” does not include
the Managing Member or any Special Members.

 

14



--------------------------------------------------------------------------------

“Repurchase Period” has the meaning set forth in Section 5.8(c).

“Required Rating” has the meaning set forth in Section 4.1(d)(vi).

“Retained Portion” has the meaning set forth in Section 7.6(a).

“Retaining Withdrawn Member” means a Withdrawn Member who has retained a
GP-Related Member Interest, pursuant to Section 6.5(f) or otherwise. A Retaining
Withdrawn Member shall be considered a Nonvoting Special Member for all purposes
hereof.

“Second Amended Agreement” has the meaning set forth in the recitals.

“Securities” means any debt or equity securities of an Issuer and its
subsidiaries and other Controlled Entities constituting part of an Investment,
including without limitation common and preferred stock, interests in limited
partnerships and interests in limited liability companies (including warrants,
rights, put and call options and other options relating thereto or any
combination thereof), notes, bonds, debentures, trust receipts and other
obligations, instruments or evidences of indebtedness, choses in action, other
property or interests commonly regarded as securities, interests in real
property, whether improved or unimproved, interests in oil and gas properties
and mineral properties, short-term investments commonly regarded as money-market
investments, bank deposits and interests in personal property of all kinds,
whether tangible or intangible.

“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time, or any successor statute.

“Settlement Date” has the meaning set forth in Section 6.5(a).

“SMD Agreements” means the agreements between the Company and/or one or more of
its Affiliates and certain of the Members, pursuant to which each such Member
undertakes certain obligations with respect to the Company and/or its
Affiliates. The SMD Agreements are hereby incorporated by reference as between
the Company and the relevant Member.

“Special Firm Collateral” means interests in a Qualifying Fund or other assets
that have been pledged to the Trustee(s) to satisfy all or any portion of a
Member’s or Withdrawn Member’s Holdback obligation (excluding any Excess
Holdback) as more fully described in the Company’s books and records.

“Special Firm Collateral Realization” has the meaning set forth in
Section 4.1(d)(viii)(B).

“Special Member” means any person shown in the books and records of the Company
as a Special Member of the Company, including any Nonvoting Special Member and
any Investor Special Member.

“S&P” means Standard & Poor’s Ratings Group, and any successor thereto.

 

15



--------------------------------------------------------------------------------

“Subject Investment” has the meaning set forth in Section 5.8(e)(i).

“Subject Member” has the meaning set forth in Section 4.1(d)(iv)(A).

“Successor in Interest” means any (i) shareholder of; (ii) trustee, custodian,
receiver or other person acting in any Bankruptcy or reorganization proceeding
with respect to; (iii) assignee for the benefit of the creditors of;
(iv) officer, director or partner of; (v) trustee or receiver, or former
officer, director or partner, or other fiduciary acting for or with respect to
the dissolution, liquidation or termination of; or (vi) other executor,
administrator, committee, legal representative or other successor or assign of,
any Member, whether by operation of law or otherwise.

“Tax Advances” has the meaning set forth in Section 6.7(d).

“Tax Matters Member” has the meaning set forth in Section 6.7(b).

“TM” has the meaning set forth in Section 10.2.

“Total Disability” means the inability of a Regular Member substantially to
perform the services required of such Regular Member (in its capacity as such or
in any other capacity with respect to any Affiliate of the Company) for a period
of six consecutive months by reason of physical or mental illness or incapacity
and whether arising out of sickness, accident or otherwise.

“Transfer” has the meaning set forth in Section 8.2.

“Trust Account” has the meaning set forth in the Trust Agreement.

“Trust Agreement” means the Trust Agreement, dated as of the date set forth
therein, as amended, supplemented, restated or otherwise modified from time to
time, among the Members, the Trustee(s) and certain other persons that may
receive distributions in respect of or relating to Carried Interest from time to
time.

“Trust Amount” has the meaning set forth in the Trust Agreement.

“Trust Income” has the meaning set forth in the Trust Agreement.

“Trustee(s)” has the meaning set forth in the Trust Agreement.

“Unadjusted Carried Interest Distribution” has the meaning set forth in
Section 5.8(e)(i)(B).

“Unallocated Capital Commitment Interests” has the meaning set forth in
Section 8.1(f).

“U.S.” means the United States of America.

“Withdraw” or “Withdrawal” means, with respect to a Member, such Member ceasing
to be a member of the Company (except as a Retaining Withdrawn Member) for

 

16



--------------------------------------------------------------------------------

any reason (including death, disability, removal, resignation or retirement,
whether such is voluntary or involuntary), unless the context shall limit the
type of withdrawal to a specific reason, and “Withdrawn” with respect to a
Member means, as aforesaid, such Member ceasing to be a member of the Company.

“Withdrawal Date” means the date of the Withdrawal from the Company of a
Withdrawn Member.

“Withdrawn Member” means a Regular Member whose GP-Related Member Interest or
Capital Commitment Member Interest in the Company has been terminated for any
reason, including the occurrence of an event specified in Section 6.2, and shall
include, unless the context requires otherwise, the estate or legal
representatives of any such Member.

“W-8BEN” has the meaning set forth in Section 3.7.

“W-8BEN-E” has the meaning set forth in Section 3.7.

“W-8IMY” has the meaning set forth in Section 3.7.

“W-9” has the meaning set forth in Section 3.7.

Section 1.2. Terms Generally. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The term “person” includes individuals, partnerships (including
limited liability partnerships), companies (including limited liability
companies), joint ventures, corporations, trusts, governments (or agencies or
political subdivisions thereof) and other associations and entities. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.

ARTICLE II

GENERAL PROVISIONS

Section 2.1. Managing Member, Regular Members, Special Members. The Members may
be the Managing Member, Regular Members or Special Members. The Managing Member
as of the date hereof is Blackstone Holdings III L.P., the Regular Members as of
the date hereof are those persons shown as Regular Members in the books and
records of the Company, and the Special Members as of the date hereof are those
persons shown as Special Members in the books and records of the Company as of
the date hereof. The books and records of the Company contain the GP-Related
Profit Sharing Percentage and GP-Related Commitment of each Member (including,
without limitation, the Managing Member) with respect to the GP-Related
Investments of the Company as of the date hereof. The books and records of the
Company contain the Capital Commitment Profit Sharing Percentage and Capital
Commitment-Related Commitment of each Member (including, without limitation, the
Managing Member) with respect to the Capital Commitment Investments of the
Company as of the date hereof. The books and records of the Company shall be
amended by the Managing Member from time to time to reflect additional
GP-Related Investments, additional Capital Commitment Investments, dispositions
by the Company

 

17



--------------------------------------------------------------------------------

of GP-Related Investments, dispositions by the Company of Capital Commitment
Investments, the GP-Related Profit Sharing Percentages of the Members
(including, without limitation, the Managing Member), as modified from time to
time, the Capital Commitment Profit Sharing Percentages of the Members
(including, without limitation, the Managing Member), as modified from time to
time, the admission of additional Members, the Withdrawal of Members and the
transfer or assignment of interests in the Company pursuant to the terms of this
Agreement. At the time of admission of each additional Member, the Managing
Member shall determine in its sole discretion the GP-Related Investments and
Capital Commitment Investments in which such Member shall participate and such
Member’s GP-Related Commitment, Capital Commitment-Related Commitment,
GP-Related Profit Sharing Percentage with respect to each such GP-Related
Investment and Capital Commitment Profit Sharing Percentage with respect to each
such Capital Commitment Investment. Each Member may have a GP-Related Member
Interest and/or a Capital Commitment Member Interest.

Section 2.2. Continuation; Name; Foreign Jurisdictions. The Company is hereby
continued as a limited liability company pursuant to the LLC Act and shall
conduct its activities on and after the date hereof under the name of BTOSIA
L.L.C. The certificate of formation of the Company may be amended and/or
restated from time to time by the Managing Member, as an “authorized person”
(within the meaning of the LLC Act). The Managing Member is further authorized
to execute and deliver and file any other certificates (and any amendments
and/or restatements thereof) necessary for the Company to qualify to do business
in a jurisdiction in which the Company may wish to conduct business.

Section 2.3. Term. The term of the Company shall continue until December 31,
2069, unless earlier dissolved and its affairs wound up in accordance with this
Agreement and the LLC Act.

Section 2.4. Purposes; Powers. (a) The purposes of the Company shall be,
directly or indirectly through subsidiaries or Affiliates:

(i) to serve as a regular member, sole member, or managing member of Associates
and perform the functions a regular member, sole member, or managing member of
Associates specified in the Associates LLC Agreement and, if applicable, the
BTOSI – N Agreements;

(ii) if applicable, to serve as, and hold the Capital Commitment BTOSI – N
Interest as, a capital partner (and, if applicable, a limited partner and/or a
general partner) of BTOSI – N (including any Alternative Vehicle or Parallel
Fund) and perform the functions of a capital partner (and, if applicable, a
limited partner and/or a general partner) of BTOSI – N (including any
Alternative Vehicle or Parallel Fund) specified in the BTOSI – N Agreements;

(iii) to invest in Capital Commitment Investments and/or GP-Related Investments
and acquire and invest in Securities or other property directly or indirectly
through Associates and/or BTOSI – N (including any Alternative Vehicle or
Parallel Fund);

 

18



--------------------------------------------------------------------------------

(iv) to make the Blackstone Commitment or a portion thereof, either directly or
indirectly through Associates or another entity;

(v) to serve as a general partner or limited partner of BTOSI – N, certain other
funds or vehicles (including successor vehicles) that are (or are hereafter)
part of the Blackstone Tactical Opportunities Stable Income Program and other
investment vehicles and perform the functions of a general partner or limited
partner specified in the respective partnership agreements, as amended,
supplemented, restated or otherwise modified from time to time, of any such
partnership;

(vi) to serve as a member, shareholder or other equity interest owner of limited
liability companies, other companies, corporations or other entities and perform
the functions of a member, shareholder or other equity interest owner specified
in the respective limited liability company agreement, charter or other
governing documents, as amended, supplemented, restated or otherwise modified
from time to time, of any such limited liability company, company, corporation
or other entity;

(vii) to carry on such other businesses, perform such other services and make
such other investments as are deemed desirable by the Managing Member and as are
permitted under the LLC Act, the Associates LLC Agreement, the BTOSI – N
Agreements, and any applicable partnership agreement, limited liability company
agreement, charter or other governing document referred to in clause (v) or (vi)
above, in each case as the same may be amended, supplemented, restated or
otherwise modified from time to time;

(viii) any other lawful purpose; and

(ix) to do all things necessary, desirable, convenient or incidental thereto.

(b) In furtherance of its purposes, the Company shall have all powers necessary,
suitable or convenient for the accomplishment of its purposes, alone or with
others, as principal or agent, including the following:

(i) to be and become a general partner or limited partner of partnerships, a
member of limited liability companies, a holder of common and preferred stock of
corporations and/or an investor in the foregoing entities or other entities, in
connection with the making of Investments or the acquisition, holding or
disposition of Securities or other property or as otherwise deemed appropriate
by the Managing Member in the conduct of the Company’s business, and to take any
action in connection therewith;

(ii) to acquire and invest in general partner or limited partner interests, in
limited liability company interests, in common and preferred stock of
corporations and/or in other interests in or obligations of the foregoing
entities or other entities and in Investments and Securities or other property
or direct or indirect interests therein, whether such Investments and Securities
or other property are readily marketable or not, and to receive, hold, sell,
dispose of or otherwise transfer any such partner interests, limited liability
company interests, stock, interests, obligations, Investments or Securities or
other property and any dividends and distributions thereon and to purchase and
sell, on margin,

 

19



--------------------------------------------------------------------------------

and be long or short, futures contracts and to purchase and sell, and be long or
short, options on futures contracts;

(iii) to buy, sell and otherwise acquire investments, whether such investments
are readily marketable or not;

(iv) to invest and reinvest the cash assets of the Company in money-market or
other short-term investments;

(v) to hold, receive, mortgage, pledge, grant security interests over, lease,
transfer, exchange or otherwise dispose of, grant options with respect to, and
otherwise deal in and exercise all rights, powers, privileges and other
incidents of ownership or possession with respect to, all property held or owned
by the Company;

(vi) to borrow or raise money from time to time and to issue promissory notes,
drafts, bills of exchange, warrants, bonds, debentures and other negotiable and
non-negotiable instruments and evidences of indebtedness, to secure payment of
the principal of any such indebtedness and the interest thereon by mortgage,
pledge, conveyance or assignment in trust of, or the granting of a security
interest in, the whole or any part of the property of the Company, whether at
the time owned or thereafter acquired, to guarantee the obligations of others
and to buy, sell, pledge or otherwise dispose of any such instrument or evidence
of indebtedness;

(vii) to lend any of its property or funds, either with or without security, at
any legal rate of interest or without interest;

(viii) to have and maintain one or more offices within or without the State of
Delaware, and in connection therewith, to rent or acquire office space, engage
personnel and compensate them and do such other acts and things as may be
advisable or necessary in connection with the maintenance of such office or
offices;

(ix) to open, maintain and close accounts, including margin accounts, with
brokers;

(x) to open, maintain and close bank accounts and draw checks and other orders
for the payment of moneys;

(xi) to engage accountants, auditors, custodians, investment advisers, attorneys
and any and all other agents and assistants, both professional and
nonprofessional, and to compensate any of them as may be necessary or advisable;

(xii) to form or cause to be formed and to own the stock of one or more
corporations, whether foreign or domestic, to form or cause to be formed and to
participate in partnerships and joint ventures, whether foreign or domestic and
to form or cause to be formed and be a member or manager or both of one or more
limited liability companies;

 

20



--------------------------------------------------------------------------------

(xiii) to enter into, make and perform all contracts, agreements and other
undertakings as may be necessary, convenient, advisable or incident to carrying
out its purposes;

(xiv) to sue and be sued, to prosecute, settle or compromise all claims against
third parties, to compromise, settle or accept judgment to claims against the
Company, and to execute all documents and make all representations, admissions
and waivers in connection therewith;

(xv) to distribute, subject to the terms of this Agreement, at any time and from
time to time to the Members cash or investments or other property of the
Company, or any combination thereof; and

(xvi) to take such other actions necessary, desirable, convenient or incidental
thereto and to engage in such other businesses as may be permitted under
Delaware and other applicable law.

Section 2.5. Place of Business. The Company shall maintain a registered office
at c/o Intertrust Corporate Services Delaware Ltd., 200 Bellevue Parkway, Suite
210, Bellevue Park Corporate Center, Wilmington, Delaware 19809. The Company
shall maintain an office and principal place of business at such place or places
as the Managing Member specifies from time to time and as set forth in the books
and records of the Company. The name and address of the Company’s registered
agent is Intertrust Corporate Services Delaware Ltd., 200 Bellevue Parkway,
Suite 210, Bellevue Park Corporate Center, Wilmington, Delaware 19809. The
Managing Member may from time to time change the registered agent or office by
an amendment to the certificate of formation of the Company.

ARTICLE III

MANAGEMENT

Section 3.1. Managing Member. (a) Blackstone Holdings III L.P. is the Managing
Member as of the date hereof. The Managing Member shall cease to be the Managing
Member only if (i) it Withdraws from the Company for any reason, (ii) it
consents in its sole discretion to resign as the Managing Member, or (iii) a
Final Event with respect to it occurs. The Managing Member may not be removed
without its consent. There may be one or more Managing Members. The relative
rights and responsibilities of such Managing Members will be as agreed upon from
time to time between them.

(b) Upon the Withdrawal from the Company or voluntary resignation of the last
remaining Managing Member, all of the powers formerly vested therein pursuant to
this Agreement and the LLC Act shall be exercised by a Majority in Interest of
the Members.

Section 3.2. Member Voting, etc. (a) Except as otherwise expressly provided
herein and except as may be expressly required by the LLC Act, Members
(including Special Members), other than Managing Members, as such shall have no
right to, and shall not, take part in the management or control of the Company’s
business or act for or bind the Company, and shall have only the rights and
powers granted to Members of the applicable class herein.

 

21



--------------------------------------------------------------------------------

(b) To the extent a Member is entitled to vote with respect to any matter
relating to the Company, such Member shall not be obligated to abstain from
voting on any matter (or vote in any particular manner) because of any interest
(or conflict of interest) of such Member (or any Affiliate thereof) in such
matter.

(c) Meetings of the Members may be called only by the Managing Member.

(d) Notwithstanding any other provision of this Agreement, any Regular Member or
Withdrawn Member that fails to respond to a notice provided by the Managing
Member requesting the consent, approval or vote of such Regular Member or
Withdrawn Member within 14 days after such notice is sent to such Regular Member
or Withdrawn Member shall be deemed to have given its affirmative consent or
approval thereto.

Section 3.3. Management. (a) The management, control and operation of the
Company and the formulation and execution of business and investment policy
shall be vested in the Managing Member. The Managing Member shall, in its
discretion, exercise all powers necessary and convenient for the purposes of the
Company, including those enumerated in Section 2.4, on behalf and in the name of
the Company. All decisions and determinations (howsoever described herein) to be
made by the Managing Member pursuant to this Agreement shall be made in its sole
discretion, subject only to the express terms and conditions of this Agreement.

(b) Notwithstanding any provision in this Agreement to the contrary, the Company
is hereby authorized, without the need for any further act, vote or consent of
any person (directly or indirectly through one or more other entities, in the
name and on behalf of the Company, on its own behalf or in its capacity as a
member, sole member or managing member of Associates on Associates’ own behalf
or in Associates’ capacity as general partner, capital partner and/or limited
partner of BTOSI – N or as general partner or limited partner, member,
shareholder or other equity interest owner of any Company Affiliate (as
hereinafter defined) or, if applicable, in the Company’s capacity as a capital
partner of BTOSI – N or as general partner or limited partner, member,
shareholder or other equity interest owner of any Company Affiliate): (i) to
execute and deliver, and to perform the Company’s obligations under the
Associates LLC Agreement, including, without limitation, serving as a member,
sole member or managing member of Associates, (ii) to execute and deliver, and
to cause Associates to perform Associates’ obligations under, the BTOSI – N
Agreements, including, without limitation, serving as a general partner of BTOSI
– N and, if applicable, a capital partner of BTOSI – N, (iii) if applicable, to
execute and deliver, and to perform the Company’s obligations under, the BTOSI –
N Agreements, including, without limitation, serving as a capital partner of
BTOSI – N, (iv) to execute and deliver, and to perform, or, if applicable, to
cause Associates to perform, the Company’s or Associates’ obligations under, the
governing agreement, as amended, supplemented, restated or otherwise modified
(each a “Company Affiliate Governing Agreement”), of any other partnership,
limited liability company, other company, other corporation or other entity
(each a “Company Affiliate”) of which the Company or Associates is, or is to
become, a general partner or limited partner, member, shareholder or other
equity interest owner, including, without limitation, serving as a general
partner or limited partner, member, shareholder or other equity interest owner
of each Company Affiliate, and (v) to take any action, in the applicable
capacity, contemplated by or arising out of this Agreement, the Associates LLC
Agreement, the BTOSI – N Agreements or each

 

22



--------------------------------------------------------------------------------

Company Affiliate Governing Agreement (and any amendment, supplement,
restatement and/or other modification of any of the foregoing).

(c) The Managing Member and any other person designated by the Managing Member,
each acting individually, is hereby authorized and empowered, as an authorized
person of the Company within the meaning of the LLC Act, or otherwise, or as an
authorized representative of the Managing Member (the Managing Member hereby
authorizing and ratifying any of the following actions):

(i) to execute and deliver and/or file (including any such action, directly or
indirectly through one or more other entities, in the name and on behalf of the
Company, on its own behalf, or in its capacity as a member, sole member or
managing member of Associates on Associates’ own behalf, or in Associates’
capacity as general partner, capital partner and/or limited partner of BTOSI – N
or as general partner or limited partner, member, shareholder or other equity
interest owner of any Company Affiliate or, if applicable, in the Company’s
capacity as a capital partner of BTOSI – N or as a general partner or limited
partner, member, shareholder or other equity interest owner of any Company
Affiliate), any of the following:

(A) any agreement, certificate, instrument or other document of the Company,
Associates, BTOSI – N or any Company Affiliate (and any amendments, supplements,
restatements and/or other modifications thereof), including, without limitation,
the following: (I) the Associates LLC Agreement, the BTOSI – N Agreements and
each Company Affiliate Governing Agreement, (II) subscription agreements and
documents on behalf of BTOSI – N or Associates, (III) side letters issued in
connection with investments in BTOSI – N, and (IV) such other agreements,
certificates, instruments and other documents as may be necessary or desirable
in furtherance of the purposes of the Company, Associates, BTOSI – N or any
Company Affiliate (and any amendments, supplements, restatements and/or other
modifications of any of the foregoing referred to in (I) through (IV) above) and
for the avoidance of doubt, this Agreement may be amended by the Managing Member
in its sole discretion;

(B) the certificates of formation, certificates of limited partnership and/or
other organizational documents of the Company, Associates, BTOSI – N and any
Company Affiliate (and any amendments, supplements, restatements and/or other
modifications of any of the foregoing); and

(C) any other certificates, notices, applications and other documents (and any
amendments, supplements, restatements and/or other modifications thereof) to be
filed with any government or governmental or regulatory body, including, without
limitation, any such document that may be necessary for the Company, Associates,
BTOSI – N or any Company Affiliate to qualify to do business in a jurisdiction
in which the Company or such Company Affiliate desires to do business;

 

23



--------------------------------------------------------------------------------

(ii) to prepare or cause to be prepared, and to sign, execute and deliver and/or
file (including any such action, directly or indirectly through one or more
other entities, in the name and on behalf of the Company, on its own behalf or
in its capacity as a member, sole member, or managing member of Associates on
Associates’ own behalf or in Associates’ capacity as general partner, capital
partner and/or limited partner of BTOSI – N, or as general partner or limited
partner, member, shareholder or other equity interest owner of any Company
Affiliate (as hereinafter defined) or, if applicable, in the Company’s capacity
as a capital partner of BTOSI – N or as general partner or limited partner,
member, shareholder or other equity interest owner of any Company Affiliate):
(A) any certificates, forms, notices, applications and other documents to be
filed with any government or governmental or regulatory body on behalf of the
Company, Associates, BTOSI – N and/or any Company Affiliate, (B) any
certificates, forms, notices, applications and other documents that may be
necessary or advisable in connection with any bank account of the Company,
Associates, BTOSI – N or any Company Affiliate or any banking facilities or
services that may be utilized by the Company, Associates, BTOSI – N or any
Company Affiliate, and all checks, notes, drafts and other documents of the
Company or any Company Affiliate that may be required in connection with any
such bank account or banking facilities or services and (C) resolutions with
respect to any of the foregoing matters (which resolutions, when executed by any
person authorized as provided in this Section 3.3(c), each acting individually,
shall be deemed to have been duly adopted by the Managing Member, the Company,
Associates, BTOSI – N or any Company Affiliate, as applicable, for all
purposes).

(d) The authority granted to any person (other than the Managing Member) in
Section 3.3(c) may be revoked at any time by the Managing Member by an
instrument in writing signed by the Managing Member.

Section 3.4. Responsibilities of Members. (a) Unless otherwise determined by the
Managing Member in a particular case, each Regular Member (other than a Special
Member) shall devote substantially all his or her time and attention to the
businesses of the Company and its Affiliates, and each Special Member shall not
be required to devote any time or attention to the businesses of the Company or
its Affiliates.

(b) All outside business or investment activities of the Members (including
outside directorships or trusteeships) shall be subject to such rules and
regulations as are established by the Managing Member from time to time.

(c) The Managing Member may from time to time establish such other rules and
regulations applicable to Members or other employees as the Managing Member
deems appropriate, including rules governing the authority of Members or other
employees to bind the Company to financial commitments or other obligations.

Section 3.5. Exculpation and Indemnification.

(a) Liability to Members. Notwithstanding any other provision of this Agreement,
whether express or implied, to the fullest extent permitted by law, no Member
nor any of such Member’s representatives, agents or advisors nor any partner,
member, officer, employee,

 

24



--------------------------------------------------------------------------------

representative, agent or advisor of the Company or any of its Affiliates
(individually, a “Covered Person” and collectively, the “Covered Persons”) shall
be liable to the Company or any other Member for any act or omission (in
relation to the Company, this Agreement, any related document or any transaction
or investment contemplated hereby or thereby) taken or omitted by a Covered
Person (other than any act or omission constituting Cause), unless there is a
final and non-appealable judicial determination and/or determination of an
arbitrator that such Covered Person did not act in good faith. Each Covered
Person shall be entitled to rely in good faith on the advice of legal counsel to
the Company, accountants and other experts or professional advisors, and no
action taken by any Covered Person in reliance on such advice shall in any event
subject such person to any liability to any Member or the Company. To the extent
that, at law or in equity, a Member has duties (including fiduciary duties) and
liabilities relating thereto to the Company or to another Member, to the fullest
extent permitted by law, such Member acting under this Agreement shall not be
liable to the Company or to any such other Member for its good faith reliance on
the provisions of this Agreement. The provisions of this Agreement, to the
extent that they expand or restrict the duties and liabilities of a Member
otherwise existing at law or in equity, are agreed by the Members, to the
fullest extent permitted by law, to modify to that extent such other duties and
liabilities of such Member. To the fullest extent permitted by law, the parties
hereto agree that the Managing Member shall be held to have acted in good faith
for the purposes of this Agreement and its duties under the LLC Act if it
believes that it has acted honestly and in accordance with the specific terms of
this Agreement.

(b) Indemnification. (i) To the fullest extent permitted by law, the Company
shall indemnify and hold harmless (but only to the extent of the Company’s
assets (including, without limitation, the remaining capital commitments of the
Members)) each Covered Person from and against any and all claims, damages,
losses, costs, expenses and liabilities (including, without limitation, amounts
paid in satisfaction of judgments, in compromises and settlements, as fines and
penalties and legal or other costs and reasonable expenses of investigating or
defending against any claim or alleged claim), joint and several, of any nature
whatsoever, known or unknown, liquidated or unliquidated (collectively, for
purposes of this Section 3.5(b), “Losses”), arising from any and all claims,
demands, actions, suits or proceedings, civil, criminal, administrative or
investigative, in which the Covered Person may be involved, or threatened to be
involved, as a party or otherwise, by reason of such Covered Person’s management
of the affairs of the Company or which relate to or arise out of or in
connection with the Company, its property, its business or affairs (other than
claims, demands, actions, suits or proceedings, civil, criminal, administrative
or investigative, arising out of any act or omission of such Covered Person
constituting Cause); provided, that a Covered Person shall not be entitled to
indemnification under this Section 3.5(b) with respect to any claim, issue or
matter if there is a final and non-appealable judicial determination and/or
determination of an arbitrator that such Covered Person did not act in good
faith; provided further, that if such Covered Person is a Member or a Withdrawn
Member, such Covered Person shall bear its share of such Losses in accordance
with such Covered Person’s GP-Related Profit Sharing Percentage in the Company
as of the time of the actions or omissions that gave rise to such Losses. To the
fullest extent permitted by law, expenses (including legal fees) incurred by a
Covered Person (including, without limitation, the Managing Member) in defending
any claim, demand, action, suit or proceeding may, with the approval of the
Managing Member, from time to time, be advanced by the Company prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Company of a written undertaking by or on behalf of the Covered Person to
repay such amount to the extent that it shall be

 

25



--------------------------------------------------------------------------------

subsequently determined that the Covered Person is not entitled to be
indemnified as authorized in this Section 3.5(b), and the Company and its
Affiliates shall have a continuing right of offset against such Covered Person’s
interests/investments in the Company and such Affiliates and shall have the
right to withhold amounts otherwise distributable to such Covered Person to
satisfy such repayment obligation. If a Member institutes litigation against a
Covered Person which gives rise to an indemnity obligation hereunder, such
Member shall be responsible, up to the amount of such Member’s Interests and
remaining capital commitment, for such Member’s pro rata share of the Company’s
expenses related to such indemnity obligation, as determined by the Managing
Member. The Company may purchase insurance, to the extent available at
reasonable cost, to cover losses, claims, damages or liabilities covered by the
foregoing indemnification provisions. Members will not be personally obligated
with respect to indemnification pursuant to this Section 3.5(b). The Managing
Member shall have the authority to enter into separate agreements with any
Covered Person in order to give effect to the obligations to indemnify pursuant
to this Section 3.5(b).

(ii) (A) Notwithstanding anything to the contrary herein, for greater certainty,
it is understood and/or agreed that the Company’s obligations hereunder are not
intended to render the Company as a primary indemnitor for purposes of the
indemnification, advancement of expenses and related provisions under applicable
law governing BTOSI – N and/or a particular portfolio entity through which an
Investment is indirectly held. It is further understood and/or agreed that a
Covered Person shall first seek to be so indemnified and have such expenses
advanced in the following order of priority: first, out of proceeds available in
respect of applicable insurance policies maintained by the applicable portfolio
entity and/or BTOSI – N; second, by the applicable portfolio entity through
which such investment is indirectly held; third, by BTOSI – N and fourth by
Associates (only to the extent the foregoing sources are exhausted).

(B) The Company’s obligation, if any, to indemnify or advance expenses to any
Covered Person shall be reduced by any amount that such Covered Person may
collect as indemnification or advancement from BTOSI – N and/or the applicable
portfolio entity (including by virtue of any applicable insurance policies
maintained thereby), and to the extent the Company (or any Affiliate thereof)
pays or causes to be paid any amounts that should have been paid by Associates,
BTOSI – N and/or the applicable portfolio entity (including by virtue of any
applicable insurance policies maintained thereby), it is agreed among the
Members that the Company shall have a subrogation claim against Associates
and/or BTOSI – N and/or such portfolio entity in respect of such advancement or
payments. The Managing Member and the Company shall be specifically empowered to
structure any such advancement or payment as a loan or other arrangement (except
for a loan to an executive officer of The Blackstone Group Inc. or any of its
Affiliates, which shall not be permitted) as the Managing Member may determine
necessary or advisable to give effect to or otherwise implement the foregoing.

Section 3.6. Representations of Members. (a) Each Regular Member and Special
Member by execution of this Agreement (or by otherwise becoming bound by the
terms and conditions hereof as provided herein or in the LLC Act) represents and
warrants to every other Member and to the Company, except as may be waived by
the Managing Member, that such

 

26



--------------------------------------------------------------------------------

Member is acquiring each of such Member’s Interests for such Member’s own
account for investment and not with a view to resell or distribute the same or
any part hereof, and that no other person has any interest in any such Interest
or in the rights of such Member hereunder; provided, that a Member may choose to
make transfers for estate and charitable planning purposes (pursuant to
Section 6.3(a) and otherwise in accordance with the terms hereof). Each Regular
Member and Special Member represents and warrants that such Member understands
that the Interests have not been registered under the Securities Act and
therefore such Interests may not be resold without registration under such Act
or exemption from such registration, and that accordingly such Member must bear
the economic risk of an investment in the Company for an indefinite period of
time. Each Regular Member and Special Member represents that such Member has
such knowledge and experience in financial and business matters, that such
Member is capable of evaluating the merits and risks of an investment in the
Company, and that such Member is able to bear the economic risk of such
investment. Each Regular Member and Special Member represents that such Member’s
overall commitment to the Company and other investments which are not readily
marketable is not disproportionate to the Member’s net worth and the Member has
no need for liquidity in the Member’s investment in Interests. Each Regular
Member and Special Member represents that to the full satisfaction of the
Member, the Member has been furnished any materials that such Member has
requested relating to the Company, any Investment and the offering of Interests
and has been afforded the opportunity to ask questions of representatives of the
Company concerning the terms and conditions of the offering of Interests and any
matters pertaining to each Investment and to obtain any other additional
information relating thereto. Each Regular Member and Special Member represents
that the Member has consulted to the extent deemed appropriate by the Member
with the Member’s own advisers as to the financial, tax, legal and related
matters concerning an investment in Interests and on that basis believes that an
investment in the Interests is suitable and appropriate for the Member.

(b) Each Regular Member and Special Member agrees that the representations and
warranties contained in paragraph (a) above shall be true and correct as of any
date that such Member (1) makes a capital contribution to the Company (whether
as a result of Firm Advances made to such Member or otherwise) with respect to
any Investment, and such Member hereby agrees that such capital contribution
shall serve as confirmation thereof and/or (2) repays any portion of the
principal amount of a Firm Advance, and such Member hereby agrees that such
repayment shall serve as confirmation thereof.

Section 3.7. Tax Representation and Further Assurances. (a) Each Regular Member
and Special Member, upon the request of the Managing Member, agrees to perform
all further acts and to execute, acknowledge and deliver any documents that may
be reasonably necessary to comply with the Managing Member’s or the Company’s
obligations under applicable law or to carry out the provisions of this
Agreement.

(b) Each Regular Member and Special Member certifies that (A) if the Regular
Member or Special Member is a United States person (as defined in the Code)
(x) (i) the Regular Member or Special Member’s name, social security number (or,
if applicable, employer identification number) and address provided to the
Company and its Affiliates pursuant to an IRS Form W- 9, Request for Taxpayer
Identification Number Certification (“W-9”) or otherwise are correct and
(ii) the Regular Member or Special Member will complete and return a W-9 and
(y) (i) the Regular Member or Special Member is a United States person (as
defined in the Code) and (ii)

 

27



--------------------------------------------------------------------------------

the Regular Member or Special Member will notify the Company within 60 days of a
change to foreign (non-United States) status or (B) if the Regular Member or
Special Member is not a United States person (as defined in the Code) (x) (i)
the information on the completed IRS Form W-8BEN, Certificate of Foreign Status
of Beneficial Owner for United States Tax Withholding and Reporting
(Individuals) (“W-8BEN”), IRS Form W-8BEN-E, Certificate of Status of Beneficial
Owner for United States Tax Withholding and Reporting (Entities) (“W-8BEN-E”),
or other applicable form, including but not limited to IRS Form W-8IMY,
Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or Certain
U.S. Branches for United States Tax Withholding and Reporting (“W-8IMY”), or
otherwise is correct and (ii) the Regular Member or Special Member will complete
and return the applicable IRS form, including but not limited to a W-8BEN,
W-8BEN-E or W-8IMY, and (y) (i) the Regular Member or Special Member is not a
United States person (as defined in the Code) and (ii) the Regular Member or
Special Member will notify the Company within 60 days of any change of such
status. Each Regular Member and Special Member agrees to provide such
cooperation and assistance, including but not limited to properly executing and
providing to the Company in a timely manner any tax or other documentation or
information that may be reasonably requested by the Company or the Managing
Member.

(c) Each Regular Member and Special Member acknowledges and agrees that the
Company and the Managing Member may release confidential information or other
information about the Regular Member or Special Member or related to such
Regular Member or Special Member’s investment in the Company if the Company or
the Managing Member, in its or their sole discretion, determines that such
disclosure is required by applicable law or regulation or in order to comply for
an exception from, or reduced tax rate of, tax or other tax benefit. Any such
disclosure shall not be treated as a breach of any restriction upon the
disclosure of information imposed on any such person by law or otherwise, and a
Regular Member or Special Member shall have no claim against the Company, the
Managing Member or any of their Affiliates for any form of damages or liability
as a result of actions taken by the foregoing in order to comply with any
disclosure obligations that the foregoing reasonably believe are required by
law, regulation or otherwise.

(d) Each Regular Member and Special Member acknowledges and agrees that if it
provides information that is in anyway materially misleading, or if it fails to
provide the Company or its agents with any information requested hereunder, in
either case in order to satisfy the Company’s obligations, the Managing Member
reserves the right to take any action and pursue any remedies at its disposal,
including (i) requiring such Regular Member or Special Member to Withdraw for
Cause and (ii) withholding or deducting any costs caused by such Regular
Member’s action or inaction from amounts otherwise distributable to such Regular
Member or Special Member from the Company and its Affiliates.

ARTICLE IV

CAPITAL OF THE COMPANY

Section 4.1. Capital Contributions by Members. (a) Each Regular Member shall be
required to make capital contributions to the Company (“GP-Related Capital
Contributions”) at such times and in such amounts (the “GP-Related Required
Amounts”) as are required to satisfy

 

28



--------------------------------------------------------------------------------

the Company’s obligation to make capital contributions to Associates in respect
of the GP-Related Associates Interest to fund Associates’ capital contributions
with respect to any GP-Related BTOSI – N Investment and as are otherwise
determined by the Managing Member from time to time or as may be set forth in
such Regular Member’s Commitment Agreement or SMD Agreement, if any, or
otherwise; provided, that additional GP-Related Capital Contributions in excess
of the GP-Related Required Amounts may be made pro rata among the Regular
Members based upon each Regular Member’s Carried Interest Sharing Percentage.
GP-Related Capital Contributions in excess of the GP-Related Required Amounts
which are to be used for ongoing business operations (as distinct from
financing, legal or other specific liabilities of the Company (including those
specifically set forth in Section 4.1(d) and Section 5.8(d))) shall be
determined by the Managing Member. Special Members shall not be required to make
additional GP-Related Capital Contributions to the Company in excess of the
GP-Related Required Amounts, except (i) as a condition of an increase in such
Special Member’s GP-Related Profit Sharing Percentage or (ii) as specifically
set forth in this Agreement; provided, that the Managing Member and any Special
Member may agree from time to time that such Special Member shall make an
additional GP-Related Capital Contribution to the Company; provided further,
that each Investor Special Member shall maintain its GP-Related Capital Accounts
at an aggregate level equal to the product of (i) its GP-Related Profit Sharing
Percentage from time to time and (ii) the total capital of the Company related
to the GP-Related BTOSI – N Interest.

(b) Each GP-Related Capital Contribution by a Member shall be credited to the
appropriate GP-Related Capital Account of such Member in accordance with
Section 5.2, subject to Section 5.10.

(c) The Managing Member may elect on a case by case basis to (i) cause the
Company to loan any Member (including any additional Member admitted to the
Company pursuant to Section 6.1 but excluding any Members who are also executive
officers of The Blackstone Group Inc. or any Affiliate thereof) the amount of
any GP-Related Capital Contribution required to be made by such Member or
(ii) permit any Member (including any additional Member admitted to the Company
pursuant to Section 6.1 but excluding any Members who are also executive
officers of The Blackstone Group Inc. or any Affiliate thereof) to make a
required GP-Related Capital Contribution to the Company in installments, in each
case on terms determined by the Managing Member.

(d) (i) The Members and the Withdrawn Members have entered into the Trust
Agreement, pursuant to which certain amounts of the distributions relating to
Carried Interest will be paid to the Trustee(s) for deposit in the Trust Account
(such amounts to be paid to the Trustee(s) for deposit in the Trust Account
constituting a “Holdback”). The Managing Member shall determine, as set forth
below, the percentage of each distribution of Carried Interest that shall be
withheld for any Managing Member and/or Blackstone Holdings III L.P. and each
Member Category (such withheld percentage constituting the Managing Member’s and
such Member Category’s “Holdback Percentage”). The applicable Holdback
Percentages initially shall be 0% for any Managing Member, 15% for Existing
Members (other than the Managing Member), 21% for Retaining Withdrawn Members
(other than the Managing Member) and 24% for Deceased Members (the “Initial
Holdback Percentages”). Any provision of this Agreement to the contrary
notwithstanding, the Holdback Percentage for the Managing Member and/or
Blackstone Holdings III L.P. shall not be subject to change pursuant to clause
(ii), (iii) or (iv) of this Section 4.1(d).

 

29



--------------------------------------------------------------------------------

(ii) The Holdback Percentage may not be reduced for any individual Member as
compared to the other Members in his or her Member Category (except as provided
in clause (iv) below). The Managing Member may only reduce the Holdback
Percentages among the Member Categories on a proportionate basis. For example,
if the Holdback Percentage for Existing Members is decreased to 12.5%, the
Holdback Percentage for Retaining Withdrawn Members and Deceased Members shall
be reduced to 17.5% and 20%, respectively. Any reduction in the Holdback
Percentage for any Member shall apply only to distributions relating to Carried
Interest made after the date of such reduction.

(iii) The Holdback Percentage may not be increased for any individual Member as
compared to the other Members in his or her Member Category (except as provided
in clause (iv) below). The Managing Member may not increase the Retaining
Withdrawn Members’ Holdback Percentage beyond 21% unless the Managing Member
concurrently increases the Existing Members’ Holdback Percentage to 21%. The
Managing Member may not increase the Deceased Members’ Holdback Percentage
beyond 24% unless the Managing Member increases the Holdback Percentage for both
Existing Members and Retaining Withdrawn Members to 24%. The Managing Member may
not increase the Holdback Percentage of any Member Category beyond 24% unless
such increase applies equally to all Member Categories. Any increase in the
Holdback Percentage for any Member shall apply only to distributions relating to
Carried Interest made after the date of such increase. The foregoing shall in no
way prevent the Managing Member from proportionately increasing the Holdback
Percentage of any Member Category (following a reduction of the Holdback
Percentages below the Initial Holdback Percentages), if the resulting Holdback
Percentages are consistent with the above. For example, if the Managing Member
reduces the Holdback Percentages for Existing Members, Retaining Withdrawn
Members and Deceased Members to 12.5%, 17.5% and 20%, respectively, the Managing
Member shall have the right to subsequently increase the Holdback Percentages to
the Initial Holdback Percentages.

(iv) (A) Notwithstanding anything contained herein to the contrary, the Managing
Member may increase or decrease the Holdback Percentage for any Member in any
Member Category (in such capacity, the “Subject Member”) pursuant to a majority
vote of the Regular Members (a “Holdback Vote”); provided, that, notwithstanding
anything to the contrary contained herein, the Holdback Percentage applicable to
any Managing Member shall not be increased or decreased without its prior
written consent; provided further, that a Subject Member’s Holdback Percentage
shall not be (I) increased prior to such time as such Subject Member (x) is
notified by the Company of the decision to increase such Subject Member’s
Holdback Percentage and (y) has, if requested by such Subject Member, been given
30 days to gather and provide information to the Company for consideration
before a second Holdback Vote (requested by the Subject Member) or
(II) decreased unless such decrease occurs subsequent to an increase in a
Subject Member’s Holdback Percentage pursuant to a Holdback Vote under this
clause (iv); provided further, that such decrease shall not exceed an amount
such that such Subject Member’s Holdback Percentage is less than the prevailing
Holdback Percentage for the Member Category of such Subject Member; provided
further, that a Member shall not vote to increase a Subject Member’s Holdback
Percentage unless such voting Member determines, in such Member’s

 

30



--------------------------------------------------------------------------------

good faith judgment, that the facts and circumstances indicate that it is
reasonably likely that such Subject Member, or any of such Subject Member’s
successors or assigns (including such Subject Member’s estate or heirs) who at
the time of such vote holds the GP-Related Member Interest or otherwise has the
right to receive distributions relating thereto, will not be capable of
satisfying any GP-Related Recontribution Amounts that may become due.

(B) A Holdback Vote shall take place at a Company meeting. Each of the Regular
Members shall be entitled to cast one vote with respect to the Holdback Vote
regardless of such Regular Member’s interest in the Company. Such vote may be
cast by any such Member in person or by proxy.

(C) If the result of the second Holdback Vote is an increase in a Subject
Member’s Holdback Percentage, such Subject Member may submit the decision to an
arbitrator, the identity of which is mutually agreed upon by both the Subject
Member and the Company; provided, that if the Company and the Subject Member
cannot agree upon a mutually satisfactory arbitrator within 10 days of the
second Holdback Vote, each of the Company and the Subject Member shall request
its candidate for arbitrator to select a third arbitrator satisfactory to such
candidates; provided further, that if such candidates fail to agree upon a
mutually satisfactory arbitrator within 30 days of such request, the then
sitting President of the American Arbitration Association shall unilaterally
select the arbitrator. Each Subject Member that submits the decision of the
Company pursuant to the second Holdback Vote to arbitration and the Company
shall estimate their reasonably projected out-of-pocket expenses relating
thereto, and each such party shall, to the satisfaction of the arbitrator and
prior to any determination being made by the arbitrator, pay the total of such
estimated expenses (i.e., both the Subject Member’s and the Company’s expenses)
into an escrow account. The arbitrator shall direct the escrow agent to pay out
of such escrow account all expenses associated with such arbitration (including
costs leading thereto) and to return to the “victorious” party the entire amount
of funds such party paid into such escrow account. If the amount contributed to
the escrow account by the losing party is insufficient to cover the expenses of
such arbitration, such “losing” party shall then provide any additional funds
necessary to cover such costs to such “victorious” party. For purposes hereof,
the “victorious” party shall be the Company if the Holdback Percentage
ultimately determined by the arbitrator is closer to the percentage determined
in the second Holdback Vote than it is to the prevailing Holdback Percentage for
the Subject Member’s Member Category; otherwise, the Subject Member shall be the
“victorious” party. The party that is not the “victorious” party shall be the
“losing” party.

(D) In the event of a decrease in a Subject Member’s Holdback Percentage
(1) pursuant to a Holdback Vote under this clause (iv) or (2) pursuant to a
decision of an arbitrator under paragraph (C) of this clause (iv), the Company
shall release and distribute to such Subject Member any Trust Amounts (and the
Trust Income thereon (except as expressly provided herein with respect to using
Trust Income as Firm Collateral)) which exceed the required Holdback of such

 

31



--------------------------------------------------------------------------------

Subject Member (in accordance with such Subject Member’s reduced Holdback
Percentage) as though such reduced Holdback Percentage had applied since the
increase of the Subject Member’s Holdback Percentage pursuant to a previous
Holdback Vote under this clause (iv).

(v) (A) If a Member’s Holdback Percentage exceeds 15% (such percentage in excess
of 15% constituting the “Excess Holdback Percentage”), such Member may satisfy
the portion of his or her Holdback obligation in respect of his or her Excess
Holdback Percentage (such portion constituting such Member’s “Excess Holdback”),
and such Member (or a Withdrawn Member with respect to amounts contributed to
the Trust Account while he or she was a Member), to the extent his or her Excess
Holdback obligation has previously been satisfied in cash, may obtain the
release of the Trust Amounts (but not the Trust Income thereon which shall
remain in the Trust Account and allocated to such Member or Withdrawn Member)
satisfying such Member’s or Withdrawn Member’s Excess Holdback obligation, by
pledging, granting a security interest or otherwise making available to the
Managing Member, on a first priority basis (except as provided below), all or
any portion of his or her Firm Collateral in satisfaction of his or her Excess
Holdback obligation. Any Member seeking to satisfy all or any portion of the
Excess Holdback utilizing Firm Collateral shall sign such documents and
otherwise take such other action as is necessary or appropriate (in the good
faith judgment of the Managing Member) to perfect a first priority security
interest in, and otherwise assure the ability of the Company to realize on (if
required), such Firm Collateral; provided, that, in the case of entities listed
in the Company’s books and records in which Members are permitted to pledge or
grant a security interest over their interests therein to finance all or a
portion of their capital contributions thereto (“Pledgable Blackstone
Interests”), to the extent a first priority security interest is unavailable
because of an existing lien on such Firm Collateral, the Member or Withdrawn
Member seeking to utilize such Firm Collateral shall grant the Managing Member a
second priority security interest therein in the manner provided above; provided
further, that (x) in the case of Pledgable Blackstone Interests, to the extent
that neither a first priority nor a second priority security interest is
available, or (y) if the Managing Member otherwise determines in its good faith
judgment that a security interest in Firm Collateral (and the corresponding
documents and actions) are not necessary or appropriate, the Member or Withdrawn
Member shall (in the case of either clause (x) or (y) above) irrevocably
instruct in writing the relevant partnership, limited liability company or other
entity listed in the Company’s books and records to remit any and all net
proceeds resulting from a Firm Collateral Realization on such Firm Collateral to
the Trustee(s) as more fully provided in clause (B) below. The Company shall, at
the request of any Member or Withdrawn Member, assist such Member or Withdrawn
Member in taking such action as is necessary to enable such Member or Withdrawn
Member to use Firm Collateral as provided hereunder.

(B) If upon a sale or other realization of all or any portion of any Firm
Collateral (a “Firm Collateral Realization”), the remaining Firm Collateral is
insufficient to cover any Member’s or Withdrawn Member’s Excess Holdback
requirement, then up to 100% of the net proceeds otherwise distributable to such
Member or Withdrawn Member from such Firm Collateral Realization (including
distributions subject to the repayment of financing sources as in the case of

 

32



--------------------------------------------------------------------------------

Pledgable Blackstone Interests) shall be paid into the Trust Account to fully
satisfy such Excess Holdback requirement (allocated to such Member or Withdrawn
Member) and shall be deemed to be Trust Amounts for purposes hereunder. Any net
proceeds from such Firm Collateral Realization in excess of the amount necessary
to satisfy such Excess Holdback requirement shall be distributed to such Member
or Withdrawn Member.

(C) Upon any valuation or revaluation of Firm Collateral that results in a
decreased valuation of such Firm Collateral so that such Firm Collateral is
insufficient to cover any Member’s or Withdrawn Member’s Excess Holdback
requirement (including upon a Firm Collateral Realization, if net proceeds
therefrom and the remaining Firm Collateral are insufficient to cover any
Member’s or Withdrawn Member’s Excess Holdback requirement), the Company shall
provide notice of the foregoing to such Member or Withdrawn Member and such
Member or Withdrawn Member shall, within 30 days of receiving such notice,
contribute cash (or additional Firm Collateral) to the Trust Account in an
amount necessary to satisfy his or her Excess Holdback requirement. If any such
Member or Withdrawn Member defaults upon his or her obligations under this
clause (C), then Section 5.8(d)(ii) shall apply thereto; provided, that clause
(A) of Section 5.8(d)(ii) shall be deemed inapplicable to a default under this
clause (C); provided further, that for purposes of applying Section 5.8(d)(ii)
to a default under this clause (C): (I) the term “GP-Related Defaulting Party”
where such term appears in such Section 5.8(d)(ii) shall be construed as
“defaulting party” for purposes hereof and (II) the terms “Net GP-Related
Recontribution Amount” and “GP-Related Recontribution Amount” where such terms
appear in such Section 5.8(d)(ii) shall be construed as the amount due pursuant
to this clause (C).

(vi) Any Member or Withdrawn Member may (A) obtain the release of any Trust
Amounts (but not the Trust Income thereon which shall remain in the Trust
Account and allocated to such Member or Withdrawn Member) or Firm Collateral, in
each case, held in the Trust Account for the benefit of such Member or Withdrawn
Member or (B) require the Company to distribute all or any portion of amounts
otherwise required to be placed in the Trust Account (whether cash or Firm
Collateral), by obtaining a letter of credit (an “L/C”) for the benefit of the
Trustee(s) in such amounts. Any Member or Withdrawn Member choosing to furnish
an L/C to the Trustee(s) (in such capacity, an “L/C Member”) shall deliver to
the Trustee(s) an unconditional and irrevocable L/C from a commercial bank whose
(x) short-term deposits are rated at least A-1 by S&P or P-1 by Moody’s (if the
L/C is for a term of 1 year or less), or (y) long-term deposits are rated at
least A+ by S&P or A1 by Moody’s (if the L/C is for a term of 1 year or more)
(each a “Required Rating”). If the relevant rating of the commercial bank
issuing such L/C drops below the relevant Required Rating, the L/C Member shall
supply to the Trustee(s), within 30 days of such occurrence, a new L/C from a
commercial bank whose relevant rating is at least equal to the relevant Required
Rating, in lieu of the insufficient L/C. In addition, if the L/C has a term
expiring on a date earlier than the latest possible termination date of BTOSI –
N, the Trustee(s) shall be permitted to drawdown on such L/C if the L/C Member
fails to provide a new L/C from a commercial bank whose relevant rating is at
least equal to the relevant Required Rating, at least 30 days prior to the
stated expiration date of such

 

33



--------------------------------------------------------------------------------

existing L/C. The Trustee(s) shall notify an L/C Member 10 days prior to drawing
on any L/C. The Trustee(s) may (as directed by the Company in the case of clause
(I) below) draw down on an L/C only if (I) such a drawdown is necessary to
satisfy an L/C Member’s obligation relating to the Company’s obligations under
the Clawback Provisions or (II) an L/C Member has not provided a new L/C from a
commercial bank whose relevant rating is at least equal to the relevant Required
Rating (or the requisite amount of cash and/or Firm Collateral (to the extent
permitted hereunder)), at least 30 days prior to the stated expiration of an
existing L/C in accordance with this clause (vi). The Trustee(s), as directed by
the Company, shall return to any L/C Member his or her L/C upon (1) the
termination of the Trust Account and satisfaction of the Company’s obligations,
if any, in respect of the Clawback Provisions, (2) an L/C Member satisfying his
or her entire Holdback obligation in cash and Firm Collateral (to the extent
permitted hereunder) or (3) the release, by the Trustee(s), as directed by the
Company, of all amounts in the Trust Account to the Members or Withdrawn
Members. If an L/C Member satisfies a portion of his or her Holdback obligation
in cash and/or Firm Collateral (to the extent permitted hereunder) or if the
Trustee(s), as directed by the Company, release a portion of the amounts in the
Trust Account to the Members or Withdrawn Members in the Member Category of such
L/C Member, the L/C of an L/C Member may be reduced by an amount corresponding
to such portion satisfied in cash and/or Firm Collateral (to the extent
permitted hereunder) or such portion released by the Trustee(s), as directed by
the Company; provided, that in no way shall the general release of any Trust
Income cause an L/C Member to be permitted to reduce the amount of an L/C by any
amount.

(vii) (A) Any in-kind distributions by the Company relating to Carried Interest
shall be made in accordance herewith as though such distributions consisted of
cash. The Company may direct the Trustee(s) to dispose of any in-kind
distributions held in the Trust Account at any time. The net proceeds therefrom
shall be treated as though initially contributed to the Trust Account.

(B) In lieu of the foregoing, any Existing Member may pledge or grant a security
interest with respect to any in-kind distribution the Special Firm Collateral
referred to in the applicable category in the Company’s books and records;
provided, that the initial contribution of such Special Firm Collateral shall
initially equal 130% of the required Holdback for a period of 90 days, and
thereafter shall equal at least 115% of the required Holdback. Paragraphs
4.1(d)(viii)(C) and (D) shall apply to such Special Firm Collateral. To the
extent such Special Firm Collateral exceeds the applicable minimum percentage of
the required Holdback specified in the first sentence of this clause (vii)(B),
the related Member may obtain a release of such excess amount from the Trust
Account.

(viii) (A) Any Regular Member or Withdrawn Member may satisfy all or any portion
of his or her Holdback (excluding any Excess Holdback), and such Member or a
Withdrawn Member may, to the extent his or her Holdback (excluding any Excess
Holdback) has been previously satisfied in cash or by the use of an L/C as
provided herein, obtain a release of Trust Amounts (but not the Trust Income
thereon which shall remain in the Trust Account and allocated to such Member or
Withdrawn Member) that satisfy such Member’s or Withdrawn Member’s Holdback
(excluding any Excess Holdback) by

 

34



--------------------------------------------------------------------------------

pledging or granting a security interest to the Trustee(s) on a first priority
basis all of his or her Special Firm Collateral in a particular Qualifying Fund,
which at all times must equal or exceed the amount of the Holdback distributed
to the Member or Withdrawn Member (as more fully set forth below). Any Member
seeking to satisfy such Member’s Holdback utilizing Special Firm Collateral
shall sign such documents and otherwise take such other action as is necessary
or appropriate (in the good faith judgment of the Managing Member) to perfect a
first priority security interest in, and otherwise assure the ability of the
Trustee(s) to realize on (if required), such Special Firm Collateral.

(B) If upon a distribution, withdrawal, sale, liquidation or other realization
of all or any portion of any Special Firm Collateral (a “Special Firm Collateral
Realization”), the remaining Special Firm Collateral (which shall not include
the amount of Firm Collateral that consists of a Qualifying Fund and is being
used in connection with an Excess Holdback) is insufficient to cover any
Member’s or Withdrawn Member’s Holdback (when taken together with other means of
satisfying the Holdback as provided herein (i.e., cash contributed to the Trust
Account or an L/C in the Trust Account)), then up to 100% of the net proceeds
otherwise distributable to such Member or Withdrawn Member from such Special
Firm Collateral Realization (which shall not include the amount of Firm
Collateral that consists of a Qualifying Fund or other asset and is being used
in connection with an Excess Holdback) shall be paid into the Trust (and
allocated to such Member or Withdrawn Member) to fully satisfy such Holdback and
shall be deemed thereafter to be Trust Amounts for purposes hereunder. Any net
proceeds from such Special Firm Collateral Realization in excess of the amount
necessary to satisfy such Holdback (excluding any Excess Holdback) shall be
distributed to such Member or Withdrawn Member. To the extent a Qualifying Fund
distributes Securities to a Member or Withdrawn Member in connection with a
Special Firm Collateral Realization, such Member or Withdrawn Member shall be
required to promptly fund such Member’s or Withdrawn Member’s deficiency with
respect to his or her Holdback in cash or an L/C.

(C) Upon any valuation or revaluation of the Special Firm Collateral and/or any
adjustment in the Applicable Collateral Percentage applicable to a Qualifying
Fund (as provided in the Company’s books and records), if such Member’s or
Withdrawn Member’s Special Firm Collateral is valued at less than such Member’s
Holdback (excluding any Excess Holdback) as provided in the Company’s books and
records, taking into account other permitted means of satisfying the Holdback
hereunder, the Company shall provide notice of the foregoing to such Member or
Withdrawn Member and, within 10 Business Days of receiving such notice, such
Member or Withdrawn Member shall contribute cash or additional Special Firm
Collateral to the Trust Account in an amount necessary to make up such
deficiency. If any such Member or Withdrawn Member defaults upon his or her
obligations under this clause (C), then Section 5.8(d)(ii) shall apply thereto;
provided, that the first sentence of Section 5.8(d)(ii)(A) shall be deemed
inapplicable to such default; provided further, that for purposes of applying
Section 5.8(d)(ii) to a default under this clause (C): (I) the term “GP-Related
Defaulting Party” where such term appears in such Section 5.8(d)(ii) shall be
construed as

 

35



--------------------------------------------------------------------------------

“defaulting party” for purposes hereof and (II) the terms “Net GP-Related
Recontribution Amount” and “GP-Related Recontribution Amount” where such terms
appear in such Section 5.8(d)(ii) shall be construed as the amount due pursuant
to this clause (C).

(D) Upon a Member becoming a Withdrawn Member, at any time thereafter the
Managing Member may revoke the ability of such Withdrawn Member to use Special
Firm Collateral as set forth in this Section 4.1(d)(viii), notwithstanding
anything else in this Section 4.1(d)(viii). In that case the provisions of
clause (C) above shall apply to the Withdrawn Member’s obligation to satisfy the
Holdback (except that 30 days’ notice of such revocation shall be given), given
that the Special Firm Collateral is no longer available to satisfy any portion
of the Holdback (excluding any Excess Holdback).

(E) Nothing in this Section 4.1(d)(viii) shall prevent any Member or Withdrawn
Member from using any amount of such Member’s interest in a Qualifying Fund as
Firm Collateral; provided, that at all times Section 4.1(d)(v) and this
Section 4.1(d)(viii) are each satisfied.

Section 4.2. Interest. Interest on the balances of the Members’ capital related
to the Members’ GP-Related Member Interests (excluding capital invested in
GP-Related Investments and, if deemed appropriate by the Managing Member,
capital invested in any other investment of the Company) shall be credited to
the Members’ GP-Related Capital Accounts at the end of each accounting period
pursuant to Section 5.2, or at any other time as determined by the Managing
Member, at rates determined by the Managing Member from time to time, and shall
be charged as an expense of the Company.

Section 4.3. Withdrawals of Capital. No Member may withdraw capital related to
such Member’s GP-Related Member Interests from the Company except (i) for
distributions of cash or other property pursuant to Section 5.8, (ii) as
otherwise expressly provided in this Agreement or (iii) as determined by the
Managing Member.

ARTICLE V

PARTICIPATION IN PROFITS AND LOSSES

Section 5.1. General Accounting Matters. (a) GP-Related Net Income (Loss) shall
be determined by the Managing Member at the end of each accounting period and
shall be allocated as described in Section 5.4.

(b) “GP-Related Net Income (Loss)” from any activity of the Company related to
the GP-Related BTOSI – N Interest for any accounting period (other than
GP-Related Net Income (Loss) from GP-Related Investments described below) means
(i) the gross income realized by the Company from such activity during such
accounting period less (ii) all expenses of the Company, and all other items
that are deductible from gross income, for such accounting period that are
allocable to such activity (determined as provided below).

 

36



--------------------------------------------------------------------------------

(c) “GP-Related Net Income (Loss)” from any GP-Related Investment for any
accounting period in which such GP-Related Investment has not been sold or
otherwise disposed of means (i) the gross amount of dividends, interest or other
income received by the Company from such GP-Related Investment during such
accounting period less (ii) all expenses of the Company for such accounting
period that are allocable to such GP-Related Investment (determined as provided
below).

(d) “GP-Related Net Income (Loss)” from any GP-Related Investment for the
accounting period in which such GP-Related Investment is sold or otherwise
disposed of means (i) the sum of the gross proceeds from the sale or other
disposition of such GP-Related Investment and the gross amount of dividends,
interest or other income received by the Company from such GP-Related Investment
during such accounting period less (ii) the sum of the cost or other basis to
the Company of such GP-Related Investment and all expenses of the Company for
such accounting period that are allocable to such GP-Related Investment.

(e) GP-Related Net Income (Loss) shall be determined in accordance with the
accounting method used by the Company for U.S. federal income tax purposes with
the following adjustments: (i) any income of the Company that is exempt from
U.S. federal income taxation and not otherwise taken into account in computing
GP-Related Net Income (Loss) shall be added to such taxable income or loss;
(ii) if any asset has a value in the books of the Company that differs from its
adjusted tax basis for U.S. federal income tax purposes, any depreciation,
amortization or gain resulting from a disposition of such asset shall be
calculated with reference to such value; (iii) upon an adjustment to the value
of any asset in the books of the Company pursuant to Treasury Regulations
Section 1.704-1(b)(2), the amount of the adjustment shall be included as gain or
loss in computing such taxable income or loss; (iv) any expenditures of the
Company not deductible in computing taxable income or loss, not properly
capitalizable and not otherwise taken into account in computing GP-Related Net
Income (Loss) pursuant to this definition shall be treated as deductible items;
(v) any income from a GP-Related Investment that is payable to Company employees
in respect of “phantom interests” in such GP-Related Investment awarded by the
Managing Member to employees shall be included as an expense in the calculation
of GP-Related Net Income (Loss) from such GP-Related Investment, and (vi) items
of income and expense (including interest income and overhead and other indirect
expenses) of the Company, Blackstone Holdings III L.P. and other Affiliates of
the Company shall be allocated among the Company, Blackstone Holdings III L.P.
and such Affiliates, among various Company activities and GP-Related Investments
and between accounting periods, in each case as determined by the Managing
Member. Any adjustments to GP-Related Net Income (Loss) by the Managing Member,
including adjustments for items of income accrued but not yet received,
unrealized gains, items of expense accrued but not yet paid, unrealized losses,
reserves (including reserves for taxes, bad debts, actual or threatened
litigation, or any other expenses, contingencies or obligations) and other
appropriate items shall be made in accordance with GAAP; provided, that the
Managing Member shall not be required to make any such adjustment.

(f) An accounting period shall be a Fiscal Year, except that, at the option of
the Managing Member, an accounting period will terminate and a new accounting
period will begin on the admission date of an additional Member or the
Settlement Date of a Withdrawn Member, if any such date is not the first day of
a Fiscal Year. If any event referred to in the preceding sentence occurs and the
Managing Member does not elect to terminate an accounting period and

 

37



--------------------------------------------------------------------------------

begin a new accounting period, then the Managing Member may make such
adjustments as it deems appropriate to the Member’s GP-Related Profit Sharing
Percentages for the accounting period in which such event occurs (prior to any
allocations of GP-Related Unallocated Percentages or adjustments to GP-Related
Profit Sharing Percentages pursuant to Section 5.3) to reflect the Members’
average GP-Related Profit Sharing Percentages during such accounting period;
provided, that the GP-Related Profit Sharing Percentages of Members in
GP-Related Net Income (Loss) from GP-Related Investments acquired during such
accounting period will be based on GP-Related Profit Sharing Percentages in
effect when each such GP-Related Investment was acquired.

(g) In establishing GP-Related Profit Sharing Percentages and allocating
GP-Related Unallocated Percentages pursuant to Section 5.3, the Managing Member
may consider such factors as it deems appropriate.

(h) All determinations, valuations and other matters of judgment required to be
made for accounting purposes under this Agreement shall be made by the Managing
Member and approved by the Company’s independent accountants. Such approved
determinations, valuations and other accounting matters shall be conclusive and
binding on all Members, all Withdrawn Members, their successors, heirs, estates
or legal representatives and any other person, and to the fullest extent
permitted by law no such person shall have the right to an accounting or an
appraisal of the assets of the Company or any successor thereto.

Section 5.2. GP-Related Capital Accounts. (a) There shall be established for
each Member in the books of the Company, to the extent and at such times as may
be appropriate, one or more capital accounts as the Managing Member may deem to
be appropriate for purposes of accounting for such Member’s interests in the
capital of the Company related to the GP-Related BTOSI – N Interest and the
GP-Related Net Income (Loss) of the Company (each a “GP-Related Capital
Account”).

(b) As of the end of each accounting period or, in the case of a contribution to
the Company by one or more of the Members with respect to such Member or
Members’ GP-Related Member Interests or a distribution by the Company to one or
more of the Members with respect to such Member or Members’ GP-Related Member
Interests, at the time of such contribution or distribution, (i) the appropriate
GP-Related Capital Accounts of each Member shall be credited with the following
amounts: (A) the amount of cash and the value of any property contributed by
such Member to the capital of the Company related to such Member’s GP-Related
Member Interest during such accounting period, (B) the GP-Related Net Income
allocated to such Member for such accounting period and (C) the interest
credited on the balance of such Member’s capital related to such Member’s
GP-Related Member Interest for such accounting period pursuant to Section 4.2;
and (ii) the appropriate GP-Related Capital Accounts of each Member shall be
debited with the following amounts: (x) the amount of cash, the principal amount
of any subordinated promissory note of the Company referred to in Section 6.5
(as such amount is paid) and the value of any property distributed to such
Member during such accounting period with respect to such Member’s GP-Related
Member Interest and (y) the GP-Related Net Loss allocated to such Member for
such accounting period.

Section 5.3. GP-Related Profit Sharing Percentages. (a) Prior to the beginning
of each annual accounting period, the Managing Member shall establish the profit
sharing

 

38



--------------------------------------------------------------------------------

percentage (the “GP-Related Profit Sharing Percentage”) of each Member in each
category of GP-Related Net Income (Loss) for such annual accounting period
pursuant to Section 5.1(a) taking into account such factors as the Managing
Member deems appropriate; provided, that (i) the Managing Member may elect to
establish GP-Related Profit Sharing Percentages in GP-Related Net Income (Loss)
from any GP-Related Investment acquired by the Company during such accounting
period at the time such GP-Related Investment is acquired in accordance with
paragraph (c) below and (ii) GP-Related Net Income (Loss) for such accounting
period from any GP-Related Investment shall be allocated in accordance with the
GP-Related Profit Sharing Percentages in such GP-Related Investment established
in accordance with paragraph (c) below. The Managing Member may establish
different GP-Related Profit Sharing Percentages for any Member in different
categories of GP-Related Net Income (Loss). In the case of the Withdrawal of a
Member, such former Member’s GP-Related Profit Sharing Percentages shall be
allocated by the Managing Member to one or more of the remaining Members as the
Managing Member shall determine. In the case of the admission of any Member to
the Company as an additional Member, the GP-Related Profit Sharing Percentages
of the other Members shall be reduced by an amount equal to the GP-Related
Profit Sharing Percentage allocated to such new Member pursuant to
Section 6.1(b); such reduction of each other Member’s GP-Related Profit Sharing
Percentage shall be pro rata based upon such Member’s GP-Related Profit Sharing
Percentage as in effect immediately prior to the admission of the new Member.
Notwithstanding the foregoing, the Managing Member may also adjust the
GP-Related Profit Sharing Percentage of any Member for any annual accounting
period at the end of such annual accounting period in its sole discretion.

(b) The Managing Member may elect to allocate to the Members less than 100% of
the GP-Related Profit Sharing Percentages of any category for any annual
accounting period at the time specified in Section 5.3(a) for the annual fixing
of GP-Related Profit Sharing Percentages (any remainder of such GP-Related
Profit Sharing Percentages being called a “GP-Related Unallocated Percentage”);
provided, that any GP-Related Unallocated Percentage in any category of
GP-Related Net Income (Loss) for any annual accounting period that is not
allocated by the Managing Member within 90 days after the end of such accounting
period shall be deemed to be allocated among all the Members (including the
Managing Member) in the manner determined by the Managing Member in its sole
discretion.

(c) Unless otherwise determined by the Managing Member in a particular case,
(i) GP-Related Profit Sharing Percentages in GP-Related Net Income (Loss) from
any GP-Related Investment shall be allocated in proportion to the Members’
respective GP-Related Capital Contributions in respect of such GP-Related
Investment and (ii) GP-Related Profit Sharing Percentages in GP-Related Net
Income (Loss) from each GP-Related Investment shall be fixed at the time such
GP-Related Investment is acquired and shall not thereafter change, subject to
any repurchase rights established by the Managing Member pursuant to
Section 5.7.

Section 5.4. Allocations of GP-Related Net Income (Loss). (a) Except as provided
in Section 5.4(d), GP-Related Net Income of the Company for each GP-Related
Investment shall be allocated to the GP-Related Capital Accounts related to such
GP-Related Investment of all the Members participating in such GP-Related
Investment (including the Managing Member): first, in proportion to and to the
extent of the amount of Non-Carried Interest (other than amounts representing a
return of GP-Related Capital Contributions) or Carried Interest distributed to
the Members; second, to Members that received Non-Carried Interest (other than

 

39



--------------------------------------------------------------------------------

amounts representing a return of GP-Related Capital Contributions) or Carried
Interest in years prior to the years such GP-Related Net Income is being
allocated to the extent such Non-Carried Interest (other than amounts
representing a return of GP-Related Capital Contributions) or Carried Interest
exceeded GP-Related Net Income allocated to such Members in such earlier years;
and third, to the Members in the same manner that such Non-Carried Interest
(other than amounts representing a return of GP-Related Capital Contributions)
or Carried Interest would have been distributed if cash were available to
distribute with respect thereto.

(b) GP-Related Net Loss of the Company shall be allocated as follows:
(i) GP-Related Net Loss relating to realized losses suffered by BTOSI – N and
allocated to the Company with respect to its pro rata share thereof (based on
capital contributions made by the Company to BTOSI – N with respect to the
GP-Related BTOSI – N Interest) shall be allocated to the Members in accordance
with each Member’s Non-Carried Interest Sharing Percentage with respect to the
GP-Related Investment giving rise to such loss suffered by BTOSI – N and
(ii) GP-Related Net Loss relating to realized losses suffered by BTOSI – N and
allocated to the Company with respect to the Carried Interest shall be allocated
in accordance with a Member’s (including a Withdrawn Member’s) Carried Interest
Give Back Percentage (as of the date of such loss) (subject to adjustment
pursuant to Section 5.8(e)).

(c) Notwithstanding Section 5.4(a) above, GP-Related Net Income relating to
Carried Interest allocated after the allocation of a GP-Related Net Loss
pursuant to clause (ii) of Section 5.4(b) shall be allocated in accordance with
such Carried Interest Give Back Percentages until such time as the Members have
been allocated GP-Related Net Income relating to Carried Interest equal to the
aggregate amount of GP-Related Net Loss previously allocated in accordance with
clause (ii) of Section 5.4(b). Withdrawn Members shall remain Members for
purposes of allocating such GP-Related Net Loss with respect to Carried
Interest.

(d) To the extent the Company has any GP-Related Net Income (Loss) for any
accounting period unrelated to BTOSI – N, such GP-Related Net Income (Loss) will
be allocated in accordance with GP-Related Profit Sharing Percentages prevailing
at the beginning of such accounting period.

(e) The Managing Member may authorize from time to time advances to Members
(including any additional Member admitted to the Company pursuant to Section 6.1
but excluding any Members who are also executive officers of The Blackstone
Group Inc. or any Affiliate thereof) against their allocable shares of
GP-Related Net Income (Loss).

(f) Notwithstanding the foregoing, the Managing Member may make such allocations
as it deems reasonably necessary to give economic effect to the provisions of
this Agreement, taking into account facts and circumstances as the Managing
Member deems reasonably necessary for this purpose.

Section 5.5. Liability of Members. Except as otherwise provided in the LLC Act
or as expressly provided in this Agreement, no Member shall be personally
obligated for any debt, obligation or liability of the Company or of any other
Member solely by reason of being a Member. In no event shall any Member or
Withdrawn Member (i) be obligated to make any capital contribution or payment to
or on behalf of the Company or (ii) have any liability to return

 

40



--------------------------------------------------------------------------------

distributions received by such Member from the Company, in each case except as
specifically provided in Section 4.1(d) or Section 5.8 or otherwise in this
Agreement, as such Member shall otherwise expressly agree in writing or as may
be required by applicable law.

Section 5.6. [Intentionally omitted.]

Section 5.7. Repurchase Rights, etc. The Managing Member may from time to time
establish such repurchase rights and/or other requirements with respect to the
Members’ GP-Related Member Interests relating to GP-Related BTOSI – N
Investments as the Managing Member may determine. The Managing Member shall have
authority to (a) withhold any distribution otherwise payable to any Member until
any such repurchase rights have lapsed or any such requirements have been
satisfied, (b) pay any distribution to any Member that is Contingent as of the
distribution date and require the refund of any portion of such distribution
that is Contingent as of the Withdrawal Date of such Member, (c) amend any
previously established repurchase rights or other requirements from time to time
and (d) make such exceptions thereto as it may determine on a case by case
basis.

Section 5.8. Distributions. (a) (i) The Company shall make distributions of
available cash (subject to reserves and other adjustments as provided herein) or
other property to Members with respect to such Members’ GP-Related Member
Interests at such times and in such amounts as are determined by the Managing
Member. The Managing Member shall, if it deems it appropriate, determine the
availability for distribution of, and distribute, cash or other property
separately for each category of GP-Related Net Income (Loss) established
pursuant to Section 5.1(a). Distributions of cash or other property with respect
to Non-Carried Interest shall be made among the Members in accordance with their
respective Non-Carried Interest Sharing Percentages, and, subject to
Section 4.1(d) and Section 5.8(e), distributions of cash or other property with
respect to Carried Interest shall be made among Members in accordance with their
respective Carried Interest Sharing Percentages.

(ii) At any time that a sale, exchange, transfer or other disposition by BTOSI –
N of a portion of a GP-Related Investment is being considered by the Company (a
“GP-Related Disposable Investment”), at the election of the Managing Member each
Member’s GP-Related Member Interest with respect to such GP-Related Investment
shall be vertically divided into two separate GP-Related Member Interests, a
GP-Related Member Interest attributable to the GP-Related Disposable Investment
(a Member’s “GP-Related Class B Interest”), and a GP-Related Member Interest
attributable to such GP-Related Investment excluding the GP-Related Disposable
Investment (a Member’s “GP-Related Class A Interest”). Distributions (including
those resulting from a sale, transfer, exchange or other disposition by BTOSI –
N) relating to a GP-Related Disposable Investment (with respect to both Carried
Interest and Non-Carried Interest) shall be made only to holders of GP-Related
Class B Interests with respect to such GP-Related Investment in accordance with
their GP-Related Profit Sharing Percentages relating to such GP-Related Class B
Interests, and distributions (including those resulting from the sale, transfer,
exchange or other disposition by BTOSI – N) relating to a GP-Related Investment
excluding such GP-Related Disposable Investment (with respect to both Carried
Interest and Non-Carried Interest) shall be made only to holders of GP-Related
Class A Interests with respect to such GP-Related Investment in accordance with
their respective GP-Related

 

41



--------------------------------------------------------------------------------

Profit Sharing Percentages relating to such GP-Related Class A Interests. Except
as provided above, distributions of cash or other property with respect to each
category of GP-Related Net Income (Loss) shall be allocated among the Members in
the same proportions as the allocations of GP-Related Net Income (Loss) of each
such category.

(b) Subject to the Company’s having sufficient available cash in the reasonable
judgment of the Managing Member, the Company shall make cash distributions to
each Member with respect to each Fiscal Year of the Company in an aggregate
amount at least equal to the total U.S. federal, New York State and New York
City income and other taxes that would be payable by such Member with respect to
all categories of GP-Related Net Income (Loss) allocated to such Member for such
Fiscal Year, the amount of which shall be calculated (i) on the assumption that
each Member is an individual subject to the then prevailing maximum rate of U.S.
federal, New York State and New York City and other income taxes (including,
without limitation, taxes under Sections 1401 and 1411 of the Code), (ii) taking
into account (x) the limitations on the deductibility of expenses and other
items for U.S. federal income tax purposes and (y) the character (e.g.,
long-term or short-term capital gain or ordinary or exempt) of the applicable
income) and (iii) taking into account any differential in applicable rates due
to the type and character of GP-Related Net Income (Loss) allocated to such
Member. Notwithstanding the provisions of the foregoing sentence, the Managing
Member may refrain from making any distribution if, in the reasonable judgment
of the Managing Member, such distribution is prohibited by § 18-607 of the LLC
Act.

(c) The Managing Member may provide that the GP-Related Member Interest of any
Member or employee (including such Member’s or employee’s right to distributions
and investments of the Company related thereto) may be subject to repurchase by
the Company during such period as the Managing Member shall determine (a
“Repurchase Period”). Any Contingent distributions from GP-Related Investments
subject to repurchase rights will be withheld by the Company and will be
distributed to the recipient thereof (together with interest thereon at rates
determined by the Managing Member from time to time) as the recipient’s rights
to such distributions become Non-Contingent (by virtue of the expiration of the
applicable Repurchase Period or otherwise). The Managing Member may elect in an
individual case to have the Company distribute any Contingent distribution to
the applicable recipient thereof irrespective of whether the applicable
Repurchase Period has lapsed. If a Member Withdraws from the Company for any
reason other than his or her death, Total Disability or Incompetence, the
undistributed share of any GP-Related Investment that remains Contingent as of
the applicable Withdrawal Date shall be repurchased by the Company at a purchase
price determined at such time by the Managing Member. Unless determined
otherwise by the Managing Member, the repurchased portion thereof will be
allocated among the remaining Members with interests in such GP-Related
Investment in proportion to their respective percentage interests in such
GP-Related Investment, or if no other Member has a percentage interest in such
specific GP-Related Investment, to the Managing Member; provided, that the
Managing Member may allocate the Withdrawn Member’s share of unrealized
investment income from a repurchased GP-Related Investment attributable to the
period after the Withdrawn Member’s Withdrawal Date on any basis it may
determine, including to existing or new Members who did not previously have
interests in such GP-Related Investment, except that, in any event, each
Investor Special Member shall be allocated a share of such unrealized investment
income equal to its respective GP-Related Profit Sharing Percentage of such
unrealized investment income.

 

42



--------------------------------------------------------------------------------

(d) (i) (A) If Associates is obligated under the Clawback Provisions or Giveback
Provisions to contribute to BTOSI – N a Clawback Amount or a Giveback Amount
(other than a Capital Commitment Giveback Amount) and the Company is obligated
to contribute any such amount to Associates in respect of the Company’s
GP-Related Associates Interest (the amount of any such obligation of the Company
with respect to such a Giveback Amount being herein called a “GP-Related
Giveback Amount”), the Managing Member shall call for such amounts as are
necessary to satisfy such obligations of the Company as determined by the
Managing Member, in which case each Member and Withdrawn Member shall contribute
to the Company, in cash, when and as called by the Managing Member, such an
amount of prior distributions by the Company (and the Other Fund GPs) with
respect to Carried Interest (and/or Non-Carried Interest in the case of a
GP-Related Giveback Amount) (the “GP-Related Recontribution Amount”) which
equals (I) the product of (a) a Member’s or Withdrawn Member’s Carried Interest
Give Back Percentage and (b) the aggregate Clawback Amount payable by the
Company in the case of Clawback Amounts and (II) with respect to a GP-Related
Giveback Amount, such Member’s pro rata share of prior distributions of Carried
Interest and/or Non-Carried Interest in connection with (a) the GP-Related BTOSI
– N Investment giving rise to the GP-Related Giveback Amount, (b) if the amounts
contributed pursuant to clause (II)(a) above are insufficient to satisfy such
GP-Related Giveback Amount, GP-Related BTOSI – N Investments other than the one
giving rise to such obligation, but only those amounts received by the Members
with an interest in the GP-Related BTOSI – N Investment referred to in clause
(II)(a) above, and (c) if the GP-Related Giveback Amount pursuant to an
applicable BTOSI – N Agreement is unrelated to a specific GP-Related BTOSI – N
Investment, all GP-Related BTOSI – N Investments. Each Member and Withdrawn
Member shall promptly contribute to the Company, along with satisfying his or
her comparable obligations to the Other Fund GPs, if any, upon such call such
Member’s or Withdrawn Member’s GP-Related Recontribution Amount, less the amount
paid out of the Trust Account on behalf of such Member or Withdrawn Member by
the Trustee(s) pursuant to written instructions from the Managing Member, or if
applicable, any of the Other Fund GPs with respect to Carried Interest (and/or
Non-Carried Interest in the case of GP-Related Giveback Amounts) (the “Net
GP-Related Recontribution Amount”), irrespective of the fact that the amounts in
the Trust Account may be sufficient on an aggregate basis to satisfy the
Company’s and the Other Fund GPs’ obligation under the Clawback Provisions
and/or Giveback Provisions; provided, that to the extent a Member’s or Withdrawn
Member’s share of the amount paid with respect to the Clawback Amount or the
GP-Related Giveback Amount exceeds his or her GP-Related Recontribution Amount,
such excess shall be repaid to such Member or Withdrawn Member as promptly as
reasonably practicable, subject to clause (ii) below; provided further, that
such written instructions from the Managing Member shall specify each Member’s
and Withdrawn Member’s GP-Related Recontribution Amount. Prior to such time, the
Managing Member may, in its discretion (but shall be under no obligation to),
provide notice that in the Managing Member’s judgment, the potential obligations
in respect of the Clawback Provisions or the Giveback Provisions will probably
materialize (and an estimate of the aggregate amount of such obligations);
provided further, that any amount from a Member’s Trust Account used to pay any
GP-Related Giveback Amount (or such lesser amount as may be required by the
Managing Member) shall be contributed by such Member to such Member’s Trust
Account no later than 30 days after the Net GP-Related Recontribution Amount is
paid with respect to such GP-Related Giveback Amount.

(B) To the extent any Member or Withdrawn Member has satisfied any Holdback
obligation with Firm Collateral, such Member or

 

43



--------------------------------------------------------------------------------

Withdrawn Member shall, within 10 days of the Managing Member’s call for
GP-Related Recontribution Amounts, make a cash payment into the Trust Account in
an amount equal to the amount of the Holdback obligation satisfied with such
Firm Collateral, or such lesser amount such that the amount in the Trust Account
allocable to such Member or Withdrawn Member equals the sum of (I) such Member’s
or Withdrawn Member’s GP-Related Recontribution Amount and (II) any similar
amounts payable to any of the Other Fund GPs. Immediately upon receipt of such
cash, the Trustee(s) shall take such steps as are necessary to release such Firm
Collateral of such Member or Withdrawn Member equal to the amount of such cash
payment. If the amount of such cash payment is less than the amount of Firm
Collateral of such Member or Withdrawn Member, the balance of such Firm
Collateral if any, shall be retained to secure the payment of GP-Related
Deficiency Contributions, if any, and shall be fully released upon the
satisfaction of the Company’s and the Other Fund GPs’ obligation to pay the
Clawback Amount. The failure of any Member or Withdrawn Member to make a cash
payment in accordance with this clause (B) (to the extent applicable) shall
constitute a default under Section 5.8(d)(ii) as if such cash payment hereunder
constitutes a Net GP-Related Recontribution Amount under Section 5.8(d)(ii).
Solely to the extent required by the BTOSI – N Partnership Agreement, each
partner of the Managing Member shall have the same obligations as a Member
(which obligations shall be subject to the same limitations as the obligations
of a Member) under this Section 5.8(d)(i)(B) and under Section 5.8(d)(ii)(A)
with respect to such partner’s pro rata share of any Clawback Amount and solely
to the extent that the Company has insufficient funds to meet the Company’s
obligations under the BTOSI – N Partnership Agreement.

(ii) (A) In the event any Member or Withdrawn Member (a “GP-Related Defaulting
Party”) fails to recontribute all or any portion of such GP-Related Defaulting
Party’s Net GP-Related Recontribution Amount for any reason, the Managing Member
shall require all other Members and Withdrawn Members to contribute, on a pro
rata basis (based on each of their respective Carried Interest Give Back
Percentages in the case of Clawback Amounts, and GP-Related Profit Sharing
Percentages in the case of GP-Related Giveback Amounts (as more fully described
in clause (II) of Section 5.8(d)(i)(A) above)), such amounts as are necessary to
fulfill the GP-Related Defaulting Party’s obligation to pay such GP-Related
Defaulting Party’s Net GP-Related Recontribution Amount (a “GP-Related
Deficiency Contribution”) if the Managing Member determines in its good faith
judgment that the Company (or an Other Fund GP) will be unable to collect such
amount in cash from such GP-Related Defaulting Party for payment of the Clawback
Amount or GP-Related Giveback Amount, as the case may be, at least 20 Business
Days prior to the latest date that the Company, and the Other Fund GPs, if
applicable, are permitted to pay the Clawback Amount or GP-Related Giveback
Amount, as the case may be; provided, that, subject to Section 5.8(e), no Member
or Withdrawn Member shall as a result of such GP-Related Deficiency Contribution
be required to contribute an amount in excess of 150% of the amount of the Net
GP-Related Recontribution Amount initially requested from such Member or
Withdrawn Member in respect of such default. Thereafter, the Managing Member
shall determine in its good faith judgment that the Company should either
(1) not attempt to collect such amount in light of the costs associated
therewith, the likelihood of

 

44



--------------------------------------------------------------------------------

recovery and any other factors considered relevant in the good faith judgment of
the Managing Member or (2) pursue any and all remedies (at law or equity)
available to the Company against the GP-Related Defaulting Party, the cost of
which shall be a Company expense to the extent not ultimately reimbursed by the
GP-Related Defaulting Party. It is agreed that the Company shall have the right
(effective upon such GP-Related Defaulting Party becoming a GP-Related
Defaulting Party) to set-off as appropriate and apply against such GP-Related
Defaulting Party’s Net GP-Related Recontribution Amount any amounts otherwise
payable to the GP-Related Defaulting Party by the Company or any Affiliate
thereof (including amounts unrelated to Carried Interest, such as returns of
capital and profit thereon). Each Member and Withdrawn Member hereby grants to
the Managing Member a security interest, effective upon such Member or Withdrawn
Member becoming a GP-Related Defaulting Party, in all accounts receivable and
other rights to receive payment from any Affiliate of the Company and agrees
that, upon the effectiveness of such security interest, the Managing Member may
sell, collect or otherwise realize upon such collateral. In furtherance of the
foregoing, each Member and Withdrawn Member hereby appoints the Managing Member
as its true and lawful attorney-in-fact with full irrevocable power and
authority, in the name of such Member or Withdrawn Member or in the name of the
Managing Member, to take any actions which may be necessary to accomplish the
intent of the immediately preceding sentence. The Managing Member shall be
entitled to collect interest on the Net GP-Related Recontribution Amount of a
GP-Related Defaulting Party from the date such Net GP-Related Recontribution
Amount was required to be contributed to the Company at a rate equal to the
Default Interest Rate.

(B) Any Member’s or Withdrawn Member’s failure to make a GP-Related Deficiency
Contribution shall cause such Member or Withdrawn Member to be a GP-Related
Defaulting Party with respect to such amount. The Company shall first seek any
remaining Trust Amounts (and Trust Income thereon) allocated to such Member or
Withdrawn Member to satisfy such Member’s or Withdrawn Member’s obligation to
make a GP-Related Deficiency Contribution before seeking cash contributions from
such Member or Withdrawn Member in satisfaction of such Member’s or Withdrawn
Member’s obligation to make a GP-Related Deficiency Contribution.

(iii) In the event any Member or Withdrawn Member initially fails to
recontribute all or any portion of such Member or Withdrawn Member’s pro rata
share of any Clawback Amount pursuant to Section 5.8(d)(i)(A), the Company shall
use its reasonable efforts to collect the amount which such Member or Withdrawn
Member so fails to recontribute.

(iv) A Member’s or Withdrawn Member’s obligation to make contributions to the
Company under this Section 5.8(d) shall survive the termination of the Company.

(e) The Members acknowledge that the Managing Member will (and is hereby
authorized to) take such steps as it deems appropriate, in its good faith
judgment, to further the objective of providing for the fair and equitable
treatment of all Members, including by allocating Aggregate Net Losses from
Writedowns (as defined in the BTOSI – N Agreements) and Losses

 

45



--------------------------------------------------------------------------------

(as defined in the BTOSI – N Agreements) on GP-Related BTOSI – N Investments
that have been the subject of a writedown and/or Net Realized Loss (as defined
in the BTOSI – N Agreements) (each, a “Loss Investment”) to those Members who
participated in such Loss Investments based on their Carried Interest Sharing
Percentage therein to the extent that such Members receive or have received
Carried Interest distributions from other GP-Related BTOSI – N Investments.
Consequently and notwithstanding anything herein to the contrary, adjustments to
Carried Interest distributions shall be made as set forth in this
Section 5.8(e).

(i) At the time the Company is making Carried Interest distributions in
connection with a GP-Related BTOSI – N Investment (the “Subject Investment”)
that have been reduced under any BTOSI – N Agreement as a result of one or more
Loss Investments, the Managing Member shall calculate amounts distributable to
or due from each such Member as follows:

(A) determine each Member’s share of each such Loss Investment based on his or
her Carried Interest Sharing Percentage in each such Loss Investment (which may
be zero) to the extent such Loss Investment has reduced the Carried Interest
distributions otherwise available for distribution to all Members (indirectly
through the Company from BTOSI – N) from the Subject Investment (such reduction,
the “Loss Amount”);

(B) determine the amount of Carried Interest distributions otherwise
distributable to such Member with respect to the Subject Investment (indirectly
through the Company from BTOSI – N) before any reduction in respect of the
amount determined in clause (A) above (the “Unadjusted Carried Interest
Distributions”); and

(C) subtract (I) the Loss Amounts relating to all Loss Investments from (II) the
Unadjusted Carried Interest Distributions for such Member, to determine the
amount of Carried Interest distributions to actually be paid to such Member
(“Net Carried Interest Distribution”).

To the extent that the Net Carried Interest Distribution for a Member as
calculated in this clause (i) is a negative number, the Managing Member shall
(I) notify such Member, at or prior to the time such Carried Interest
distributions are actually made to the Members, of his or her obligation to
recontribute to the Company prior Carried Interest distributions (a “Net Carried
Interest Distribution Recontribution Amount”), up to the amount of such negative
Net Carried Interest Distribution, and (II) to the extent amounts recontributed
pursuant to clause (I) are insufficient to satisfy such negative Net Carried
Interest Distribution amount, reduce future Carried Interest distributions
otherwise due such Member, up to the amount of such remaining negative Net
Carried Interest Distribution. If a Member’s (x) Net Carried Interest
Distribution Recontribution Amount exceeds (y) the aggregate amount of prior
Carried Interest distributions less the amount of tax thereon, calculated based
on the Assumed Income Tax Rate (as defined in the BTOSI – N Agreements) in
effect in the Fiscal Years of such distributions (the “Excess Tax-Related
Amount”), then such Member may, in lieu of paying such Member’s Excess
Tax-Related Amount, defer such amounts as set forth below. Such deferred amount
shall accrue interest at the Prime Rate. Such deferred amounts shall be reduced
and repaid by the amount of Carried Interest

 

46



--------------------------------------------------------------------------------

otherwise distributable to such Member in connection with future Carried
Interest distributions until such balance is reduced to zero. Any deferred
amounts shall be payable in full upon the earlier of (i) such time as the
Clawback Amount is determined (as provided herein) and (ii) such time as the
Member becomes a Withdrawn Member.

To the extent there is an amount of negative Net Carried Interest Distribution
with respect to a Member remaining after the application of this clause (i),
notwithstanding clause (II) of the preceding paragraph, such remaining amount of
negative Net Carried Interest Distribution shall be allocated to the other
Members pro rata based on each of their Carried Interest Sharing Percentages in
the Subject Investment.

A Member who fails to pay a Net Carried Interest Distribution Recontribution
Amount promptly upon notice from the Managing Member (as provided above) shall
be deemed a GP-Related Defaulting Party for all purposes hereof.

A Member may satisfy in part any Net Carried Interest Distribution
Recontribution Amount from cash that is then subject to a Holdback, to the
extent that the amounts that remain subject to a Holdback satisfy the Holdback
requirements hereof as they relate to the reduced amount of aggregate Carried
Interest distributions received by such Member (taking into account any Net
Carried Interest Distribution Recontribution Amount contributed to the Company
by such Member).

Any Net Carried Interest Distribution Recontribution Amount contributed by a
Member, including amounts of cash subject to a Holdback as provided above, shall
increase the amount available for distribution to the other Members as Carried
Interest distributions with respect to the Subject Investment; provided, that
any such amounts then subject to a Holdback may be so distributed to the other
Members to the extent a Member receiving such distribution has satisfied the
Holdback requirements with respect to such distribution (taken together with the
other Carried Interest distributions received by such Member to date).

(ii) In the case of Clawback Amounts which are required to be contributed to the
Company as otherwise provided herein, the obligation of the Members with respect
to any Clawback Amount shall be adjusted by the Managing Member as follows:

(A) determine each Member’s share of any Net Realized Losses (as defined in the
BTOSI – N Agreements) in any GP-Related BTOSI – N Investments which gave rise to
the Clawback Amount (i.e., the Losses that followed the last GP-Related BTOSI –
N Investment with respect to which Carried Interest distributions were made),
based on such Member’s Carried Interest Sharing Percentage in such GP-Related
BTOSI – N Investments;

(B) determine each Member’s obligation with respect to the Clawback Amount based
on such Member’s Carried Interest Give Back Percentage as otherwise provided
herein; and

(C) subtract the amount determined in clause (B) above from the amount
determined in clause (A) above with respect to each Member to determine

 

47



--------------------------------------------------------------------------------

the amount of adjustment to each Member’s share of the Clawback Amount (a
Member’s “Clawback Adjustment Amount”).

A Member’s share of the Clawback Amount shall for all purposes hereof be
decreased by such Member’s Clawback Adjustment Amount, to the extent it is a
negative number (except to the extent expressly provided below). A Member’s
share of the Clawback Amount shall for all purposes hereof be increased by such
Member’s Clawback Adjustment Amount (to the extent it is a positive number);
provided, that in no way shall a Member’s aggregate obligation to satisfy a
Clawback Amount as a result of this clause (ii) exceed the aggregate Carried
Interest distributions received by such Member. To the extent a positive
Clawback Adjustment Amount remains after the application of this clause
(ii) with respect to a Member, such remaining Clawback Adjustment Amount shall
be allocated to the Members (including any Member whose Clawback Amount was
increased pursuant to this clause (ii)) pro rata based on their Carried Interest
Give Back Percentages (determined without regard to this clause (ii)).

Any distribution or contribution adjustments pursuant to this Section 5.8(e) by
the Managing Member shall be based on its good faith judgment, and no Member
shall have any claim against the Company, the Managing Member or any other
Members as a result of any adjustment made as set forth above. This
Section 5.8(e) applies to all Members, including Withdrawn Members.

It is agreed and acknowledged that this Section 5.8(e) is an agreement among the
Members and in no way modifies the obligations of each Member regarding the
Clawback Amount as provided in the BTOSI – N Agreements.

Section 5.9. Business Expenses. The Company shall reimburse the Members for
reasonable travel, entertainment and miscellaneous expenses incurred by them in
the conduct of the Company’s business in accordance with rules and regulations
established by the Managing Member from time to time.

Section 5.10. Tax Capital Accounts; Tax Allocations. (a) For U.S. federal income
tax purposes, there shall be established for each Member a single capital
account combining such Member’s Capital Commitment Capital Account and
GP-Related Capital Account, with such adjustments as the Managing Member
determines are appropriate so that such single capital account is maintained in
compliance with the principles and requirements of Section 704(b) of the Code
and the Treasury Regulations thereunder.

(b) All items of income, gain, loss, deduction and credit of the Company shall
be allocated among the Members for U.S. federal, state and local income tax
purposes in the same manner as such items of income, gain, loss, deduction and
credit shall be allocated among the Members pursuant to this Agreement, except
as may otherwise be provided herein or by the Code or other applicable law. In
the event there is a net decrease in partnership minimum gain or partner
nonrecourse debt minimum gain (determined in accordance with the principles of
Treasury Regulations Sections 1.704-2(d) and 1.704-2(i)) during any taxable year
of the Company, each Member shall be specially allocated items of Company income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to its respective share of such net decrease during such year, determined
pursuant to Treasury Regulations Sections 1.704-2(g) and 1.704-2(i)(5).

 

48



--------------------------------------------------------------------------------

The items to be so allocated shall be determined in accordance with Treasury
Regulations Section 1.704-2(f). In addition, this Agreement shall be considered
to contain a “qualified income offset” as provided in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d). Notwithstanding the foregoing, the Managing Member
in its sole discretion shall make allocations for tax purposes as may be needed
to ensure that allocations are in accordance with the interests of the Members
within the meaning of the Code and the Treasury Regulations.

(c) For U.S. federal, state and local income tax purposes only, Company income,
gain, loss, deduction or expense (or any item thereof) for each Fiscal Year
shall be allocated to and among the Members in a manner corresponding to the
manner in which corresponding items are allocated among the Members pursuant to
the other provisions of this Section 5.10; provided, that the Managing Member
may in its sole discretion make such allocations for tax purposes as it
determines are appropriate so that allocations have substantial economic effect
or are in accordance with the interests of the Members, within the meaning of
the Code and the Treasury Regulations thereunder. To the extent there is an
adjustment by a taxing authority to any item of income, gain, loss, deduction or
credit of the Company (or an adjustment to any Member’s distributive share
thereof), the Managing Member may reallocate the adjusted items among each
Member or former Member (as determined by the Managing Member) in accordance
with the final resolution of such audit adjustment.

ARTICLE VI

ADDITIONAL MEMBERS; WITHDRAWAL OF MEMBERS;

SATISFACTION AND DISCHARGE OF

COMPANY INTERESTS; TERMINATION

Section 6.1. Additional Members. (a) Effective on the first day of any month (or
on such other date as shall be determined by the Managing Member in its sole
discretion), the Managing Member shall have the right to admit one or more
additional or substitute persons into the Company as Regular Members or Special
Members. Each such person shall make the representations and certifications with
respect to itself set forth in Section 3.6 and Section 3.7. The Managing Member
shall determine and negotiate with the additional Member (which term shall
include, without limitation, any substitute Member) all terms of such additional
Member’s participation in the Company, including the additional Member’s initial
GP-Related Capital Contribution, Capital Commitment-Related Capital
Contribution, GP-Related Profit Sharing Percentage and Capital Commitment Profit
Sharing Percentage. Each additional Member shall have such voting rights as may
be determined by the Managing Member from time to time unless, upon the
admission to the Company of any Special Member, the Managing Member shall
designate that such Special Member shall not have such voting rights (any such
Special Member being called a “Nonvoting Special Member”). Any additional Member
shall, as a condition to becoming a Member, agree to become a party to, and be
bound by the terms and conditions of, the Trust Agreement. If Blackstone or
another or subsequent holder of an Investor Note approved by the Managing Member
for purposes of this Section 6.1(a) shall foreclose upon a Regular Member’s
Investor Note issued to finance such Regular Member’s purchase of his or her
Capital Commitment Interests, Blackstone or such other or subsequent holder
shall succeed to such Regular Member’s Capital Commitment Interests and shall be
deemed to have become a Regular

 

49



--------------------------------------------------------------------------------

Member to such extent. Any additional Member may have a GP-Related Member
Interest or a Capital Commitment Member Interest, without having the other such
interest.

(b) The GP-Related Profit Sharing Percentages, if any, to be allocated to an
additional Member as of the date such Member is admitted to the Company,
together with the pro rata reduction in all other Members’ GP-Related Profit
Sharing Percentages as of such date, shall be established by the Managing Member
pursuant to Section 5.3. The Capital Commitment Profit Sharing Percentages, if
any, to be allocated to an additional Member as of the date such Member is
admitted to the Company, together with the pro rata reduction in all other
Members’ Capital Commitment Profit Sharing Percentages as of such date, shall be
established by the Managing Member. Notwithstanding any provision in this
Agreement to the contrary, the Managing Member is authorized, without the need
for any further act, vote or consent of any person, to make adjustments to the
GP-Related Profit Sharing Percentages as it determines necessary in its sole
discretion in connection with any additional Members admitted to the Company,
adjustments with respect to other Members of the Company and to give effect to
other matters set forth herein, as applicable.

(c) An additional Member shall be required to contribute to the Company his or
her pro rata share of the Company’s total capital, excluding capital in respect
of GP-Related Investments and Capital Commitment Investments in which such
Member does not acquire any interests, at such times and in such amounts as
shall be determined by the Managing Member in accordance with Section 4.1 and
Section 7.1.

(d) The admission of an additional Member will be evidenced by (i) the execution
of a counterpart copy of this Agreement by such additional Member, or (ii) the
execution of an amendment to this Agreement by the Managing Member and the
additional Member, as determined by the Managing Member, or (iii) the execution
by such additional Member of any other writing evidencing the intent of such
person to become an additional Member and to be bound by the terms of this
Agreement and such writing being acceptable to the Managing Member on behalf of
the Company. In addition, each additional Member shall sign a counterpart copy
of the Trust Agreement or any other writing evidencing the intent of such person
to become a party to the Trust Agreement that is acceptable to the Managing
Member on behalf of the Company.

Section 6.2. Withdrawal of Members. (a) Any Member may Withdraw voluntarily from
the Company subject to the prior written consent of the Managing Member,
including if such Withdrawal would (i) cause the Company to be in default under
any of its contractual obligations or (ii) in the reasonable judgment of the
Managing Member, have a material adverse effect on the Company or its business.
Without limiting the foregoing sentence, the Managing Member generally intends
to permit voluntary Withdrawals on the last day of any calendar month (or on
such other date as shall be determined by the Managing Member in its sole
discretion), on not less than 15 days’ prior written notice by such Member to
the Managing Member (or on such shorter notice period as may be mutually agreed
upon between such Member and the Managing Member); provided, that a Member may
Withdraw from the Company with respect to such Member’s GP-Related Member
Interest without Withdrawing from the Company with respect to such Member’s
Capital Commitment Member Interest, and a Member may Withdraw from the Company
with respect to such Member’s Capital Commitment Member

 

50



--------------------------------------------------------------------------------

Interest without Withdrawing from the Company with respect to such Member’s
GP-Related Member Interest.

(b) Upon the Withdrawal of any Member, including by the occurrence of any
withdrawal event under the LLC Act with respect to any Member, such Member shall
thereupon cease to be a Member, except as expressly provided herein.

(c) Upon the Total Disability of a Regular Member, such Member shall thereupon
cease to be a Regular Member with respect to such person’s GP-Related Member
Interest; provided, that the Managing Member may elect to admit such Withdrawn
Member to the Company as a Nonvoting Special Member with respect to such
person’s GP-Related Member Interest, with such GP-Related Member Interest as the
Managing Member may determine. The determination of whether any Member has
suffered a Total Disability shall be made by the Managing Member in its sole
discretion after consultation with a qualified medical doctor. In the absence of
agreement between the Managing Member and such Member, each party shall nominate
a qualified medical doctor and the two doctors shall select a third doctor, who
shall make the determination as to Total Disability.

(d) If the Managing Member determines that it shall be in the best interests of
the Company for any Member (including any Member who has given notice of
voluntary Withdrawal pursuant to paragraph (a) above) to Withdraw from the
Company (whether or not Cause exists) with respect to such person’s GP-Related
Member Interest and/or with respect to such person’s Capital Commitment Member
Interest, such Member, upon written notice by the Managing Member to such
Member, shall be required to Withdraw with respect to such person’s GP-Related
Member Interest and/or with respect to such person’s Capital Commitment Member
Interest, as of a date specified in such notice, which date shall be on or after
the date of such notice. If the Managing Member requires any Member to Withdraw
for Cause with respect to such person’s GP-Related Member Interest and/or with
respect to such person’s Capital Commitment Member Interest, such notice shall
state that it has been given for Cause and shall describe the particulars
thereof in reasonable detail.

(e) The Withdrawal from the Company of any Member shall not, in and of itself,
affect the obligations of the other Members to continue the Company during the
remainder of its term. A Withdrawn Managing Member shall remain liable for all
obligations of the Company incurred while it was a Managing Member and resulting
from its acts or omissions as a Managing Member to the fullest extent provided
by law.

Section 6.3. GP-Related Member Interests Not Transferable. (a) No Member may
sell, assign, pledge, grant a security interest over or otherwise transfer or
encumber all or any portion of such Member’s GP-Related Member Interest other
than as permitted by written agreement between such Member and the Company;
provided, that this Section 6.3 shall not impair transfers by operation of law,
transfers by will or by other testamentary instrument occurring by virtue of the
death or dissolution of a Member, or transfers required by trust agreements;
provided further, that, subject to the prior written consent of the Managing
Member, which shall not be unreasonably withheld, a Regular Member may transfer,
for estate planning purposes, up to 25% of his or her GP-Related Profit Sharing
Percentage to any estate planning trust, limited partnership, or limited
liability company with respect to which a Regular Member controls investments
related

 

51



--------------------------------------------------------------------------------

to any interest in the Company held therein (an “Estate Planning Vehicle”). Each
Estate Planning Vehicle will be a Nonvoting Special Member. Such Regular Member
and the Nonvoting Special Member shall be jointly and severally liable for all
obligations of both such Regular Member and such Nonvoting Special Member with
respect to the Company (including the obligation to make additional GP-Related
Capital Contributions), as the case may be. The Managing Member may at its sole
option exercisable at any time require any Estate Planning Vehicle to Withdraw
from the Company on the terms of this Article VI. Except as provided in the
second proviso to the first sentence of this Section 6.3, no assignee, legatee,
distributee, heir or transferee (by conveyance, operation of law or otherwise)
of the whole or any portion of any Member’s GP-Related Member Interest shall
have any right to be a Member without the prior written consent of the Managing
Member (which consent may be given or withheld in its sole discretion without
giving any reason therefor). Notwithstanding the granting of a security interest
in the entire Interest of any Member, such Member shall continue to be a Member
of the Company.

(b) Notwithstanding any provision hereof to the contrary, no sale or transfer of
any GP-Related Member Interest in the Company may be made except in compliance
with all federal, state and other applicable laws, including U.S. federal and
state securities laws.

Section 6.4. Consequences upon Withdrawal of a Member. (a) Subject to the LLC
Act, the Managing Member may not transfer or assign its interest as a Managing
Member in the Company or its right to manage the affairs of the Company, except
that the Managing Member may, subject to the LLC Act, with the prior written
approval of a Majority in Interest of the Members, admit another person as an
additional or substitute Managing Member who makes such representations with
respect to itself as the Managing Member deems necessary or appropriate (with
regard to compliance with applicable law or otherwise); provided however, that
the Managing Member may, in its sole discretion, transfer all or part of its
interest in the Company to a person who makes such representations with respect
to itself as the Managing Member deems necessary or appropriate (with regard to
compliance with applicable law or otherwise) and who owns, directly or
indirectly, the principal part of the business then conducted by the Managing
Member in connection with any liquidation, dissolution or reorganization of the
Managing Member, and, upon the assumption by such person of liability for all
the obligations of the Managing Member under this Agreement, such person shall
be admitted as the Managing Member. A person who is so admitted as an additional
or substitute Managing Member shall thereby become a Managing Member and shall
have the right to manage the affairs of the Company and to vote as a Member to
the extent of the interest in the Company so acquired. The Managing Member shall
not cease to be the managing member of the Company upon the collateral
assignment of or the pledging or granting of a security interest in its entire
Interest in the Company.

(b) Except as contemplated by Section 6.4(a) above, Withdrawal by a Managing
Member is not permitted. The Withdrawal of a Member shall not dissolve the
Company if at the time of such Withdrawal there are one or more remaining
Members and any one or more of such remaining Members continue the business of
the Company (any and all such remaining Members being hereby authorized to
continue the business of the Company without dissolution and hereby agreeing to
do so). Notwithstanding Section 6.4(c), if upon the Withdrawal of a Member there
shall be no remaining Regular Members, the Company shall be dissolved and shall
be wound up unless, within 90 days after the occurrence of such Withdrawal, all
remaining Special

 

52



--------------------------------------------------------------------------------

Members agree in writing to continue the business of the Company and to the
appointment, effective as of the date of such Withdrawal, of one or more Regular
Members.

(c) The Company shall not be dissolved, in and of itself, by the Withdrawal of
any Member, but shall continue with the surviving or remaining Members as
members thereof in accordance with and subject to the terms and provisions of
this Agreement.

Section 6.5. Satisfaction and Discharge of a Withdrawn Member’s GP-Related
Member Interests. (a) The terms of this Section 6.5 shall apply to the
GP-Related Member Interest of a Withdrawn Member, but, except as otherwise
expressly provided in this Section 6.5, shall not apply to the Capital
Commitment Member Interest of a Withdrawn Member. For purposes of this
Section 6.5, the term “Settlement Date” means the date as of which a Withdrawn
Member’s GP-Related Member Interest in the Company is settled as determined
under paragraph (b) below. Notwithstanding the foregoing, any Regular Member who
Withdraws from the Company, and all or any portion of whose GP-Related Member
Interest is retained as a Special Member, shall be considered a Withdrawn Member
for all purposes hereof.

(b) Except where a later date for the settlement of a Withdrawn Member’s
GP-Related Member Interest in the Company may be agreed to by the Managing
Member and a Withdrawn Member, a Withdrawn Member’s Settlement Date shall be his
or her Withdrawal Date; provided, that if a Withdrawn Member’s Withdrawal Date
is not the last day of a month, then the Managing Member may elect for such
Withdrawn Member’s Settlement Date to be the last day of the month in which his
or her Withdrawal Date occurs. During the interval, if any, between a Withdrawn
Member’s Withdrawal Date and Settlement Date, such Withdrawn Member shall have
the same rights and obligations with respect to GP-Related Capital
Contributions, interest on capital, allocations of GP-Related Net Income (Loss)
and distributions as would have applied had such Withdrawn Member remained a
Member of the Company during such period.

(c) In the event of the Withdrawal of a Member, with respect to such Withdrawn
Member’s GP-Related Member Interest, the Managing Member shall promptly after
such Withdrawn Member’s Settlement Date (i) determine and allocate to the
Withdrawn Member’s GP-Related Capital Accounts such Withdrawn Member’s allocable
share of the GP-Related Net Income (Loss) of the Company for the period ending
on such Settlement Date in accordance with Article V and (ii) credit the
Withdrawn Member’s GP-Related Capital Accounts with interest in accordance with
Section 5.2. In making the foregoing calculations, the Managing Member shall be
entitled to establish such reserves (including reserves for taxes, bad debts,
unrealized losses, actual or threatened litigation or any other expenses,
contingencies or obligations) as it deems appropriate. Unless otherwise
determined by the Managing Member in a particular case, a Withdrawn Member shall
not be entitled to receive any GP-Related Unallocated Percentage in respect of
the accounting period during which such Member Withdraws from the Company
(whether or not previously awarded or allocated) or any GP-Related Unallocated
Percentage in respect of prior accounting periods that have not been paid or
allocated (whether or not previously awarded) as of such Withdrawn Member’s
Withdrawal Date.

(d) From and after the Settlement Date of the Withdrawn Member, the Withdrawn
Member’s GP-Related Profit Sharing Percentages shall, unless otherwise allocated
by the Managing Member pursuant to Section 5.3(a), be deemed to be GP-Related
Unallocated

 

53



--------------------------------------------------------------------------------

Percentages (except for GP-Related Profit Sharing Percentages with respect to
GP-Related Investments as provided in paragraph (f) below).

(e) (i) Upon the Withdrawal from the Company of a Member with respect to such
Member’s GP-Related Member Interest, such Withdrawn Member thereafter shall not,
except as expressly provided in this Section 6.5, have any rights of a Member
(including voting rights) with respect to such Member’s GP-Related Member
Interest, and, except as expressly provided in this Section 6.5, such Withdrawn
Member shall not have any interest in the Company’s GP-Related Net Income
(Loss), or in distributions related to such Member’s GP-Related Member Interest,
GP-Related Investments or other assets related to such Member’s GP-Related
Member Interest. If a Member Withdraws from the Company with respect to such
Member’s GP-Related Member Interest for any reason other than for Cause pursuant
to Section 6.2, then the Withdrawn Member shall be entitled to receive, at the
time or times specified in Section 6.5(i) below, in satisfaction and discharge
in full of the Withdrawn Member’s GP-Related Member Interest in the Company,
(x) payment equal to the aggregate credit balance, if any, as of the Settlement
Date of the Withdrawn Member’s GP-Related Capital Accounts, (excluding any
GP-Related Capital Account or portion thereof attributable to any GP-Related
Investment) and (y) the Withdrawn Member’s percentage interest attributable to
each GP-Related Investment in which the Withdrawn Member has an interest as of
the Settlement Date as provided in paragraph (f) below (which shall be settled
in accordance with paragraph (f) below), subject to all the terms and conditions
of paragraphs (a)-(r) of this Section 6.5. If the amount determined pursuant to
clause (x) above is an aggregate negative balance, the Withdrawn Member shall
pay the amount thereof to the Company upon demand by the Managing Member on or
after the date of the statement referred to in Section 6.5(i) below; provided,
that if the Withdrawn Member was solely a Special Member on his or her
Withdrawal Date, such payment shall be required only to the extent of any
amounts payable to such Withdrawn Member pursuant to this Section 6.5. Any
aggregate negative balance in the GP-Related Capital Accounts of a Withdrawn
Member who was solely a Special Member, upon the settlement of such Withdrawn
Member’s GP-Related Member Interest in the Company pursuant to this Section 6.5,
shall be allocated among the other Members’ GP-Related Capital Accounts in
accordance with their respective GP-Related Profit Sharing Percentages in the
categories of GP-Related Net Income (Loss) giving rise to such negative balance
as determined by the Managing Member as of such Withdrawn Member’s Settlement
Date. In the settlement of any Withdrawn Member’s GP-Related Member Interest in
the Company, no value shall be ascribed to goodwill, the Company name or the
anticipation of any value the Company or any successor thereto might have in the
event the Company or any interest therein were to be sold in whole or in part.

(ii) Notwithstanding clause (i) of this Section 6.5(e), in the case of a Member
whose Withdrawal with respect to such Member’s GP-Related Member Interest
resulted from such Member’s death or Incompetence, such Member’s estate or legal
representative, as the case may be, may elect, at the time described below, to
receive a Nonvoting Special Member GP-Related Member Interest and retain such
Member’s GP-Related Profit Sharing Percentage in all (but not less than all)
illiquid investments of the Company in lieu of a cash payment (or Investor Note)
in settlement of that portion of the Withdrawn Member’s GP-Related Member
Interest. The election referred to above shall be made within 60 days after the
Withdrawn Member’s Settlement Date, based on a statement of the settlement of
such Withdrawn Member’s GP-Related Member Interest in the Company pursuant to
this Section 6.5.

 

54



--------------------------------------------------------------------------------

(f) For purposes of clause (y) of paragraph (e)(i) above, a Withdrawn Member’s
“percentage interest” means his or her GP-Related Profit Sharing Percentage as
of the Settlement Date in the relevant GP-Related Investment. The Withdrawn
Member shall retain his or her percentage interest in such GP-Related Investment
and shall retain his or her GP-Related Capital Account or portion thereof
attributable to such GP-Related Investment, in which case such Withdrawn Member
(a “Retaining Withdrawn Member”) shall become and remain a Special Member for
such purpose (and, if the Managing Member so designates, such Special Member
shall be a Nonvoting Special Member). The GP-Related Member Interest of a
Retaining Withdrawn Member pursuant to this paragraph (f) shall be subject to
the terms and conditions applicable to GP-Related Member Interests of any kind
hereunder and such other terms and conditions as are established by the Managing
Member. At the option of the Managing Member in its sole discretion, the
Managing Member and the Retaining Withdrawn Member may agree to have the Company
acquire such GP-Related Member Interest without the approval of the other
Members; provided, that the Managing Member shall reflect in the books and
records of the Company the terms of any acquisition pursuant to this sentence.

(g) The Managing Member may elect, in lieu of payment in cash of any amount
payable to a Withdrawn Member pursuant to paragraph (e) above, to (i) have the
Company issue to the Withdrawn Member a subordinated promissory note and/or to
(ii) distribute in kind to the Withdrawn Member such Withdrawn Member’s pro rata
share (as determined by the Managing Member) of any securities or other
investments of the Company in relation to such Member’s GP-Related Member
Interest. If any securities or other investments are distributed in kind to a
Withdrawn Member under this paragraph (g), the amount described in clause (x) of
paragraph (e)(i) shall be reduced by the value of such distribution as valued on
the latest balance sheet of the Company in accordance with generally accepted
accounting principles or, if not appearing on such balance sheet, as reasonably
determined by the Managing Member.

(h) [Intentionally omitted.]

(i) Within 120 days after each Settlement Date, the Managing Member shall submit
to the Withdrawn Member a statement of the settlement of such Withdrawn Member’s
GP-Related Member Interest in the Company pursuant to this Section 6.5 together
with any cash payment, subordinated promissory note and in kind distributions to
be made to such Member as shall be determined by the Managing Member. The
Managing Member shall submit to the Withdrawn Member supplemental statements
with respect to additional amounts payable to or by the Withdrawn Member in
respect of the settlement of his or her GP-Related Member Interest in the
Company (e.g., payments in respect of GP-Related Investments pursuant to
paragraph (f) above or adjustments to reserves pursuant to paragraph (j) below)
promptly after such amounts are determined by the Managing Member. To the
fullest extent permitted by law, such statements and the valuations on which
they are based shall be accepted by the Withdrawn Member without examination of
the accounting books and records of the Company or other inquiry. Any amounts
payable by the Company to a Withdrawn Member pursuant to this Section 6.5 shall
be subordinate in right of payment and subject to the prior payment or provision
for payment in full of claims of all present or future creditors of the Company
or any successor thereto arising out of matters occurring prior to the
applicable date of payment or distribution; provided, that such Withdrawn Member
shall otherwise rank pari passu in right of payment (x) with all persons who
become Withdrawn Members and whose Withdrawal Date is within one year before the
Withdrawal Date

 

55



--------------------------------------------------------------------------------

of the Withdrawn Member in question and (y) with all persons who become
Withdrawn Members and whose Withdrawal Date is within one year after the
Withdrawal Date of the Withdrawn Member in question.

(j) If the aggregate reserves established by the Managing Member as of the
Settlement Date in making the foregoing calculations should prove, in the
determination of the Managing Member, to be excessive or inadequate, the
Managing Member may elect, but shall not be obligated, to pay the Withdrawn
Member or his or her estate such excess, or to charge the Withdrawn Member or
his or her estate such deficiency, as the case may be.

(k) Any amounts owed by the Withdrawn Member to the Company at any time on or
after the Settlement Date (e.g., outstanding Company loans or advances to such
Withdrawn Member) shall be offset against any amounts payable or distributable
by the Company to the Withdrawn Member at any time on or after the Settlement
Date or shall be paid by the Withdrawn Member to the Company, in each case as
determined by the Managing Member. All cash amounts payable by a Withdrawn
Member to the Company under this Section 6.5 shall bear interest from the due
date to the date of payment at a floating rate equal to the lesser of (x) the
Prime Rate or (y) the maximum rate of interest permitted by applicable law. The
“due date” of amounts payable by a Withdrawn Member pursuant to Section 6.5(i)
above shall be 120 days after a Withdrawn Member’s Settlement Date. The “due
date” of amounts payable to or by a Withdrawn Member in respect of GP-Related
Investments for which the Withdrawn Member has retained a percentage interest in
accordance with paragraph (f) above shall be 120 days after realization with
respect to such GP-Related Investment. The “due date” of any other amounts
payable by a Withdrawn Member shall be 60 days after the date such amounts are
determined to be payable.

(l) At the time of the settlement of any Withdrawn Member’s GP-Related Member
Interest in the Company pursuant to this Section 6.5, the Managing Member may,
to the fullest extent permitted by applicable law, impose any restrictions it
deems appropriate on the assignment, pledge, encumbrance or other transfer by
such Withdrawn Member of any interest in any GP-Related Investment retained by
such Withdrawn Member, any securities or other investments distributed in kind
to such Withdrawn Member or such Withdrawn Member’s right to any payment from
the Company.

(m) If a Member is required to Withdraw from the Company with respect to such
Member’s GP-Related Member Interest for Cause pursuant to Section 6.2(d), then
his or her GP-Related Member Interest shall be settled in accordance with
paragraphs (a)-(r) of this Section 6.5; provided, that the Managing Member may
elect (but shall not be required) to apply any or all the following terms and
conditions to such settlement:

(i) In settling the Withdrawn Member’s interest in any GP-Related Investment in
which he or she has an interest as of his or her Settlement Date, the Managing
Member may elect to (A) determine the GP-Related Unrealized Net Income (Loss)
attributable to each such GP-Related Investment as of the Settlement Date and
allocate to the appropriate GP-Related Capital Account of the Withdrawn Member
his or her allocable share of such GP-Related Unrealized Net Income (Loss) for
purposes of calculating the aggregate balance of such Withdrawn Member’s
GP-Related Capital Account pursuant to clause (x) of paragraph (e)(i) above,
(B) credit or debit, as applicable, the Withdrawn

 

56



--------------------------------------------------------------------------------

Member with the balance of his or her GP-Related Capital Account or portion
thereof attributable to each such GP-Related Investment as of his or her
Settlement Date without giving effect to the GP-Related Unrealized Net Income
(Loss) from such GP-Related Investment as of his or her Settlement Date, which
shall be forfeited by the Withdrawn Member or (C) apply the provisions of
paragraph (f) above; provided, that the maximum amount of GP-Related Net Income
(Loss) allocable to such Withdrawn Member with respect to any GP-Related
Investment shall equal such Member’s percentage interest of the GP-Related
Unrealized Net Income, if any, attributable to such GP-Related Investment as of
the Settlement Date (the balance of such GP-Related Net Income (Loss), if any,
shall be allocated as determined by the Managing Member). The Withdrawn Member
shall not have any continuing interest in any GP-Related Investment to the
extent an election is made pursuant to (A) or (B) above.

(ii) Any amounts payable by the Company to the Withdrawn Member pursuant to this
Section 6.5 shall be subordinate in right of payment and subject to the prior
payment in full of claims of all present or future creditors of the Company or
any successor thereto arising out of matters occurring prior to or on or after
the applicable date of payment or distribution.

(n) The payments to a Withdrawn Member pursuant to this Section 6.5 may be
conditioned on the compliance by such Withdrawn Member with any lawful and
reasonable (under the circumstances) restrictions against engaging or investing
in a business competitive with that of the Company or any of its subsidiaries
and Affiliates for a period not exceeding two years determined by the Managing
Member. Upon written notice to the Managing Member, any Withdrawn Member who is
subject to noncompetition restrictions established by the Managing Member
pursuant to this paragraph (n) may elect to forfeit the principal amount payable
in the final installment of his or her subordinated promissory note, together
with interest to be accrued on such installment after the date of forfeiture, in
lieu of being bound by such restrictions.

(o) In addition to the foregoing, the Managing Member shall have the right to
pay a Withdrawn Member (other than the Managing Member) a discretionary
additional payment in an amount and based upon such circumstances and conditions
as it determines to be relevant.

(p) The provisions of this Section 6.5 shall apply to any Investor Special
Member relating to a Regular Member or Special Member and to any transferee of
any GP-Related Member Interest of such Member pursuant to Section 6.3 if such
Member Withdraws from the Company.

(q) (i) The Company will assist a Withdrawn Member or his or her estate or
guardian, as the case may be, in the settlement of the Withdrawn Member’s
GP-Related Member Interest in the Company. Third party costs incurred by the
Company in providing this assistance will be borne by the Withdrawn Member or
his or her estate.

(ii) The Managing Member may reasonably determine in good faith to retain
outside professionals to provide the assistance to Withdrawn Members or their
estates or guardians, as referred to above. In such instances, the Managing
Member will obtain the prior approval of a Withdrawn Member or his or her estate
or guardian, as the

 

57



--------------------------------------------------------------------------------

case may be, prior to engaging such professionals. If the Withdrawn Member (or
his or her estate or guardian) declines to incur such costs, the Managing Member
will provide such reasonable assistance as and when it can so as not to
interfere with the Company’s day-to-day operating, financial, tax and other
related responsibilities to the Company and the Members.

(r) Each Member (other than the Managing Member) hereby irrevocably appoints the
Managing Member as such Member’s true and lawful agent, representative and
attorney-in-fact, each acting alone, in such Member’s name, place and stead, to
make, execute, sign and file, on behalf of such Member, any and all agreements,
instruments, consents, ratifications, documents and certificates which the
Managing Member deems necessary or advisable in connection with any transaction
or matter contemplated by or provided for in this Section 6.5, including,
without limitation, the performance of any obligation of such Member or the
Company or the exercise of any right of such Member or the Company. Such power
of attorney is coupled with an interest and shall survive and continue in full
force and effect notwithstanding the Withdrawal from the Company of any Member
for any reason and shall not be affected by the death, disability or incapacity
of such Member.

Section 6.6. Dissolution of the Company. The Managing Member may dissolve the
Company prior to the expiration of its term at any time on not less than 60
days’ notice of the dissolution date given to the other Members. Upon the
dissolution of the Company, the Members’ respective interests in the Company
shall be valued and settled in accordance with the procedures set forth in
Section 6.5, which provides for allocations to the GP-Related Capital Accounts
of the Members and distributions in accordance with the capital account balances
of the Members.

Section 6.7. Certain Tax Matters. (a) The Managing Member shall determine all
matters concerning allocations for tax purposes not expressly provided for
herein in its sole discretion.

(b) The Managing Member shall cause to be prepared all federal, state and local
tax returns of the Company for each year for which such returns are required to
be filed and, after approval of such returns by the Managing Member, shall cause
such returns to be timely filed. The Managing Member shall determine the
appropriate treatment of each item of income, gain, loss, deduction and credit
of the Company and the accounting methods and conventions under the tax laws of
the United States, the several States and other relevant jurisdictions as to the
treatment of any such item or any other method or procedure related to the
preparation of such tax returns. The Managing Member may cause the Company to
make or refrain from making any and all elections permitted by such tax laws.
Each Member agrees that he or she shall not, unless he or she provides prior
notice of such action to the Company, (i) treat, on his or her individual income
tax returns, any item of income, gain, loss, deduction or credit relating to his
or her interest in the Company in a manner inconsistent with the treatment of
such item by the Company as reflected on the Form K-1 or other information
statement furnished by the Company to such Member for use in preparing his or
her income tax returns or (ii) file any claim for refund relating to any such
item based on, or which would result in, such inconsistent treatment. In respect
of an income tax audit of any tax return of the Company, the filing of any
amended return or claim for refund in connection with any item of income, gain,
loss, deduction or credit reflected on any tax return of the Company, or any
administrative or judicial proceedings arising out of or in connection with any
such audit,

 

58



--------------------------------------------------------------------------------

amended return, claim for refund or denial of such claim, (A) the Tax Matters
Member (as defined below) shall be authorized to act for, and his or her
decision shall be final and binding upon, the Company and all Members except to
the extent a Member shall properly elect to be excluded from such proceeding
pursuant to the Code, (B) all expenses incurred by the Tax Matters Member in
connection therewith (including, without limitation, attorneys’, accountants’
and other experts’ fees and disbursements) shall be expenses of the Company and
(C) no Member shall have the right to (1) participate in the audit of any
Company tax return, (2) file any amended return or claim for refund in
connection with any item of income, gain, loss, deduction or credit reflected on
any tax return of the Company (unless he or she provides prior notice of such
action to the Company as provided above), (3) participate in any administrative
or judicial proceedings conducted by the Company or the Tax Matters Member
arising out of or in connection with any such audit, amended return, claim for
refund or denial of such claim, or (4) appeal, challenge or otherwise protest
any adverse findings in any such audit conducted by the Company or the Tax
Matters Member or with respect to any such amended return or claim for refund
filed by the Company or the Tax Matters Member or in any such administrative or
judicial proceedings conducted by the Company or the Tax Matters Member. The
Company and each Member hereby designate any Member selected by the Managing
Member as the “partnership representative” (as defined under the Code) (the “Tax
Matters Member”). To the fullest extent permitted by applicable law, each Member
agrees to indemnify and hold harmless the Company and all other Members from and
against any and all liabilities, obligations, damages, deficiencies and expenses
resulting from any breach or violation by such Member of the provisions of this
Section 6.7 and from all actions, suits, proceedings, demands, assessments,
judgments, costs and expenses, including reasonable attorneys’ fees and
disbursements, incident to any such breach or violation.

(c) Each individual Member shall provide to the Company copies of each federal,
state and local income tax return of such Member (including any amendment
thereof) within 30 days after filing such return.

(d) To the extent the Managing Member reasonably determines that the Company (or
any entity in which the Company holds an interest) is or may be required by law
to withhold or to make tax payments, including interest and penalties on such
amounts, on behalf of or with respect to any Member, including pursuant to
Section 6225 of the Code (“Tax Advances”), the Managing Member may withhold or
escrow such amounts or make such tax payments as so required. All Tax Advances
made on behalf of a Member shall, at the option of the Managing Member, (i) be
promptly paid to the Company by the Member on whose behalf such Tax Advances
were made or (ii) be repaid by reducing the amount of the current or next
succeeding distribution or distributions which would otherwise have been made to
such Member or, if such distributions are not sufficient for that purpose, by so
reducing the proceeds upon dissolution of the Company otherwise payable to such
Member. Whenever the Managing Member selects option (ii) pursuant to the
preceding sentence for repayment of a Tax Advance by a Member, for all other
purposes of this Agreement such Member shall be treated as having received all
distributions (whether before or upon dissolution of the Company) unreduced by
the amount of such Tax Advance. To the fullest extent permitted by law, each
Member hereby agrees to indemnify and hold harmless the Company and the other
Members from and against any liability (including, without limitation, any
liability for taxes, penalties, additions to tax or interest) with respect to
income attributable to or distributions or other payments to such Member. The
obligations of a Member set forth in this

 

59



--------------------------------------------------------------------------------

Section 6.7(d) shall survive the Withdrawal of any Member from the Company or
any Transfer of a Member’s interest.

Section 6.8. Special Basis Adjustments. In connection with any assignment or
transfer of a Company interest permitted by the terms of this Agreement, the
Managing Member may cause the Company, on behalf of the Members and at the time
and in the manner provided in Treasury Regulations Section 1.754-1(b), to make
an election to adjust the basis of the Company’s property in the manner provided
in Sections 734(b) and 743(b) of the Code.

ARTICLE VII

CAPITAL COMMITMENT INTERESTS; CAPITAL CONTRIBUTIONS;

ALLOCATIONS; DISTRIBUTIONS

Section 7.1. Capital Commitment Interests, etc. (a) This Article VII and Article
VIII hereof set forth certain terms and conditions with respect to the Capital
Commitment Member Interests and the Capital Commitment BTOSI – N Interest and
matters related to the Capital Commitment Member Interests and the Capital
Commitment BTOSI – N Interest. Except as otherwise expressly provided in this
Article VII or in Article VIII, the terms and provisions of this Article VII and
Article VIII shall not apply to the GP-Related Member Interests or the
GP-Related BTOSI – N Interest.

(b) Each Member, severally, agrees to make contributions of capital to the
Company (“Capital Commitment-Related Capital Contributions”) as required to fund
the Company’s capital contributions to BTOSI – N or Associates in respect of the
Capital Commitment BTOSI – N Interest, if any, and the related Capital
Commitment BTOSI – N Commitment, if any (including, without limitation, funding
all or a portion of the Blackstone Commitment). No Member shall be obligated to
make Capital Commitment-Related Capital Contributions to the Company in an
amount in excess of such Member’s Capital Commitment-Related Commitment. The
Commitment Agreements and SMD Agreements, if any, of the Members may include
provisions with respect to the foregoing matters. It is understood that a Member
will not necessarily participate in each Capital Commitment Investment (which
may include additional amounts invested in an existing Capital Commitment
Investment) nor will a Member necessarily have the same Capital Commitment
Profit Sharing Percentage with respect to (i) the Company’s portion of the
Blackstone Commitment or (ii) the making of each Capital Commitment Investment
in which such Member participates; provided, that this in no way limits the
terms of any Commitment Agreement or SMD Agreement. In addition, nothing
contained herein shall be construed to give any Member the right to obtain
financing with respect to the purchase of any Capital Commitment Interest, and
nothing contained herein shall limit or dictate the terms upon which the Company
and its Affiliates may provide such financing. The acquisition of a Capital
Commitment Interest by a Member shall be evidenced by receipt by the Company of
funds equal to such Member’s Capital Commitment-Related Commitment then due with
respect to such Capital Commitment Interest and such appropriate documentation
as the Managing Member may submit to the Members from time to time.

(c) The Company or one of its Affiliates (in such capacity, the “Advancing
Party”) may in its sole discretion advance to any Member (including any
additional Member

 

60



--------------------------------------------------------------------------------

admitted to the Company pursuant to Section 6.1 but excluding any Members that
are also executive officers of Blackstone) all or any portion of the Capital
Commitment-Related Capital Contributions due to the Company from such Member
with respect to any Capital Commitment Investment (“Firm Advances”). Each such
Member shall pay interest to the Advancing Party on each Firm Advance from the
date of such Firm Advance until the repayment thereof by such Member. Each Firm
Advance shall be repayable in full, including accrued interest to the date of
such repayment, upon prior written notice by the Advancing Party. The making and
repayment of each Firm Advance shall be recorded in the books and records of the
Company, and such recording shall be conclusive evidence of each such Firm
Advance, binding on the Member and the Advancing Party absent manifest error.
Except as provided below, the interest rate applicable to a Firm Advance shall
equal the cost of funds of the Advancing Party at the time of the making of such
Firm Advance. The Advancing Party shall inform any Member of such rate upon such
Member’s request; provided, that such interest rate shall not exceed the maximum
interest rate allowable by applicable law; provided further, that amounts that
are otherwise payable to such Member pursuant to Section 7.4(a) shall be used to
repay such Firm Advance (including interest thereon). The Advancing Party may,
in its sole discretion, change the terms of Firm Advances (including the terms
contained herein) and/or discontinue the making of Firm Advances; provided, that
(i) the Advancing Party shall notify the relevant Members of any material
changes to such terms and (ii) the interest rate applicable to such Firm
Advances and overdue amounts thereon shall not exceed the maximum interest rate
allowable by applicable law.

Section 7.2. Capital Commitment Capital Accounts. (a) There shall be established
for each Member in the books of the Company as of the date of formation of the
Company, or such later date on which such Member is admitted to the Company, and
on each such other date as such Member first acquires a Capital Commitment
Interest in a particular Capital Commitment Investment, a Capital Commitment
Capital Account for each Capital Commitment Investment in which such Member
acquires a Capital Commitment Interest on such date. Each Capital
Commitment-Related Capital Contribution of a Member shall be credited to the
appropriate Capital Commitment Capital Account of such Member on the date such
Capital Commitment-Related Capital Contribution is paid to the Company. Capital
Commitment Capital Accounts shall be adjusted to reflect any transfer of a
Member’s interest in the Company related to his or her Capital Commitment Member
Interest as provided in this Agreement.

(b) A Member shall not have any obligation to the Company or to any other Member
to restore any negative balance in the Capital Commitment Capital Account of
such Member. Until distribution of any such Member’s interest in the Company
with respect to a Capital Commitment Interest as a result of the disposition by
the Company of the related Capital Commitment Investment and in whole upon the
dissolution of the Company, neither such Member’s Capital Commitment Capital
Accounts nor any part thereof shall be subject to withdrawal or redemption
except with the consent of the Managing Member.

Section 7.3. Allocations. (a) Capital Commitment Net Income (Loss) of the
Company for each Capital Commitment Investment shall be allocated to the related
Capital Commitment Capital Accounts of all the Members (including the Managing
Member) participating in such Capital Commitment Investment in proportion to
their respective Capital Commitment Profit Sharing Percentages for such Capital
Commitment Investment. Capital Commitment Net Income (Loss) on any Unallocated
Capital Commitment Interest shall be allocated to each Member

 

61



--------------------------------------------------------------------------------

in the proportion which such Member’s aggregate Capital Commitment Capital
Accounts bear to the aggregate Capital Commitment Capital Accounts of all
Members; provided, that if any Member makes the election provided for in
Section 7.6, Capital Commitment Net Income (Loss) of the Company for each
Capital Commitment Investment shall be allocated to the related Capital
Commitment Capital Accounts of all the Members participating in such Capital
Commitment Investment who do not make such election in proportion to their
respective Capital Commitment Profit Sharing Percentages for such Capital
Commitment Investment.

(b) Any special costs relating to distributions pursuant to Section 7.6 or
Section 7.7 shall be specially allocated to the electing Member.

(c) Notwithstanding the foregoing, the Managing Member may make such allocations
as it deems reasonably necessary to give economic effect to the provisions of
this Agreement, taking into account facts and circumstances as the Managing
Member deems reasonably necessary for this purpose.

Section 7.4. Distributions.

(a) Each Member’s allocable portion of Capital Commitment Net Income received
from his or her Capital Commitment Investments, distributions to such Member
that constitute returns of capital, and other Capital Commitment Net Income of
the Company (including, without limitation, Capital Commitment Net Income
attributable to Unallocated Capital Commitment Interests) during a Fiscal Year
of the Company will be credited to payment of the Investor Notes to the extent
required below as of the last day of such Fiscal Year (or on such earlier date
as related distributions are made in the sole discretion of the Managing Member)
with any cash amount distributable to such Member pursuant to clauses (ii) and
(vii) below to be distributed within 45 days after the end of each Fiscal Year
of the Company (or in each case on such earlier date as selected by the Managing
Member in its sole discretion) as follows (subject to Section 7.4(c) below):

(i) First, to the payment of interest then due on all Investor Notes (relating
to Capital Commitment Investments or otherwise) of such Member (to the extent
Capital Commitment Net Income and distributions or payments from Other Sources
do not equal or exceed all interest payments due, the selection of those of such
Member’s Investor Notes upon which interest is to be paid and the division of
payments among such Investor Notes to be determined by the Lender or Guarantor);

(ii) Second, to distribution to the Member of an amount equal to the U.S.
federal, state and local income taxes on income of the Company allocated to such
Member for such year in respect of such Member’s Capital Commitment Member
Interest (the aggregate amount of any such distribution shall be determined by
the Managing Member, subject to the limitation that the minimum aggregate amount
of such distribution be the tax that would be payable if the taxable income of
the Company related to all Members’ Capital Commitment Member Interests were all
allocated to an individual subject to the then-prevailing maximum rate of U.S.
federal, New York State and New York City taxes (including, without limitation,
taxes imposed under Section 1411 of the Code), taking into account the character
of such taxable income allocated by the Company and the limitations

 

62



--------------------------------------------------------------------------------

on deductibility of expenses and other items for U.S. federal income tax
purposes); provided, that additional amounts shall be paid to the Member
pursuant to this clause (ii) to the extent that such amount reduces the amount
otherwise distributable to the Member pursuant to a comparable provision in any
other BE Agreement and there are not sufficient amounts to fully satisfy such
provision from the relevant partnership or other entity; provided further, that
amounts paid pursuant to the provisions in such other BE Agreements comparable
to the immediately preceding proviso shall reduce those amounts otherwise
distributable to the Member pursuant to provisions in such other BE Agreements
that are comparable to this clause (ii);

(iii) Third, to the payment in full of the principal amount of the Investor Note
financing (A) any Capital Commitment Investment disposed of during or prior to
such Fiscal Year or (B) any BE Investments (other than Capital Commitment
Investments) disposed of during or prior to such Fiscal Year, to the extent not
repaid from Other Sources;

(iv) Fourth, to the return to such Member of (A) all Capital Commitment-Related
Capital Contributions made in respect of the Capital Commitment Interest to
which any Capital Commitment Investment disposed of during or prior to such
Fiscal Year relates or (B) all capital contributions made to any Blackstone
Entity (other than the Company) in respect of interests therein relating to BE
Investments (other than Capital Commitment Investments) disposed of during or
prior to such Fiscal Year (including all principal paid on the related Investor
Notes), to the extent not repaid from amounts of Other Sources (other than
amounts of Capital Commitment Member Carried Interest);

(v) Fifth, to the payment of principal (including any previously deferred
amounts) then owing under all other Investor Notes of such Member (including
those unrelated to the Company), the selection of those of such Member’s
Investor Notes to be repaid and the division of payments among such Investor
Notes to be determined by the Lender or Guarantor;

(vi) Sixth, up to 50% of any Capital Commitment Net Income remaining after
application pursuant to clauses (i) through (v) above shall be applied pro rata
to prepayment of principal of all remaining Investor Notes of such Member
(including those unrelated to the Company), the selection of those of such
Member’s Investor Notes to be repaid, the division of payments among such
Investor Notes and the percentage of remaining Capital Commitment Net Income to
be applied thereto to be determined by the Lender or Guarantor; and

(vii) Seventh, to such Member to the extent of any amount of Capital Commitment
Net Income remaining after making the distributions in clauses (i) through (vi)
above, and such amount is not otherwise required to be applied to Investor Notes
pursuant to the terms thereof.

To the extent there is a partial disposition of a Capital Commitment Investment
or any other BE Investment, as applicable, the payments in clauses (iii) and
(iv) above shall be based on that portion of the Capital Commitment Investment
or other BE Investment, as applicable,

 

63



--------------------------------------------------------------------------------

disposed of, and the principal amount and related interest payments of such
Investor Note shall be adjusted to reflect such partial payment so that there
are equal payments over the remaining term of the related Investor Note. For a
Member who is no longer an employee or officer of Blackstone Holdings III L.P.
or its Affiliates, distributions shall be made pursuant to clauses (i) through
(iii) above, and then, unless the Company or its Affiliate has exercised its
rights pursuant to Section 8.1 hereof, any remaining income or other
distribution in respect of such Member’s Capital Commitment Member Interest
shall be applied to the prepayment of the outstanding Investor Notes of such
Member, until all such Member’s Investor Notes have been repaid in full, with
any such income or other distribution remaining thereafter distributed to such
Member.

Distributions of Capital Commitment Net Income may be made at any other time at
the discretion of the Managing Member. At the Managing Member’s discretion, any
amounts distributed to a Member in respect of such Member’s Capital Commitment
Member Interest will be net of any interest and principal payable on his or her
Investor Notes for the full period in respect of which the distribution is made.

(b) [Intentionally omitted.]

(c) To the extent that the foregoing Company distributions and distributions and
payments from Other Sources are insufficient to satisfy any principal and/or
interest due on Investor Notes, and to the extent that the Managing Member in
its sole discretion elects to apply this paragraph (c) to any individual
payments due, such unpaid interest will be added to the remaining principal
amount of such Investor Notes and shall be payable on the next scheduled
principal payment date (along with any deferred principal and any principal and
interest due on such date); provided, that such deferral shall not apply to a
Member that is no longer an employee or officer of Blackstone Holdings III L.P.
or an Affiliate thereof. All unpaid interest on such Investor Notes shall accrue
interest at the interest rate then in effect for such Investor Notes.

(d) [Intentionally omitted.]

(e) The Capital Commitment Capital Account of each Member shall be reduced by
the amount of any distribution to such Member pursuant to Section 7.4(a).

(f) At any time that a sale, exchange, transfer or other disposition of a
portion of a Capital Commitment Investment is being considered by the Company or
BTOSI – N (a “Capital Commitment Disposable Investment”), at the election of the
Managing Member each Member’s Capital Commitment Interest with respect to such
Capital Commitment Investment shall be vertically divided into two separate
Capital Commitment Interests, a Capital Commitment Interest attributable to the
Capital Commitment Disposable Investment (a Member’s “Capital Commitment Class B
Interest”), and a Capital Commitment Interest attributable to such Capital
Commitment Investment excluding the Capital Commitment Disposable Investment (a
Member’s “Capital Commitment Class A Interest”). Distributions (including those
resulting from a direct or indirect sale, transfer, exchange or other
disposition by the Company) relating to a Capital Commitment Disposable
Investment shall be made only to holders of Capital Commitment Class B Interests
with respect to such Capital Commitment Investment in accordance with their
respective Capital Commitment Profit Sharing Percentages relating to such
Capital Commitment Class B Interests, and distributions (including those
resulting from the direct or indirect sale,

 

64



--------------------------------------------------------------------------------

transfer, exchange or other disposition by the Company) relating to a Capital
Commitment Investment excluding such Capital Commitment Disposable Investment
shall be made only to holders of Capital Commitment Class A Interests with
respect to such Capital Commitment Investment in accordance with their
respective Capital Commitment Profit Sharing Percentages relating to such
Capital Commitment Class A Interests.

(g) (i) If (x) the Company is obligated under the Giveback Provisions to
contribute a Giveback Amount to BTOSI – N in respect of any Capital Commitment
BTOSI – N Interest that may be held by the Company or (y) Associates is
obligated under the Giveback Provisions to contribute to BTOSI – N a Giveback
Amount with respect to any Capital Commitment BTOSI – N Interest that may be
held by Associates and the Company is obligated to contribute any such amount to
Associates in respect of the Company’s Capital Commitment Associates Member
Interest (the amount of any such obligation of the Company with respect to such
a Giveback Amount in the case of either (x) or (y) being herein called a
“Capital Commitment Giveback Amount”), the Managing Member shall call for such
amounts as are necessary to satisfy such obligation of the Company as determined
by the Managing Member, in which case, each Member and Withdrawn Member shall
contribute to the Company, in cash, when and as called by the Managing Member,
such an amount of prior distributions by the Company with respect to the Capital
Commitment BTOSI – N Interest (the “Capital Commitment Recontribution Amount”)
which equals such Member’s pro rata share of prior distributions in connection
with (a) the Capital Commitment BTOSI – N Investment giving rise to the Capital
Commitment Giveback Amount, (b) if the amounts contributed pursuant to clause
(a) above are insufficient to satisfy such Capital Commitment Giveback Amount,
Capital Commitment BTOSI – N Investments other than the one giving rise to such
obligation, and (c) if the Capital Commitment Giveback Amount pursuant to an
applicable BTOSI – N Agreement is unrelated to a specific Capital Commitment
BTOSI – N Investment, all Capital Commitment BTOSI – N Investments. Each Member
shall promptly contribute to the Company upon notice thereof such Member’s
Capital Commitment Recontribution Amount. Prior to such time, the Managing
Member may, at the Managing Member’s discretion (but shall be under no
obligation to), provide notice that in the Managing Member’s judgment, the
potential obligations in respect of the Capital Commitment Giveback Amount will
probably materialize (and an estimate of the aggregate amount of such
obligations).

(ii) (A) In the event any Member (a “Capital Commitment Defaulting Party”) fails
to recontribute all or any portion of such Capital Commitment Defaulting Party’s
Capital Commitment Recontribution Amount for any reason, the Managing Member
shall require all other Members and Withdrawn Members to contribute, on a pro
rata basis (based on each of their respective Capital Commitment Profit Sharing
Percentages), such amounts as are necessary to fulfill the Capital Commitment
Defaulting Party’s obligation to pay such Capital Commitment Defaulting Party’s
Capital Commitment Recontribution Amount (a “Capital Commitment Deficiency
Contribution”) if the Managing Member determines in its good faith judgment that
the Company will be unable to collect such amount in cash from such Capital
Commitment Defaulting Party for payment of the Capital Commitment Giveback
Amount at least 20 Business Days prior to the latest date that the Company is
permitted to pay the Capital Commitment Giveback Amount; provided, that no
Member shall as a result of such Capital Commitment Deficiency Contribution be
required to contribute an amount in excess of 150% of the amount of the Capital
Commitment Recontribution Amount initially requested from such

 

65



--------------------------------------------------------------------------------

Member in respect of such default. Thereafter, the Managing Member shall
determine in its good faith judgment that the Company should either (1) not
attempt to collect such amount in light of the costs associated therewith, the
likelihood of recovery and any other factors considered relevant in the good
faith judgment of the Managing Member or (2) pursue any and all remedies (at law
or equity) available to the Company against the Capital Commitment Defaulting
Party, the cost of which shall be a Company expense to the extent not ultimately
reimbursed by the Capital Commitment Defaulting Party. It is agreed that the
Company shall have the right (effective upon such Capital Commitment Defaulting
Party becoming a Capital Commitment Defaulting Party) to set-off as appropriate
and apply against such Capital Commitment Defaulting Party’s Capital Commitment
Recontribution Amount any amounts otherwise payable to the Capital Commitment
Defaulting Party by the Company or any Affiliate thereof. Each Member hereby
grants to the Managing Member a security interest, effective upon such Member
becoming a Capital Commitment Defaulting Party, in all accounts receivable and
other rights to receive payment from the Company or any Affiliate of the Company
and agrees that, upon the effectiveness of such security interest, the Managing
Member may sell, collect or otherwise realize upon such collateral. In
furtherance of the foregoing, each Member hereby appoints the Managing Member as
its true and lawful attorney-in-fact with full irrevocable power and authority,
in the name of such Member or in the name of the Company, to take any actions
which may be necessary to accomplish the intent of the immediately preceding
sentence. The Managing Member shall be entitled to collect interest on the
Capital Commitment Recontribution Amount of a Capital Commitment Defaulting
Party from the date such Capital Commitment Recontribution Amount was required
to be contributed to the Company at a rate equal to the Default Interest Rate.

(B) Any Member’s failure to make a Capital Commitment Deficiency Contribution
shall cause such Member to be a Capital Commitment Defaulting Party with respect
to such amount.

(iii) A Member’s obligation to make contributions to the Company under this
Section 7.4(g) shall survive the termination of the Company.

Section 7.5. Valuations. Capital Commitment Investments shall be valued annually
as of the end of each year (and at such other times as deemed appropriate by the
Managing Member) in accordance with the principles utilized by Associates (or
any other Affiliate of the Company that is a general partner of BTOSI – N) in
valuing investments of BTOSI – N or, in the case of investments not held by
BTOSI – N, in the good faith judgment of the Managing Member, subject in each
case to the second proviso of the immediately succeeding sentence. The value of
any Capital Commitment Interest as of any date (the “Capital Commitment Value”)
shall be based on the value of the underlying Capital Commitment Investment as
set forth above; provided, that the Capital Commitment Value may be determined
as of an earlier date if determined appropriate by the Managing Member in good
faith; provided further, that such value may be adjusted by the Managing Member
to take into account factors relating solely to the value of a Capital
Commitment Interest (as compared to the value of the underlying Capital
Commitment Investment), such as restrictions on transferability, the lack of a
market for such Capital Commitment Interest and lack of control of the
underlying Capital Commitment Investment. To the full extent permitted by
applicable law such valuations shall be final and binding on all

 

66



--------------------------------------------------------------------------------

Members; provided further, that the immediately preceding proviso shall not
apply to any Capital Commitment Interests held by a person who is or was at any
time a direct partner of a Managing Member of the Company.

Section 7.6. Disposition Election. (a) At any time prior to the date of the
Company’s execution of a definitive agreement to dispose of a Capital Commitment
Investment, the Managing Member may in its sole discretion permit a Member to
retain all or any portion of its pro rata share of such Capital Commitment
Investment (as measured by such Member’s Capital Commitment Profit Sharing
Percentage in such Capital Commitment Investment). If the Managing Member so
permits, such Member shall instruct the Managing Member in writing prior to such
date (i) not to dispose of all or any portion of such Member’s pro rata share of
such Capital Commitment Investment (the “Retained Portion”) and (ii) either to
(A) distribute such Retained Portion to such Member on the closing date of such
disposition or (B) retain such Retained Portion in the Company on behalf of such
Member until such time as such Member shall instruct the Managing Member upon 5
days’ notice to distribute such Retained Portion to such Member. Such Member’s
Capital Commitment Capital Account shall not be adjusted in any way to reflect
the retention in the Company of such Retained Portion or the Company’s
disposition of other Members’ pro rata shares of such Capital Commitment
Investment; provided, that such Member’s Capital Commitment Capital Account
shall be adjusted upon distribution of such Retained Portion to such Member or
upon distribution of proceeds with respect to a subsequent disposition thereof
by the Company.

(b) No distribution of such Retained Portion shall occur unless any Investor
Notes relating thereto shall have been paid in full prior to or simultaneously
with such distribution.

Section 7.7. Capital Commitment Special Distribution Election. (a) From time to
time during the term of this Agreement, the Managing Member may in its sole
discretion, upon receipt of a written request from a Member, distribute to such
Member any portion of its pro rata share of a Capital Commitment Investment (as
measured by such Member’s Capital Commitment Profit Sharing Percentage in such
Capital Commitment Investment) (a “Capital Commitment Special Distribution”).
Such Member’s Capital Commitment Capital Account shall be adjusted upon
distribution of such Capital Commitment Special Distribution.

(b) No Capital Commitment Special Distributions shall occur unless any Investor
Notes relating thereto shall have been paid in full prior to or simultaneously
with such Capital Commitment Special Distribution.

ARTICLE VIII

WITHDRAWAL, ADMISSION OF NEW MEMBERS

Section 8.1. Member Withdrawal; Repurchase of Capital Commitment Interests.
(a) Capital Commitment Interests (or a portion thereof) that were financed by
Investor Notes will be treated as Non-Contingent for purposes hereof based upon
the proportion of (a) the sum of Capital Commitment-Related Capital
Contributions not financed by an Investor Note with respect to each Capital
Commitment Interest and principal payments on the related Investor Note to
(b) the sum of the Capital Commitment-Related Capital Contributions not financed
by an Investor

 

67



--------------------------------------------------------------------------------

Note with respect to such Capital Commitment Interest, the original principal
amount of such Investor Note and all deferred amounts of interest which from
time to time comprise part of the principal amount of the Investor Note. A
Member may prepay a portion of any outstanding principal on the Investor Notes;
provided, that in the event that a Member prepays all or any portion of the
principal amount of the Investor Notes within nine months prior to the date on
which such Member is no longer an employee or officer of Blackstone Holdings III
L.P. or an Affiliate thereof, the Company (or its designee) shall have the
right, in its sole discretion, to purchase the Capital Commitment Interest that
became Non-Contingent as a result of such prepayment; provided further, that the
purchase price for such Capital Commitment Interest shall be determined in
accordance with the determination of the purchase price of a Member’s Contingent
Capital Commitment Interests as set forth in paragraph (b) below. Prepayments
made by a Member shall apply pro rata against all of such Member’s Investor
Notes; provided, that such Member may request that such prepayments be applied
only to Investor Notes related to BE Investments that are related to one or more
Blackstone Entities specified by such Member. Except as expressly provided
herein, Capital Commitment Interests that were not financed in any respect with
Investor Notes shall be treated as Non-Contingent Capital Commitment Interests.

(b) (i) Upon a Member ceasing to be an officer or employee of the Company or any
of its Affiliates, other than as a result of such Member dying or suffering a
Total Disability, such Member and the Company or any other person designated by
the Managing Member shall each have the right (exercisable by the Withdrawn
Member within 30 days and by the Company or its designee(s) within 45 days after
such Member’s ceasing to be such an officer or employee) or any time thereafter,
upon 30 days’ notice, but not the obligation, to require the Company (subject to
the prior consent of the Managing Member, such consent not to be unreasonably
withheld or delayed), subject to the LLC Act, to buy (in the case of exercise of
such right by such Withdrawn Member) or the Withdrawn Member to sell (in the
case of exercise of such right by the Company or its designee(s)) all (but not
less than all) such Withdrawn Member’s Contingent Capital Commitment Interests.

(ii) The purchase price for each such Contingent Capital Commitment Interest
shall be an amount equal to (A) the outstanding principal amount of the related
Investor Note plus accrued interest thereon to the date of purchase (such
portion of the purchase price to be paid in cash) and (B) an additional amount
(the “Adjustment Amount”) equal to (x) all interest paid by the Member on the
portion of the principal amount of such Investor Note(s) relating to the portion
of the related Capital Commitment Interest remaining Contingent and to be
repurchased plus (y) all Capital Commitment Net Losses allocated to the
Withdrawn Member on such Contingent portion of such Capital Commitment Interest,
minus (z) all Capital Commitment Net Income allocated to the Withdrawn Member on
the Contingent portion of such Capital Commitment Interest; provided, that, if
the Withdrawn Member was terminated from employment or his or her position as an
officer for Cause, all amounts referred to in clause (x) or (y) of the
Adjustment Amount, in the Managing Member’s sole discretion, may be deemed to
equal zero. The Adjustment Amount shall, if positive, be payable by the holders
of the purchased Capital Commitment Interests to the Withdrawn Member from the
next Capital Commitment Net Income received by such holders on the Contingent
portion of such Withdrawn Member’s Capital Commitment Interests at the time such
Capital Commitment Net Income is received. If the Adjustment Amount is negative,
it shall be payable to the

 

68



--------------------------------------------------------------------------------

holders of the purchased Capital Commitment Interest by the Withdrawn Member
(A) from the next Capital Commitment Net Income on the Non-Contingent portion of
the Withdrawn Member’s Capital Commitment Interests at the time such Capital
Commitment Net Income is received by the Withdrawn Member, or (B) if the Company
or its designee(s) elect to purchase such Withdrawn Member’s Non-Contingent
Capital Commitment Interests, in cash by the Withdrawn Member at the time of
such purchase; provided, that the Company and its Affiliates may offset any
amounts otherwise owing to a Withdrawn Member against any Adjustment Amount owed
by such Withdrawn Member. Until so paid, such remaining Adjustment Amount will
not itself bear interest. At the time of such purchase of the Withdrawn Member’s
Contingent Capital Commitment Interests, his or her related Investor Note shall
be payable in full.

(iii) Upon such Member ceasing to be such an officer or employee, all Investor
Notes shall become fully recourse to the Withdrawn Member in his or her
individual capacity (whether or not the Withdrawn Member or the Company or its
designee(s) exercises the right to require repurchase of the Withdrawn Member’s
Contingent Capital Commitment Interests).

If neither the Withdrawn Member nor the Company nor its designee(s) exercises
the right to require repurchase of such Contingent Capital Commitment Interests,
then the Withdrawn Member shall retain the Contingent portion of his or her
Capital Commitment Interests and the Investor Notes shall remain outstanding,
shall become fully recourse to the Withdrawn Member in his or her individual
capacity, shall be payable in accordance with their remaining original maturity
schedules and shall be prepayable at any time by the Withdrawn Member at his or
her option, and the Company shall apply such prepayments against outstanding
Investor Notes on a pro rata basis. To the extent that another Member purchases
a portion of a Capital Commitment Interest of a Withdrawn Member, the purchasing
Member’s Capital Commitment Capital Account and Capital Commitment Profit
Sharing Percentage for such Capital Commitment Investment shall be
correspondingly increased.

(c) Upon the occurrence of a Final Event with respect to any Member, such Member
shall thereupon cease to be a Member with respect to such Member’s Capital
Commitment Member Interest. If such a Final Event shall occur, no Successor in
Interest to any such Member shall for any purpose hereof become or be deemed to
become a Member. The sole right, as against the Company and the remaining
Members, acquired hereunder by, or resulting hereunder to, a Successor in
Interest to any Member shall be to receive any distributions and allocations
with respect to such Member’s Capital Commitment Member Interest pursuant to
Article VII and this Article VIII (subject to the right of the Company to
purchase the Capital Commitment Interests of such former Member pursuant to
Section 8.1(b) or Section 8.1(d)), to the extent, at the time, in the manner and
in the amount otherwise payable to such Member had such a Final Event not
occurred, and no other right shall be acquired hereunder by, or shall result
hereunder to, a Successor in Interest to such Member, whether by operation of
law or otherwise and the Company shall be entitled to treat any Successor in
Interest to such Member as the only person entitled to receive distributions and
allocations hereunder. Until distribution of any such Member’s interest in the
Company upon the dissolution of the Company as provided in Section 9.2, neither
his or her Capital Commitment Capital Accounts nor any part thereof shall be
subject to withdrawal or redemption without the consent of the Managing Member.
The Managing

 

69



--------------------------------------------------------------------------------

Member shall be entitled to treat any Successor in Interest to such Member as
the only person entitled to receive distributions and allocations hereunder with
respect to such Member’s Capital Commitment Member Interest.

(d) If a Member dies or suffers a Total Disability, all Contingent Capital
Commitment Interests of such Member shall be purchased by the Company or its
designee (within 30 days of the first date on which the Company knows or has
reason to know of such Member’s death or Total Disability) (and the purchase
price for such Contingent Capital Commitment Interests shall be determined in
accordance with Section 8.1(b) (except that any Adjustment Amount shall be
payable by or to such Member’s estate, personal representative or other
Successor in Interest, in cash)) and any Investor Notes financing such
Contingent Capital Commitment Interests shall thereupon be prepaid as provided
in Section 8.1(b). Upon such Member’s death or Total Disability, any Investor
Note(s) financing such Contingent Capital Commitment Interests shall become
fully recourse. In addition, in the case of the death or Total Disability of a
Member, if the estate, personal representative or other Successor in Interest of
such Member so requests in writing within 180 days after the Member’s death or
ceasing to be an employee or member (directly or indirectly) of the Company or
any of its Affiliates by reason of Total Disability (such requests shall not
exceed one per calendar year), the Company or its designee may but is not
obligated to purchase for cash all (but not less than all) Non-Contingent
Capital Commitment Interests of such Member as of the last day of the Company’s
then current Fiscal Year at a price equal to the Capital Commitment Value
thereof as of the most recent valuation prior to the date of purchase. Each
Member shall be required to include appropriate provisions in his or her will to
reflect such provisions of this Agreement. In addition, the Company may, in the
sole discretion of the Managing Member, upon notice to the estate, personal
representative or other Successor in Interest of such Member, within 30 days of
the first date on which the Managing Member knows or has reason to know of such
Member’s death or Total Disability, determine either (i) to distribute
Securities or other property to the estate, personal representative or other
Successor in Interest in exchange for such Non-Contingent Capital Commitment
Interests as provided in Section 8.1(e) or (ii) to require sale of such
Non-Contingent Capital Commitment Interests to the Company or its designee as of
the last day of any Fiscal Year of the Company (or earlier period, as determined
by the Managing Member in its sole discretion) for an amount in cash equal to
the Capital Commitment Value thereof.

(e) In lieu of retaining a Withdrawn Member as a Member with respect to any
Non-Contingent Capital Commitment Interests, the Managing Member may, in its
sole discretion, by notice to such Withdrawn Member within 45 days of his or her
ceasing to be an employee or officer of the Company or any of its Affiliates, or
at any time thereafter, upon 30 days written notice, determine (1) to distribute
to such Withdrawn Member the pro rata portion of the Securities or other
property underlying such Withdrawn Member’s Non-Contingent Capital Commitment
Interests, subject to any restrictions on distributions associated with the
Securities or other property, in satisfaction of his or her Non-Contingent
Capital Commitment Interests in the Company or (2) to cause, as of the last day
of any Fiscal Year of the Company (or earlier period, as determined by the
Managing Member in its sole discretion), the Company or another person
designated by the Managing Member (who may be itself another Member or another
Affiliate of the Company) to purchase all (but not less than all) of such
Withdrawn Member’s Non-Contingent Capital Commitment Interests for a price equal
to the Capital Commitment Value thereof (determined in good faith by the
Managing Member as of the most recent valuation prior to the

 

70



--------------------------------------------------------------------------------

date of purchase). The Managing Member shall condition any distribution or
purchase of voting Securities pursuant to paragraph (d) above or this paragraph
(e) upon the Withdrawn Member’s execution and delivery to the Company of an
appropriate irrevocable proxy, in favor of the Managing Member or its nominee,
relating to such Securities.

(f) The Company may subsequently transfer any Unallocated Capital Commitment
Interest or portion thereof which is purchased by it as described above to any
other person approved by the Managing Member. In connection with such purchase
or transfer or the purchase of a Capital Commitment Interest or portion thereof
by the Managing Member’s designee(s), Blackstone Holdings III L.P. may loan all
or a portion of the purchase price of the transferred or purchased Capital
Commitment Interest to the Company, the transferee or the designee-purchaser(s),
as applicable (excluding any of the foregoing who is an executive officer of The
Blackstone Group Inc. or any Affiliate thereof). To the extent that a Withdrawn
Member’s Capital Commitment Interests (or portions thereof) are repurchased by
the Company and not transferred to or purchased by another person, all or any
portion of such repurchased Capital Commitment Interests may, in the sole
discretion of the Managing Member, (i) be allocated to each Member already
participating in the Capital Commitment Investment to which the repurchased
Capital Commitment Interest relates, (ii) be allocated to each Member in the
Company, whether or not already participating in such Capital Commitment
Investment, and/or (iii) continue to be held by the Company itself as an
unallocated Capital Commitment Investment (such Capital Commitment Interests
being herein called “Unallocated Capital Commitment Interests”). To the extent
that a Capital Commitment Interest is allocated to Members as provided in clause
(i) and/or (ii) above, any indebtedness incurred by the Company to finance such
repurchase shall also be allocated to such Members. All such Capital Commitment
Interests allocated to Members shall be deemed to be Contingent and shall become
Non-Contingent as and to the extent that the principal amount of such related
indebtedness is repaid. The Members receiving such allocations shall be
responsible for such related indebtedness only on a nonrecourse basis to the
extent appropriate as provided in this Agreement, except as otherwise provided
in this Section 8.1 and except as such Members and the Managing Member shall
otherwise agree; provided that such indebtedness shall become fully recourse to
the extent and at the time provided in this Section 8.1. If the indebtedness
financing such repurchased interests is not to be non-recourse or so limited,
the Company may require an assumption by the Members of such indebtedness on the
terms thereof as a precondition to allocation of the related Capital Commitment
Interests to such Members; provided, that a Member shall not, except as set
forth in his or her Investor Note(s), be obligated to accept any obligation that
is personally recourse (except as otherwise provided in this Section 8.1) unless
his or her prior consent is obtained. So long as the Company itself retains the
Unallocated Capital Commitment Interests pursuant to clause (iii) above, such
Unallocated Capital Commitment Interests shall belong to the Company and any
indebtedness financing the Unallocated Capital Commitment Interests shall be an
obligation of the Company to which all income of the Company is subject except
as otherwise agreed by the lender of such indebtedness. Any Capital Commitment
Net Income (Loss) on an Unallocated Capital Commitment Interest shall be
allocated to each Member in the proportion his or her aggregate Capital
Commitment Capital Accounts bear to the aggregate Capital Commitment Capital
Accounts of all Members; debt service on such related financing will be an
expense of the Company allocable to all Members in such proportions.

 

71



--------------------------------------------------------------------------------

(g) If a Member is required to Withdraw from the Company with respect to such
Member’s Capital Commitment Member Interest for Cause, then his or her Capital
Commitment Interest shall be settled in accordance with paragraphs (a)-(f) and
(j) of this Section 8.1; provided, that if such Member was not at any time a
direct partner of a Managing Member of the Company, the Managing Member may
elect (but shall not be required) to apply any or all the following terms and
conditions to such settlement:

(i) purchase for cash all of such Withdrawn Member’s Non-Contingent Capital
Commitment Interests. The purchase price for each such Non-Contingent Capital
Commitment Interest shall be the lower of (A) the original cost of such
Non-Contingent Capital Commitment Interest or (B) an amount equal to the Capital
Commitment Value thereof (determined as of the most recent valuation prior to
the date of the purchase of such Non-Contingent Capital Commitment Interest);

(ii) allow the Withdrawn Member to retain such Non-Contingent Capital Commitment
Interests; provided, that the maximum amount of Capital Commitment Net Income
allocable to such Withdrawn Member with respect to any Capital Commitment
Investment shall equal the amount of Capital Commitment Net Income that would
have been allocated to such Withdrawn Member if such Capital Commitment
Investment had been sold as of the Settlement Date at the then prevailing
Capital Commitment Value thereof; or

(iii) in lieu of cash, purchase such Non-Contingent Capital Commitment Interests
by providing the Withdrawn Member with a promissory note in the amount
determined in (i) above. Such promissory note shall have a maximum term of ten
(10) years with interest at the Federal Funds Rate.

(h) The Company will assist a Withdrawn Member or his or her estate or guardian,
as the case may be, in the settlement of the Withdrawn Member’s Capital
Commitment Member Interest in the Company. Third party costs incurred by the
Company in providing this assistance will be borne by the Withdrawn Member or
his or her estate.

(i) The Managing Member may reasonably determine in good faith to retain outside
professionals to provide the assistance to Withdrawn Members or their estates or
guardians, as referred to above. In such instances, the Managing Member will
obtain the prior approval of a Withdrawn Member or his or her estate or
guardian, as the case may be, prior to engaging such professionals. If the
Withdrawn Member (or his or her estate or guardian) declines to incur such
costs, the Managing Member will provide such reasonable assistance as and when
it can so as not to interfere with the Company’s day-to-day operating,
financial, tax and other related responsibilities to the Company and the
Members.

(j) Each Member hereby irrevocably appoints the Managing Member as such Member’s
true and lawful agent, representative and attorney-in-fact, each acting alone,
in such Member’s name, place and stead, to make, execute, sign and file, on
behalf of such Member, any and all agreements, instruments, consents,
ratifications, documents and certificates which such Managing Member deems
necessary or advisable in connection with any transaction or matter contemplated
by or provided for in this Section 8.1, including, without limitation, the
performance

 

72



--------------------------------------------------------------------------------

of any obligation of such Member or the Company or the exercise of any right of
such Member or the Company. Such power of attorney is coupled with an interest
and shall survive and continue in full force and effect notwithstanding the
Withdrawal from the Company of any Member for any reason and shall not be
affected by the death, disability or incapacity of such Member.

Section 8.2. Transfer of Member’s Capital Commitment Interest. Except as
otherwise agreed by the Managing Member, no Member or former Member shall have
the right to sell, assign, mortgage, pledge, grant a security interest over, or
otherwise dispose of or transfer (“Transfer”) all or part of any such Member’s
Capital Commitment Member Interest in the Company; provided, that this
Section 8.2 shall in no way impair (i) Transfers as permitted in Section 8.1
above, in the case of the purchase of a Withdrawn Member’s or Deceased or
Totally Disabled Member’s Capital Commitment Interests, (ii) with the prior
written consent of the Managing Member, which shall not be unreasonably
withheld, Transfers by a Member to another Member of Non-Contingent Capital
Commitment Interests, (iii) Transfers with the prior written consent of the
Managing Member (which consent may be granted or withheld in its sole discretion
without giving any reason therefor) and (iv) with the prior written consent of
the Managing Member, which shall not be unreasonably withheld, Transfers of up
to 25% of a Regular Member’s Capital Commitment Member Interest to an Estate
Planning Vehicle (it being understood that it shall not be unreasonable for the
Managing Member to condition any Transfer of an Interest pursuant to this clause
(iv) on the satisfaction of certain conditions and/or requirements imposed by
the Managing Member in connection with any such Transfer, including, for
example, a requirement that any transferee of an Interest hold such Interest as
a passive, non-voting interest in the Company). Each Estate Planning Vehicle
shall not have voting rights (any such Member being called a “Nonvoting
Member”). Such Member shall be jointly and severally liable for all obligations
of both such Member and such Nonvoting Member with respect to the interest
transferred (including the obligation to make additional Capital
Commitment-Related Capital Contributions). The Managing Member may at its sole
option exercisable at any time require such Estate Planning Vehicle to Withdraw
from the Company on the terms of Section 8.1 and Article VI. No person acquiring
an interest in the Company pursuant to this Section 8.2 shall become a Member of
the Company, or acquire such Member’s right to participate in the affairs of the
Company, unless such person shall be admitted as a Member pursuant to
Section 6.1. A Member shall not cease to be a Member of the Company upon the
collateral assignment of, or the pledging or granting of a security interest in,
its entire Interest in the Company in accordance with the provisions of this
Agreement.

Section 8.3. Compliance with Law. Notwithstanding any provision hereof to the
contrary, no sale or Transfer of a Capital Commitment Interest in the Company
may be made except in compliance with all U.S. federal, state and other
applicable laws, including U.S. federal and state securities laws.

ARTICLE IX

DISSOLUTION

Section 9.1. Dissolution. The Company shall be dissolved and subsequently
terminated:

 

73



--------------------------------------------------------------------------------

(a) pursuant to Section 6.6; or

(b) upon the expiration of the term of the Company.

Section 9.2. Final Distribution. Upon the dissolution of the Company, and
following the payment of creditors of the Company and the making of provisions
for the payment of any contingent, conditional or unmatured claims known to the
Company as required under the LLC Act:

(a) The Members’ respective interests in the Company shall be valued and settled
in accordance with the procedures set forth in Section 6.5 which provide for
allocations to the GP-Related Capital Accounts of the Members and distributions
in accordance with the GP-Related Capital Account balances of the Members; and

(b) With respect to each Member’s Capital Commitment Member Interest, an amount
shall be paid to such Member in cash or Securities in an amount equal to such
Member’s respective Capital Commitment Liquidating Share for each Capital
Commitment Investment; provided, that if the remaining assets relating to any
Capital Commitment Investment shall not be equal to or exceed the aggregate
Capital Commitment Liquidating Shares for such Capital Commitment Investment, to
each Member in proportion to its Capital Commitment Liquidating Share for such
Capital Commitment Investment; and the remaining assets of the Company related
to the Members’ Capital Commitment Member Interests shall be paid to the Members
in cash or Securities in proportion to their respective Capital Commitment
Profit Sharing Percentages for each Capital Commitment Investment from which
such cash or Securities are derived.

The Managing Member shall be the liquidator. In the event that the Managing
Member is unable to serve as liquidator, a liquidating trustee shall be chosen
by the affirmative vote of a Majority in Interest of the Members voting at a
meeting of Members (excluding Nonvoting Special Members).

Section 9.3. Amounts Reserved Related to Capital Commitment Member Interests.
(a) If there are any Securities or other property or other investments or
securities related to the Members’ Capital Commitment Member Interests which, in
the judgment of the liquidator, cannot be sold, or properly distributed in kind
in the case of dissolution, without sacrificing a significant portion of the
value thereof, the value of a Member’s interest in each such Security or other
investment or security may be excluded from the amount distributed to the
Members participating in the related Capital Commitment Investment pursuant to
Section 9.2(b). Any interest of a Member, including his or her pro rata interest
in any gains, losses or distributions, in Securities or other property or other
investments or securities so excluded shall not be paid or distributed until
such time as the liquidator shall determine.

(b) If there is any pending transaction, contingent liability or claim by or
against the Company related to the Members’ Capital Commitment Member Interests
as to which the interest or obligation of any Member therein cannot, in the
judgment of the liquidator, be then ascertained, the value thereof or probable
loss therefrom may be deducted from the amount distributable to such Member
pursuant to Section 9.2(b). No amount shall be paid or charged to any such
Member on account of any such transaction or claim until its final settlement or
such

 

74



--------------------------------------------------------------------------------

earlier time as the liquidator shall determine. The Company may meanwhile retain
from other sums due such Member in respect of such Member’s Capital Commitment
Member Interest an amount which the liquidator estimates to be sufficient to
cover the share of such Member in any probable loss or liability on account of
such transaction or claim.

(c) Upon determination by the liquidator that circumstances no longer require
the exclusion of any Securities or other property or retention of sums as
provided in paragraphs (a) and (b) of this Section 9.3, the liquidator shall, at
the earliest practicable time, distribute as provided in Section 9.2(b) such
sums or such Securities or other property or the proceeds realized from the sale
of such Securities or other property to each Member from whom such sums or
Securities or other property were withheld.

ARTICLE X

MISCELLANEOUS

Section 10.1. Submission to Jurisdiction; Waiver of Jury Trial. (a) Any and all
disputes which cannot be settled amicably, including any ancillary claims of any
party, arising out of, relating to or in connection with the validity,
negotiation, execution, interpretation, performance or non-performance of this
Agreement (including the validity, scope and enforceability of this arbitration
provision, as well as any and all disputes arising out of, relating to or in
connection with the termination, liquidation or winding up of the Company),
whether arising during the existence of the Company or at or after its
termination or during or after the liquidation or winding up of the Company,
shall be finally settled by arbitration conducted by a single arbitrator in New
York, New York, U.S.A., in accordance with the then-existing Rules of
Arbitration of the International Chamber of Commerce. If the parties to the
dispute fail to agree on the selection of an arbitrator within 30 days of the
receipt of the request for arbitration, the International Chamber of Commerce
shall make the appointment. The arbitrator shall be a lawyer and shall conduct
the proceedings in the English language. Performance under this Agreement shall
continue if reasonably possible during any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the Managing Member may
bring, or may cause the Company to bring, on behalf of the Managing Member or
the Company or on behalf of one or more Members, an action or special proceeding
in any court of competent jurisdiction for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, and/or enforcing an arbitration award and, for the purposes of this
paragraph (b), each Member (i) expressly consents to the application of
paragraph (c) of this Section 10.1 to any such action or proceeding, (ii) agrees
that proof shall not be required that monetary damages for breach of the
provisions of this Agreement would be difficult to calculate and that remedies
at law would be inadequate, and (iii) irrevocably appoints the Managing Member
as such Member’s agent for service of process in connection with any such action
or proceeding and agrees that service of process upon any such agent, who shall
promptly advise such Member of any such service of process, shall be deemed in
every respect effective service of process upon the Member in any such action or
proceeding.

(c) (i) EACH MEMBER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE

 

75



--------------------------------------------------------------------------------

OF ANY JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF
PARAGRAPH (B) OF THIS SECTION 10.1, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN
ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR
CONCERNING THIS AGREEMENT. Such ancillary judicial proceedings include any suit,
action or proceeding to compel arbitration, to obtain temporary or preliminary
judicial relief in aid of arbitration, or to confirm an arbitration award. The
parties acknowledge that the forum(s) designated by this paragraph (c) have a
reasonable relation to this Agreement, and to the parties’ relationship with one
another.

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c)(i) of this Section 10.1 and
such parties agree not to plead or claim the same.

(d) Notwithstanding any provision of this Agreement to the contrary, this
Section 10.1 shall be construed to the maximum extent possible to comply with
the laws of the State of Delaware, including the Delaware Uniform Arbitration
Act (10 Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If,
nevertheless, it shall be determined by a court of competent jurisdiction that
any provision or wording of this Section 10.1, including any rules of the
International Chamber of Commerce, shall be invalid or unenforceable under the
Delaware Arbitration Act, or other applicable law, such invalidity shall not
invalidate all of this Section 10.1. In that case, this Section 10.1 shall be
construed so as to limit any term or provision so as to make it valid or
enforceable within the requirements of the Delaware Arbitration Act or other
applicable law, and, in the event such term or provision cannot be so limited,
this Section 10.1 shall be construed to omit such invalid or unenforceable
provision.

Section 10.2. Ownership and Use of the Blackstone Name. The Company acknowledges
that Blackstone TM L.L.C. (“TM”), a Delaware limited liability company with a
principal place of business at 345 Park Avenue, New York, New York 10154 U.S.A.,
(or its successors or assigns) is the sole and exclusive owner of the mark and
name BLACKSTONE and that the ownership of, and the right to use, sell or
otherwise dispose of, the firm name or any abbreviation or modification thereof
which consists of or includes BLACKSTONE, shall belong exclusively to TM, which
company (or its predecessors, successors or assigns) has licensed the Company to
use BLACKSTONE in its name. The Company acknowledges that TM owns the service
mark BLACKSTONE for various services and that the Company is using the
BLACKSTONE mark and name on a non-exclusive, non-sublicensable and
non-assignable basis in connection with its business and authorized activities
with the permission of TM. All services rendered by the Company under the
BLACKSTONE mark and name will be rendered in a manner and with quality levels
that are consistent with the high reputation heretofore developed for the
BLACKSTONE mark by TM and its Affiliates and licensees. The Company understands
that TM may terminate its right to use BLACKSTONE at any time in TM’s sole
discretion by giving the Company written notice of termination. Promptly
following any such termination, the Company will take all steps necessary to
change its company name to one which does not include BLACKSTONE or any
confusingly similar term and cease all use of BLACKSTONE or any term confusingly
similar thereto as a service mark or otherwise.

 

76



--------------------------------------------------------------------------------

Section 10.3. Written Consent. Any action required or permitted to be taken by a
vote of Members at a meeting may be taken without a meeting if a Majority in
Interest of the Members consent thereto in writing.

Section 10.4. Letter Agreements; Schedules. The Managing Member may, or may
cause the Company to, enter or has previously entered into separate letter
agreements with individual Members, officers or employees with respect to
GP-Related Profit Sharing Percentages, Capital Commitment Profit Sharing
Percentages, benefits or any other matter. The Managing Member may from time to
time execute and deliver to the Members schedules which set forth the then
current capital balances, GP-Related Profit Sharing Percentages and Capital
Commitment Profit Sharing Percentages of the Members and any other matters
deemed appropriate by the Managing Member. Such schedules shall be for
information purposes only and shall not be deemed to be part of this Agreement
for any purpose whatsoever; provided, that this in no way limits the
effectiveness of any Commitment Agreement or SMD Agreement.

Section 10.5. Governing Law; Separability of Provisions. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to principles of conflicts of law. In particular, the Company has
been formed pursuant to the LLC Act, and the rights and liabilities of the
Members shall be as provided therein, except as herein otherwise expressly
provided. If any provision of this Agreement shall be held to be invalid, such
provision shall be given its meaning to the maximum extent permitted by law and
the remainder of this Agreement shall not be affected thereby.

Section 10.6. Successors and Assigns; Third Party Beneficiaries. This Agreement
shall be binding upon and shall, subject to the penultimate sentence of
Section 6.3(a), inure to the benefit of the parties hereto, their respective
heirs and personal representatives, and any successor to a trustee of a trust
which is or becomes a party hereto; provided, that no person claiming by,
through or under a Member (whether such Member’s heir, personal representative
or otherwise), as distinct from such Member itself, shall have any rights as, or
in respect to, a Member (including the right to approve or vote on any matter or
to notice thereof) except the right to receive only those distributions
expressly payable to such person pursuant to Article VI and Article VIII. Any
Member or Withdrawn Member shall remain liable for the obligations under this
Agreement (including any Net GP-Related Recontribution Amounts and any Capital
Commitment Recontribution Amounts) of any transferee of all or any portion of
such Member’s or Withdrawn Member’s interest in the Company, unless waived by
the Managing Member. The Company shall, if the Managing Member determines in its
good faith judgment, based on the standards set forth in Section 5.8(d)(ii)(A)
and Section 7.4(g)(ii)(A), to pursue such transferee, pursue payment (including
any Net GP-Related Recontribution Amounts and/or Capital Commitment
Recontribution Amounts) from the transferee with respect to any such
obligations. Nothing in this Agreement is intended, nor shall anything herein be
construed, to confer any rights, legal or equitable, on any person other than
the Members and their respective legal representatives, heirs, successors and
permitted assigns.

Section 10.7. Confidentiality. (a) By executing this Agreement, each Member
expressly agrees, at all times during the term of the Company and thereafter and
whether or not at the time a Member of the Company, to maintain the
confidentiality of, and not to disclose to any person other than the Company,
another Member or a person designated by the Company, any

 

77



--------------------------------------------------------------------------------

information relating to the business, financial structure, financial position or
financial results, clients or affairs of the Company that shall not be generally
known to the public or the securities industry, except as otherwise required by
law or by any regulatory or self-regulatory organization having jurisdiction;
provided, that any corporate Member may disclose any such information it is
required by law, rule, regulation or custom to disclose. Notwithstanding
anything in this Agreement to the contrary, to comply with Treasury Regulations
Section 1.6011-4(b)(3)(i), each Member (and any employee, representative or
other agent of such Member) may disclose to any and all persons, without
limitation of any kind, the U.S. federal income tax treatment and tax structure
of the Company, it being understood and agreed, for this purpose, (1) the name
of, or any other identifying information regarding (a) the Members or any
existing or future investor (or any Affiliate thereof) in any of the Members, or
(b) any investment or transaction entered into by the Members; (2) any
performance information relating to any of the Members or their investments; and
(3) any performance or other information relating to previous funds or
investments sponsored by any of the Members, does not constitute such tax
treatment or tax structure information.

(b) Nothing in this Agreement shall prohibit or impede any Member from
communicating, cooperating or filing a complaint on possible violations of U.S.
federal, state or local law or regulation to or with any governmental agency or
regulatory authority (collectively, a “Governmental Entity”), including, but not
limited to, the SEC, FINRA, EEOC or NLRB, or from making other disclosures to
any Governmental Entity that are protected under the whistleblower provisions of
U.S. federal, state or local law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law. Each Member
understands and acknowledges that (a) an individual shall not be held criminally
or civilly liable under any U.S. federal or state trade secret law for the
disclosure of a trade secret that is made (i) in confidence to a U.S. federal,
state, or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal, and (b) an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal; and does not disclose the trade secret, except pursuant to
court order. Moreover, a Member shall not be required to give prior notice to
(or get prior authorization from) Blackstone regarding any such communication or
disclosure. Except as otherwise provided in this paragraph or under applicable
law, under no circumstance is any Member authorized to disclose any information
covered by Blackstone or its affiliates’ attorney-client privilege or attorney
work product or Blackstone’s trade secrets without the prior written consent of
Blackstone.

Section 10.8. Notices. Whenever notice is required or permitted by this
Agreement to be given, such notice shall be in writing (including telecopy or
similar writing) and shall be given by hand delivery (including any courier
service) or telecopy to any Member at its address or telecopy number shown in
the Company’s books and records or, if given to the Managing Member, at the
address or telecopy number of the Company in New York City. Each such notice
shall be effective (i) if given by telecopy, upon dispatch, and (ii) if given by
hand delivery, when delivered to the address of such Member, the Managing Member
or the Company specified as aforesaid.

 

78



--------------------------------------------------------------------------------

Section 10.9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute a single instrument.

Section 10.10. Power of Attorney. Each Member hereby irrevocably appoints the
Managing Member as such Member’s true and lawful representative and
attorney-in-fact, each acting alone, in such Member’s name, place and stead, to
make, execute, sign and file all instruments, documents and certificates which,
from time to time, may be required to set forth any amendment to this Agreement
or may be required by this Agreement or by the laws of the United States of
America, the State of Delaware or any other state in which the Company shall
determine to do business, or any political subdivision or agency thereof, to
execute, implement and continue the valid and subsisting existence of the
Company. Such power of attorney is coupled with an interest and shall survive
and continue in full force and effect notwithstanding the subsequent Withdrawal
from the Company of any Member for any reason and shall not be affected by the
subsequent disability or incapacity of such Member.

Section 10.11. Member’s Will. Each Member and Withdrawn Member shall include in
his or her will a provision that addresses certain matters in respect of his or
her obligations relating to the Company that is satisfactory to the Managing
Member and each such Member and Withdrawn Member shall confirm annually to the
Company, in writing, that such provision remains in his or her current will.
Where applicable, any estate planning trust of such Member or Withdrawn Member
to which a portion of such Member’s or Withdrawn Member’s Interest is
transferred shall include a provision substantially similar to such provision
and the trustee of such trust shall confirm annually to the Company, in writing,
that such provision or its substantial equivalent remains in such trust. In the
event any Member or Withdrawn Member fails to comply with the provisions of this
Section 10.11 after the Company has notified such Member or Withdrawn Member of
his or her failure to so comply and such failure to so comply is not cured
within 30 days of such notice, the Company may withhold any and all
distributions to such Member until the time at which such party complies with
the requirements of this Section 10.11.

Section 10.12. Cumulative Remedies. Rights and remedies under this Agreement are
cumulative and do not preclude use of other rights and remedies available under
applicable law.

Section 10.13. Legal Fees. Except as more specifically provided herein, in the
event of a legal dispute (including litigation, arbitration or mediation)
between any Member or Withdrawn Member and the Company, arising in connection
with any party seeking to enforce Section 4.1(d) or any other provision of this
Agreement relating to the Holdback, the Clawback Amount, the GP-Related Giveback
Amount, the Capital Commitment Giveback Amount, the Net GP-Related
Recontribution Amount or the Capital Commitment Recontribution Amount, the
“losing” party to such dispute shall promptly reimburse the “victorious party”
for all reasonable legal fees and expenses incurred in connection with such
dispute (such determination to be made by the relevant adjudicator). Any amounts
due under this Section 10.13 shall be paid within 30 days of the date upon which
such amounts are due to be paid and such amounts remaining unpaid after such
date shall accrue interest at the Default Interest Rate.

 

79



--------------------------------------------------------------------------------

Section 10.14. Entire Agreement; Modifications. This Agreement embodies the
entire agreement and understanding of the parties hereto in respect of the
subject matter contained herein. There are no restrictions, promises,
representations, warranties, covenants or undertakings, other than those
expressly set forth or referred to herein. Subject to Section 10.4, this
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter. Except as provided herein, this Agreement
may be amended or modified at any time by the General Partner in its sole
discretion, upon notification thereof to the Limited Partners.

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written. In the event that it is impracticable to
obtain the signature of any one or more of the Members to this Agreement, this
Agreement shall be binding among the other Members executing the same.

 

MANAGING MEMBER: BLACKSTONE HOLDINGS III L.P. By:   Blackstone Holdings III GP
L.P., its General Partner By:   Blackstone Holdings III GP Management L.L.C.,
its General Partner By:  

/s/ John G. Finley

Name:   John G. Finley Title:   Chief Legal Officer and Secretary

[Signature Page to Amended and Restated Limited Liability Company Agreement of
BTOSIA L.L.C.]



--------------------------------------------------------------------------------

REGULAR MEMBERS AND SPECIAL MEMBERS: Regular Members and Special Members now
admitted pursuant to powers of attorney now and hereafter granted to Blackstone
Holdings III L.P. BLACKSTONE HOLDINGS III L.P. By:   Blackstone Holdings III GP
L.P., its General   Partner By:   Blackstone Holdings III GP Management  
L.L.C., its General Partner By:  

/s/ John G. Finley

Name:   John G. Finley Title:   Chief Legal Officer and Secretary

 

[Signature Page to Amended and Restated Limited Liability Company Agreement of
BTOSIA L.L.C.]